UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                -v.-                                          18 Cr. 224 (AJN)

 ALI SADR HASHEMI NEJAD,


                                Defendant.




                          PROPOSED REQUESTS TO CHARGE




                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York
                                             Attorney for the United States of America


Jane Kim
Michael Krouse
Stephanie Lake
  Assistant United States Attorneys
Garrett Lynch
  Special Assistant United States Attorney
        - Of Counsel -
                                               TABLE OF CONTENTS


Request No.                                                                                                                      Page
                                                    Contents
   1. General Requests .............................................................................................................. 13

   2. Summary of Indictment .................................................................................................... 16

   3. Count One: Conspiracy to Defraud the United States (General Instructions) .................. 18

   4. Count One: Conspiracy to Defraud the United States (Elements of Conspiracy) ............ 20

   5. Count One: Conspiracy to Defraud the United States (Existence of the Conspiracy)...... 23

   6. Count One: Conspiracy to Defraud the United States (Object of the Conspiracy) .......... 26

   7. Count One: Conspiracy to Defraud the United States (Membership in the Conspiracy) . 32

   8. Count One: Conspiracy to Defraud the United States (Overt Act) ................................... 39

   9. Count One: Conspiracy to Defraud the United States (Conscious Avoidance)................ 44

   10. Count Two: IEEPA Conspiracy (General Instructions and Statutory Background)......... 50

   11. Count Two: IEEPA Conspiracy (Statutory Background) ................................................. 54

   12. Count Two: IEEPA Conspiracy (Elements of the Offense) ............................................. 56

   13. Count Two: IEEPA Conspiracy (First Element: Existence of the Conspiracy) ............... 58

   14. Count Two: IEEPA Conspiracy (Object of the Conspiracy) ............................................ 60

   15. Count Two: IEEPA Conspiracy (Second Element: Knowing and Willful Participation) 76

   16. Count Two: IEEPA Conspiracy (No Overt Act Requirement) ......................................... 79

   17. Count Three: Bank Fraud (General Instructions) ............................................................. 81

   18. Count Three: Bank Fraud (Elements) ............................................................................... 84

   19. Count Three: Bank Fraud (Existence of a Scheme or Artifice) ........................................ 91

   20. Count Three: Bank Fraud (Intent to Defraud) .................................................................. 97

   21. Count Three: Bank Fraud (Federally Insured Financial Institution) .............................. 100
22. Count Three: Bank Fraud (Aiding and Abetting) ........................................................... 101

23. Count Four: Conspiracy to Commit Bank Fraud (General Instructions) ........................ 105

24. Count Four: Conspiracy to Commit Bank Fraud (Elements) ......................................... 106

25. Count Four: Conspiracy to Commit Bank Fraud (Existence and Object of the

     Conspiracy) ..................................................................................................................... 107

26. Count Four: Conspiracy to Commit Bank Fraud (Knowing and Willful Participation

     in the Conspiracy) ........................................................................................................... 108

27. Count Five: Money Laundering (General Instructions).................................................. 109

28. Count Five: Money Laundering (Elements) ................................................................... 110

29. Count Five: Money Laundering (Transportation of a Monetary Instrument or Funds to

     the United States) ............................................................................................................ 111

30. Count Five: Money Laundering (Intent to Promote Specified Unlawful Activity) ........ 112

31. Count Five: Money Laundering (Aiding and Abetting ) ................................................ 113

32. Count Six: Conspiracy to Commit Money Laundering (General Instructions) .............. 114

33. Count Six: Conspiracy to Commit Money Laundering (Elements)................................ 115

34. Count Six: Conspiracy to Commit Money Laundering (Existence and Object of the

     Conspiracy) ..................................................................................................................... 117

35. Count Six: Conspiracy to Commit Money Laundering (Knowing and Willful

     Participation in the Conspiracy)...................................................................................... 119

36. Good Faith ...................................................................................................................... 120

37. Venue .............................................................................................................................. 124

38. Statute of Limitations ...................................................................................................... 125

39. Theory of the Defense ..................................................................................................... 127
40. Variance in Dates ............................................................................................................ 128

41. Particular Investigative Techniques Not Required ......................................................... 130

42. Charts and Summaries – Not Admitted As Evidence ..................................................... 131

43. Charts and Summaries – Admitted as Evidence ............................................................. 133

44. Testimony of Law Enforcement Officers ....................................................................... 134

45. Formal / Informal Immunity of Government Witnesses................................................. 135

46. Cooperating Witnesses.................................................................................................... 137

47. Testimony of Experts ...................................................................................................... 141

48. Stipulations ..................................................................................................................... 143

49. Preparation of Witnesses................................................................................................. 144

50. Persons Not On Trial ...................................................................................................... 146

51. Motive ............................................................................................................................. 147

52. Uncalled Witnesses—Equally Available ........................................................................ 149

53. Missing Witnesses Not Equally Available to Defendant ................................................ 150

54. Evidence Obtained from Searches .................................................................................. 152

55. Translations ..................................................................................................................... 154

56. Interpreters ...................................................................................................................... 155

57. Redaction of Evidentiary Items ...................................................................................... 156

58. Defendant’s Testimony ................................................................................................... 157

59. Defendant’s Right Not to Testify .................................................................................... 159

60. Character Witnesses ........................................................................................................ 160

61. Witness Credibility – Bias and Hostility ........................................................................ 162

62. Punishment Is Not To Be Considered By The Jury ........................................................ 163
63. Right To See Exhibits and Hear Testimony ................................................................... 164
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                 -v.-                                                   18 Cr. 224 (AJN)

 ALI SADR HASHEMI NEJAD,


                                  Defendant.



                                   REQUESTS TO CHARGE

       Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, the parties respectfully

submit the following proposed jury instructions. Where the parties have disagreed as to

particular instructions, their respective proposals have been noted.

       The parties respectfully reserve the right to make supplemental requests to charge based

on the evidence and arguments offered at trial.

       Where there is a disagreement between the parties regarding discrete portions of the text

of certain instructions, the language in the Government’s requested charge to which the

defendant objects is set out in blue and the defendant’s proposed alternative instruction is set out

in red. Where there is wholesale disagreement between the parties regarding certain

instructions, the Government’s instruction has been so labeled and listed first, and the

defendant’s instruction has been so labeled and listed second.
                                  GOVERNMENT’S REQUEST –
                                 PRELIMINARY INSTRUCTIONS

       The Government requests that the Court provide it’s standard preliminary instructions.

                                      SADR’S REQUEST –
                                 PRELIMINARY INSTRUCTIONS

       Sadr respectfully requests that, at the beginning of trial, the Court give its usual

preliminary instructions on the following issues. In the event that the Court does not have a

standard preliminary instruction on one or more of these issues, Sadr respectfully notes

applicable model instructions in the footnotes that follow.

PR.1   Preliminary Jury Instructions in a Criminal Case1

PR.2   Publicity2

PR.3   Contact with Others/Social Media/No Research and Investigation3

PR.4   All Parties Are Equal Before the Law4

PR.5   Improper Considerations – Race, Religion, National Origin, Sex, or Age5

PR.6   Conduct of Counsel6

PR.7   Court’s Questions to Witnesses7



       1
         Benchbook for U.S. District Court Judges, Instr. 2.07 (6th ed. Mar. 2013). Because
Sadr offers a Summary of Charges preliminary instruction below that is tailored to this case (Def.
Req. PR.11, infra), he respectfully suggests omitting the “Summary of applicable law” section of
Benchbook Instr. 2.07 (Benchbook p. 94).
       2
         1 L. Sand, et al., Modern Fed. Jury Instrs., Instr. 2-14 (2018) (hereinafter, “Sand”).
Sadr respectfully suggests adding the internet to the Sand model instruction’s discussion of
newspapers, radio and television.
       3
           1 Sand Instr. 1-2.
       4
           1 Sand Instr. 2-5.
       5
           1 Sand Instr. 2-11.
       6
           1 Sand Instr. 2-8.
       7
           1 Sand Instr. 2-3 ¶¶ 7-8 (Role of the Jury, seventh and eighth paragraphs only).
                                                  6
PR.8   Witness Immunity [if applicable] (Language Provided Below)

PR.9   Indictment is Not Evidence8

PR.10 Multiple Counts – One Defendant (Language Provided Below)

PR.11 Summary of Charges (Language Provided Below)

PR.12 Presumption of Innocence and Burden of Proof9

PR.13 Reasonable Doubt10




       8
           1 Sand Instr. 3-1.
       9
          1 Sand Instr. 4-1. Although the concepts of presumption of innocence, burden of proof,
and reasonable doubt are covered in summary fashion in the Benchbook introductory instruction,
these concepts are the fundamental, bedrock requirements of a fair trial, e.g., Taylor v. Kentucky,
436 U.S. 478, 483 (1978); In re Winship, 397 U.S. 358, 362, 363 (1970), and therefore should be
explained to the jury in more detail than a cursory mention in the introductory instruction alone.
See, e.g., Taylor, 436 U.S. at 484-85; United States v. Velez-Vasquez, 116 F.3d 58, 61 (2d Cir.
1997).
       10
            1 Sand Instr. 4-2; see also note 9, supra.
                                                   7
                                   SADR REQUEST NO. PR.8

                               Preliminary Instruction – Immunity

                                      [if applicable]
       You must consider some witnesses’ testimony with more caution than others.

       For example, a witness who has been promised that he or she will not be charged or

prosecuted, or a witness who hopes to gain more favorable treatment in his or her own case, may

have a reason to make a false statement in order to strike a good bargain with the government.

       So, while a witness of that kind may be entirely truthful when testifying, you should

consider that testimony with more caution than the testimony of other witnesses.11



                                  GOVERNMENT’S POSITION

       The Government objects to the defendant’s request that the Court instruct the jury with

respect to immunized witnesses at the outset of trial. First, preliminary instructions are intended

to advise jurors of the general rules of the trial and their role as jurors, not to provide substantive

instructions. Second, the proposed instruction is highly suggestive and plainly intended to

discredit any immunized witnesses who may testify by singling them out among all witnesses

and all forms of evidence the jury will hear and see. This obvious, improper attempt to sway the

jury through preliminary instructions is reflected in the proposed instruction’s inconsistencies

with Sand Instructions 7-8 and 7-9.




       11
          Eleventh Circuit Pattern Jury Instructions, Criminal Cases, Special Instruction No. 1.1
(2003) (reference to paid informers omitted); see also Banks v. Dretke, 540 U.S. 668, 701-02
(2004) (approving this and similar pattern instructions in the First, Fifth, Sixth, Seventh, Eighth,
and Ninth Circuits); On Lee v. United States, 343 U.S. 747, 757 (1952).
                                                   8
                                  SADR REQUEST NO. PR.10

                 Preliminary Instruction – Multiple Counts – One Defendant

       The indictment contains a total of six counts, each representing a different charge. The

number of charges is not evidence of guilt and should not influence your decisions in any way.

You must consider each count separately and return a separate verdict of guilty or not guilty for

each. Whether you find Mr. Sadr guilty or not guilty as to one count should not affect your

verdict as to any other count charged.12



                                 GOVERNMENT’S POSITION

       The Government objects to the form and inclusion of this proposed instruction. The jury

will be instructed to keep an open mind and not make any conclusions about the defendant’s

guilt until the conclusion of trial. It is therefore unnecessary and potentially confusing to instruct

them on how to consider each count during preliminary instructions. If the Court were to

provide such an instruction, the Government would request that it provide Sand Instruction 3-6,

without the modifications contained in the defendant’s requested instruction.




       12
          Adapted from 1 Sand Instr. 3-6 for brevity and to account for the counts in this
indictment. As suggested by Sand, the sentence “The number of charges is not evidence of guilt
and should not influence your decisions in any way” has been added to reflect that the decision
to charge six counts is not evidence of guilt.
                                                  9
       Sadr requests the following instruction in lieu of reading the indictment.

                                 SADR REQUEST NO. PR.11

                       Preliminary Instruction – Summary of Charges

       I will give you detailed instructions on the law at the end of the case, and those

instructions will control your deliberations and decision. But in order to help you follow the

evidence, I will now give you a brief summary of the charges against Mr. Sadr.

       The indictment contains six counts. The indictment is simply a charge or accusation.

The indictment is not evidence. Mr. Sadr is presumed to be innocent and you must give no

weight to the indictment. What matters is the evidence at trial or lack thereof.

       Each count of the indictment should be considered separately. In order to prove guilt on

a count, the government must prove each individual element beyond a reasonable doubt.

       Count One charges that beginning in 2006, Mr. Sadr knowingly and willfully entered into

a criminal conspiracy with others to defraud the United States by impairing, impeding, and

obstructing the governmental function of OFAC in the enforcement of economic sanctions

against Iran.

       Count Two charges that beginning in 2006, Mr. Sadr knowingly and willfully entered

into a criminal conspiracy with others to violate and cause a violation of Section 1705 of the

International Emergency Economic Powers Act (“IEEPA”).

       Count Three charges that beginning in 2006, Mr. Sadr knowingly and willfully executed

a scheme to defraud a financial institution and to obtain money owned by and under the custody

and control of that financial institution by means of false and fraudulent representations, by using

deceptive means to induce financial institutions to conduct financial transactions on behalf of




                                                10
and for the benefit of entities and persons in Iran using money owned by and under the custody

and control of those financial institutions.

         Count Four charges that beginning in 2006, Mr. Sadr knowingly and willfully entered

into a criminal conspiracy with others to defraud a financial institution as described in Count

Three.

         Count Five charges that beginning in 2006, Mr. Sadr transferred over $10,000 in foreign

funds into the United States with the intent to promote the sanctions violation charged in Count

Two and the bank fraud charged in Counts Three and Four.

         Count Six charges that beginning in 2006, Mr. Sadr knowingly and willfully entered into

a criminal conspiracy with others to launder money with intent to promote the sanctions violation

and bank fraud as described in Count Five.

         Mr. Sadr is not charged with committing any crime other than the six offenses alleged in

the indictment. Mr. Sadr asserts that he is not guilty.13



                                 GOVERNMENT’S POSITION

         The Government objects to the form and inclusion of this proposed instruction. The

jurors will already have received a summary of the charges during voir dire, and the Government

does not believe a second summary of the charges is necessary during the preliminary

instructions. The Government also objects to the form of the proposed instruction, which



         13
         Adapted from Benchbook Instr. 2.07 and the indictment. The last two sentences are
taken from 1 Sand Instrs. 3-2 and 3-3.
        Although the Court will have given a summary of the factual nature of the case at the
outset of voir dire, this summary is oriented to the counts in the Indictment, to be given to the
seated jurors at the beginning of the trial. Sadr respectfully submits that a summary such as this
is shorter and clearer than reading the indictment.
                                                 11
misstates the charges. The defendant asks the Court to instruct the jury that each count charges a

crime “beginning in 2006.” This is not correct. Each count in the Indictment contains the date

range “from at least in or about 2006, up to and including at least in or about May 2014.” The

Government objects to the defendant’s attempt to mislead the jury as to the date range it should

consider with respect to each count.




                                               12
                                   PARTIES’ REQUEST NO. 1.

                                          General Requests

       The parties respectfully request that the Court give its usual instructions to the jury on the

following matters:

       a. Function of Court and Jury

       b. Indictment Not Evidence

       c. Statements of Court and Counsel Not Evidence

       d. Rulings on Evidence and Objections

       e. Burden of Proof and Presumption of Innocence

       f. Reasonable Doubt

       g. All Parties Are Equal Before the Law

       h. Number of Witnesses and Uncontradicted Testimony14

       i. Improper Considerations

       j. Definitions, Explanations, and Examples of Direct and Circumstantial Evidence

       k. Inferences

       l. Credibility of Witnesses

       m. Credibility of Witnesses: Impeachment by Prior Inconsistent Statements [if

             applicable]

       n. Publicity

       o. Contact With Others/Social Media/Independent Research

       p. Concluding Remarks (Deliberations/Unanimity/Verdict)



       14
            If the Court does not have a usual instruction, Sadr respectfully suggests 1 Sand Instr.
4-3.
                                                  13
                         GENERAL OBJECTION BY DEFENDANT

       In the following requests to charge, Defendant Sadr has tried to adhere principally to this

Court’s usual instructions (as given in United States v. Ramirez, No. 12-cr-927-AJN, Dkt. 48;

United States v. Lebedev, No. 15-cr-769-AJN, Dkt. 442; and United States v. Jones-McGeer, No.

16-cr-553-AJN, Dkt. 129), and to the model instructions contained in L. Sand et al., Modern

Federal Jury Instructions (Crim.), which are commonly followed in this district.

       By contrast, the Government’s requests to charge are taken principally from an amalgam

of unpublished jury charges from thirty-four different trials conducted by twenty-one different

judges in this District and one judge in the Eastern District of Pennsylvania, dating as far back as

1977.15 The unreported charges relied on by the Government are not readily available to

Mr. Sadr or this Court without significant effort. Because the Government’s unreported trial

charges date from an extended past time period, one cannot tell whether parts of those earlier

charges have been affected or even overruled by intervening case law. In addition, without

having those unpublished charges readily available, we cannot tell whether the Government’s

selection or adaptation of those charges has been evenhanded, or has been slanted favorably to

the prosecution.

       Mr. Sadr respectfully submits that his requests are more consistent and evenhanded, and

more faithfully track the model instructions recognized in this District, than the Government’s

quilt of proposals adapted (in unspecified ways) from more than thirty unreported charges over a

four-decade span.




       15
           See, e.g., Gov. Req. No. 46, infra, adapted from Judge Werker’s charge in United
States v. Barnes, S 77 Cr. 190 (Nov. 29, 1977).
                                                 14
        Mr. Sadr therefore respectfully objects to any presumption in favor of the Government’s

requests to charge, and respectfully urges the Court, in resolving any differences between the

parties’ proposals, to begin with its own prior instructions and the recognized Sand models

proposed by Mr. Sadr.

                                  GOVERNMENT’S RESPONSE

        It is customary in this district for the Government to provide requested charges based on

the jury instructions judges in this district have given in similar trials. Consistent with that

practice, many of the Government’s requests are drawn from other charges – including the

charge given in United States v. Atilla, a recent Iran sanctions case tried before Judge Berman. It

is simply not required, nor is it the practice in this district (as this Court is well aware), to

reflexively provide Sand’s model instructions verbatim. For certain charges, judges have found

that there are clearer or better ways to instruct the jury, and the Government’s instructions reflect

this.

        The Government has sought agreement with the defendant on many of the requests

contained herein, although there are certain areas where disagreement has persisted.




                                                   15
                                 PARTIES’ REQUEST NO. 2.

                                    Summary of Indictment

        Mr. Sadr, whose full name is Ali Sadr Hashemi Nejad, has been formally charged in an

Indictment containing six counts, or charges. In your deliberations and in reaching your verdict,

you must consider each count separately.

        The Indictment is not evidence. It merely describes the charges made against Mr. Sadr. It

is a set of accusations. It may not be considered by you as evidence of the guilt Mr. Sadr. Only

the evidence or lack of evidence decides that issue.

        [If the Court determines to send the indictment back:] A copy of the Indictment will

be furnished to you when you begin your deliberations.

        Count One charges that, from at least in or about 2006, up to and including in or about

May 2014, Mr. Sadr agreed with others to impair, impede, and obstruct the lawful and legitimate

governmental functions and operations of the Office of Foreign Assets Control at the U.S.

Department of the Treasury.

        Count Two charges that, from at least in or about 2006, up to and including in or about

May 2014, Mr. Sadr agreed with others to violate and cause a violation of licenses, orders,

regulations, and prohibitions pertaining to the Islamic Republic of Iran issued under the

International Emergency Economic Powers Act (“IEEPA”).

        Count Three charges that, from at least in or about 2006, up to and including in or about

May 2014, Mr. Sadr executed and attempted to execute a scheme to defraud a federally-insured

financial institution.




                                                16
        Count Four charges that, from at least in or about 2006, up to and including in or about

May 2014, Mr. Sadr agreed with others to execute a scheme to defraud a federally-insured

financial institution.

        Count Five charges that, from at least in or about 2006, up to and including in or about

May 2014, Mr. Sadr participated in money laundering by engaging in certain financial

transactions with the intent to promote the carrying on of two specified unlawful activities:

willfully violating the International Emergency Economic Powers Act as charged in Count Two,

and knowingly committing bank fraud as charged in Count Three.

        Count Six charges that, from at least in or about 2006, up to and including in or about

May 2014, Mr. Sadr participated in a money laundering conspiracy by agreeing with others to

engage in certain financial transactions in order to promote the carrying on of the same specified

unlawful activities charged in Count Five (willfully violating the International Emergency

Economic Powers Act, and committing bank fraud).

        Mr. Sadr denies that he is guilty of these six charges. Mr. Sadr is not charged with

committing any crime other than the six offenses alleged in the indictment.16 You are here only

to determine whether the Government has proven Mr. Sadr guilty beyond a reasonable doubt of

the six specific charges in the indictment.




        16
             1 Sand Instrs. 3-2 and 3-3.
                                                17
                                    PARTIES’ REQUEST NO. 3.

                      Count One: Conspiracy to Defraud the United States

                                        (General Instructions)

        I will now instruct you with respect to Count One of the Indictment. In Count One,

Mr. Sadr is charged with conspiracy to defraud the United States, by impairing, impeding and

obstructing the lawful and legitimate functions and operations of the Office of Foreign Assets

Control of the U.S. Department of the Treasury, in violation of Title 18, Section 371, of the

United States Code. In this trial the Office of Foreign Assets Control has been referred to as

“OFAC.”

        Specifically, Count One charges:

                From at least in or about 2006, up to and including at least in or about
           May 2014, in the Southern District of New York, Turkey, Switzerland, Iran,
           and elsewhere, ALI SADR HASHEMI NEJAD, the defendant, and others
           known and unknown, knowingly and willfully did combine, conspire,
           confederate, and agree together and with each other to defraud the United
           States and an agency thereof, to wit, to impair, impede, and obstruct the lawful
           and legitimate governmental functions and operations of OFAC in the
           enforcement of economic sanctions laws and regulations administered by that
           agency.

        Title 18, Section 371 of the United States Code provides in relevant part:

           If two or more persons conspire . . . to defraud the United States, or any agency
           thereof in any manner or for any purpose, and one or more of such persons do
           any act to effect the object of the conspiracy, each shall be [guilty of a crime].

        A conspiracy to commit a crime is an entirely separate and different offense from the

crime that is the object of the conspiracy. The essence of the crime of conspiracy is an

agreement or understanding to violate the law. Thus, if a conspiracy exists, even if it should fail

in its purpose, it is still punishable as a crime.

        The charge of conspiracy to defraud the government does not mean that one of the illegal

objects must be to cause the government to suffer a loss of money or property as a consequence
                                               18
of the conspiracy. It would also be a conspiracy to defraud if one of the objects was to obstruct,

interfere, impair, impede, or defeat the legitimate functioning of a government agency through

fraudulent or dishonest means, as I will define these terms.17



                                GOVERNMENT’S POSITION

       The defendant has previously asserted this theory, which this Court has rejected as

inconsistent with the law of the Circuit. The Government does not believe that any further

discussion on this point is warranted.

                                         DEFENDANT’S POSITION

       Defendant respectfully objects to submission of Count One to the jury under any

instructions, on the ground that the Klein theory of a conspiracy to defraud the United States is

an invalid common-law crime and is void for vagueness, as explained in Pretrial Motion to

Dismiss No. 2 (Dkt. No. 84).

       Acknowledging the Second Circuit’s decision in United States v. Coplan, 703 F.3d 46,

59-62 (2d Cir. 2012), and this Court’s denial of his motion to dismiss, Opinion and Order at 17-

18 (Dkt. No. 164), Defendant respectfully preserves his objection for further review.




       17
           Combined from the following instructions: United States v. Ramirez, No. 12-cr-927-
AJN (Dkt. 48), Instr. 20 (Count One: The Indictment), Instr. 21 (Count One: The Statute), Instr.
22 (Count One: The Elements) (first paragraph only); 1 L. Sand et al., Modern Federal Jury
Instructions (Crim.), Instr. 19-2 (Conspiracy to Defraud the United States); see also United
States v. Lebedev, No. 15-cr-769-AJN, Dkt. 442, Instr. 20 (Count One: Overview); United States
v. Jones-McGeer, No. 16-cr-553-AJN, Dkt. 129, Instr. 17 (Count Two: Wire Fraud Conspiracy).
                                                19
                                 PARTIES’ REQUEST NO. 4.

                    Count One: Conspiracy to Defraud the United States

                                   (Elements of Conspiracy)

       In order for you to find Mr. Sadr guilty on Count One, you must find that the

Government has proven each of the following elements beyond a reasonable doubt:

       First, that the conspiracy charged in Count One existed after March 19, 2013. In other

words, that there was an agreement or understanding between two or more people to impair,

impede, obstruct, or defeat the lawful and legitimate governmental functions and operations of

the Office of Foreign Assets Control of the U.S. Department of the Treasury through fraudulent

or dishonest means, and that that agreement continued to operate after March 19, 2013.18

       Second, that Mr. Sadr knowingly and willfully became a member of the conspiracy in

order to further its unlawful purpose; and

       Third, that one of the conspirators knowingly committed at least one overt act in

furtherance of the conspiracy after March 19, 2013.19


       I will now discuss each of these elements in more detail.




       18
          See 18 U.S.C. § 3282 (five-year statute of limitations); United States v. Salmonese, 352
F.3d 608, 614 (2d Cir. 2003) (conspiracy must have been still in existence within limitations
period, and overt act must have been committed within limitations period) (citing Grunewald v.
United States, 353 U.S. 391, 396-97 (1957)); see also 1 Sand Instr. 19-7 (citing Fitzwick v.
United States, 329 U.S. 211, 216 (1946)) (addressing statute of limitations in elements
instruction).
       19
           Adapted from the charges of Hon. Richard M. Berman in United States v. Atilla, 15 Cr.
867 (RMB) (S.D.N.Y. Dec. 20, 2017); Hon. William H. Pauley III in United States v. Davis et
al., 06 Cr. 911 (WHP) (S.D.N.Y. Apr. 30, 2010); and Hon. Leonard B. Sand in United States v.
Rios, 91 Cr. 914 (LBS) (S.D.N.Y. 1992). See United States v. Labat, 905 F.2d 18, 21 (2d Cir.
1990); Sand, Modern Federal Jury Instructions, Instr. 19-3, 19-12 (2012).
                                               20
                                  GOVERNMENT’S POSITION


        The defendant requests that the Court repeat the applicable statute of limitations in its

instructions on nearly every crime charged, yielding proposed instructions that contain fourteen

references to the statute of limitations. Such repetition is inefficient and unnecessary where, as

here, the same statute of limitations applies to four of the six counts charged (and the defendant

has not requested an instruction with respect to the other two counts). Moreover, these proposed

references weave the statute of limitations into a discussion of the elements, which may

inaccurately lead the jury to believe that the statute of limitations is itself an element or part of

the elements of the offense. The Government proposes Government’s Request 37 to address the

statute of limitations concisely in one place. It has also proposed separate reference to the statute

of limitations in the overt acts instruction on Count One, to make clear that, for Count One only,

at least one overt act must have been committed within the limitations period.


                                   DEFENDANT’S POSITION

        As explained in United States v. Salmonese, 352 F.3d 608, 614 (2d Cir. 2003) (and

Grunewald v. United States, 353 U.S. 391, 396-97 (1957), on which Salmonese relies), to fall

within the statute of limitations, a conspiracy must still exist in operation within the limitations

period, and the overt act found by the jury must have been committed within the limitations

period. As illustrated in Sand Instr. 19-7, it is appropriate to address the statute of limitations

within the instruction on the elements, rather than in a separate stand-alone instruction.

Addressing the statute of limitations within the elements of each charged offense, rather than in




                                                  21
one stand-alone, is particularly appropriate here, since the charged conspiracies vary both as to

the applicable statute of limitations, and the requirement of an overt act.20

        For these reasons, Mr. Sadr has proposed addressing the statute of limitations in the

instruction on the elements. He objects to any omission of these passages addressing the statute

of limitations.




        20
         The conspiracies charged in Counts One, Two, and Six are subject to the general five-
year criminal statute of limitations in 18 U.S.C.§ 3282(a). The conspiracy charged in Count
Four (bank fraud) has a ten-year statute of limitations. 18 U.S.C. § 3293(1).
        The conspiracy charged in Count One (18 U.S.C. § 371) is the only one in this Indictment
that requires proof of an overt act. Compare 50 U.S.C. § 1705(c) (conspiracy to violate IEEPA);
18 U.S.C.§ 1349 (conspiracy to commit bank fraud); 18 U.S.C. § 1956(h) (conspiracy to commit
money laundering).
                                                 22
                                  PARTIES’ REQUEST NO. 5.

                     Count One: Conspiracy to Defraud the United States

                                  (Existence of the Conspiracy)

       The first element which the Government must prove beyond a reasonable doubt is that

two or more persons entered the unlawful agreement charged in Count One of the Indictment –

that is, that two or more persons agreed to impair, impede, and obstruct the lawful and legitimate

governmental functions and operations of OFAC through fraudulent and dishonest means.

       As I previously stated, a conspiracy is an agreement or understanding between two or

more persons to accomplish some unlawful purpose. To establish the existence of a conspiracy,

however, the Government is not required to show that two or more people sat around a table and

entered into a formal contract. It is sufficient if two or more persons, in any manner, came to a

common understanding to violate the law. Express language or specific words are not required to

indicate agreement to or membership in a conspiracy. As I already told you, it is not necessary

that a conspiracy actually succeed in its purpose for you to conclude that it existed.

       Nevertheless, in determining whether two or more individuals have agreed to commit a

crime, you may look at all of their conduct – including any acts done to carry out an apparent

criminal purpose – and determine whether that conduct reflects an intent to carry out a common

criminal purpose. The old saying “actions speak louder than words” applies here.

       If, upon consideration of all the evidence, direct and circumstantial, you find that the

Government has proven beyond a reasonable doubt that there was a meeting of the minds or

agreement between two or more persons to commit the unlawful objective charged in Count

One—to impair, impede and obstruct, through fraudulent and dishonest means, the lawful and

legitimate functions of OFAC in enforcing economic sanctions laws and regulations—then


                                                 23
then proof of the existence of a conspiracy is established. Mere discussions about crimes or

mere knowledge of crimes without an agreement to commit them is not a conspiracy. Further, an

agreement to achieve a lawful goal is not the same as a criminal conspiracy—two or more

individuals must have agreed to commit the crime of obstructing the lawful and legitimate

governmental functions and operations of OFAC in the enforcement of the Iranian trade

sanctions laws and regulations.

       Finally, the agreement to act together dishonestly for the charged unlawful purpose must

have continued in operation after March 19, 2013. That date is important because of the statute

of limitations, which provides that you cannot convict on Count One unless the offense was

committed within five years of the Indictment, which was returned March 19, 2018. Thus, for

you to find the existence of the conspiracy charged in Count One, you must find the Government

has proven beyond a reasonable doubt that the agreement to act for the unlawful purpose charged

in Count One continued after March 19, 2013.21

       I will now instruct you further on the charged object of obstructing the lawful and

legitimate functions of OFAC.




       21
         Adapted from United States v. Lebedev, No. 15-cr-769-AJN, Instr. 21 (Existence of the
Conspiracy) and Indictment, Count One, ¶ 15 (Dkt. 2).
        For the last paragraph, regarding the statute of limitations, see 18 U.S.C.§ 3282 (five-year
statute of limitations); United States v. Salmonese, 352 F.3d 608, 614 (2d Cir. 2003) (conspiracy
must still exist within the limitations period) (citing Grunewald v. United States, 353 U.S. 391,
396-97 (1957), and United States v. Ben Zvi, 242 F.3d 89, 97 (2d Cir. 2001)); see also 1 Sand
Instr. 19-7 (incorporating statute of limitations into conspiracy instruction) (citing Fiswick v.
United States, 329 U.S. 211, 216 (1946)).
                                                24
                                 GOVERNMENT’S POSITION

         The Government requests that the Court instruct the jury consistent with its instruction in

United States v. Lebedev. That instruction did not include the language in the fourth paragraph

in red text. The Government does not believe that the inclusion of that language will aid in the

jury’s understanding of the instruction. To the contrary, when read aloud, it is likely to cause

confusion.

         For the reasons discussed in the Government’s position with respect to Request 4, the

Government does not believe it is necessary or appropriate to include an instruction on the

statute of limitations as part of the Court’s instruction on this element of Count One.


                                   DEFENDANT’S POSITION

         Mr. Sadr’s additional proposed language in the fourth paragraph of the instruction is

intended to tie the instruction to the object of the conspiracy charged in Count One (Ind. ¶ 15).

Mr. Sadr submits the jury will be more clearly guided by that reference than by a mere mention

of Count One in the abstract. He objects to the omission of these references.

         The fifth paragraph of the proposed instruction addresses the statute of limitations. See

note 21, supra. Mr. Sadr objects if it is omitted. See Defendant’s Objection to Req. No. 4,

supra.




                                                 25
                                   PARTIES’ REQUEST NO. 6.

                      Count One: Conspiracy to Defraud the United States

                                     (Object of the Conspiracy)

       The object of a conspiracy is the illegal goal the co-conspirators agree or hope to achieve.

Count One charges that the goal of the conspiracy was to impair, impede, or obstruct the lawful

and legitimate governmental functions and operations of OFAC in the enforcement of the Iranian

trade sanctions laws and regulations, through fraudulent and dishonest means.

       In order to find a conspiracy to “impair, impede, or obstruct” a legitimate governmental

function, you must find beyond a reasonable doubt that the object of the conspiracy was to make

it more difficult for a part of the United States government to carry out its lawful and legitimate

functions and that the scheme depended on fraudulent and dishonest means.22 Actual contact

between Mr. Sadr and an official of the U.S. Government is not an element of the crime, nor is it

necessary for you to find that the Government was subjected to any loss of money or property as

a result of the conspiracy.23 It also is not necessary for you to find that the impairment violated

any separate law. All that is required is that the object of the conspiracy was to interfere with or




       22
           See United States v. Shellef, 507 F.3d 82, 104 (2d Cir. 2007) (“All that is necessary is
that the scheme had the object of making it more difficult for the IRS to carry out its lawful
functions and that the scheme depended on ‘dishonest and deceitful means.’”) (quoting United
States v. Ballistrea, 101 F.3d 827, 831-32 (2d Cir. 1996)); 1 L. Sand et al., Modern Federal Jury
Instructions (Crim.), Instr. 19-12 (“It would also be a conspiracy to defraud if one of the objects
was to obstruct, interfere, impair, impede or defeat the legitimate functioning of the government
through fraudulent or dishonest means”); see also Arthur Andersen LLP v. United States, 544
U.S. 696, 703-04 & n.8 (2005) (noting that impeding or obstructing a governmental function, as
by withholding documents, for instance, is not “inherently malign”—it must be done with
unlawful intent, i.e., consciousness of wrongdoing).
       23
            See Ballistrea, 101 F.3d at 831.
                                                 26
obstruct one of the United States’ lawful governmental functions by deceit, craft or trickery, or

by means that are dishonest.24

       As I will explain to you in more detail when we come to Count Two, the United States

has imposed economic sanctions, meaning legal restrictions, on trade and transactions involving

the Islamic Republic of Iran. The U.S. Department of the Treasury administers and enforces

these laws, including the office called the Office of Foreign Assets Control, often referred to by

its initials, “OFAC.” I instruct you, as a matter of law, that OFAC’s administration of the

economic sanctions against the Islamic Republic of Iran constitutes the legitimate functioning of

the government of the United States.25

       The Iranian Trade Sanctions Regulations do not prohibit all trade and transactions

involving Iran—they allow certain transactions under certain conditions, while prohibiting other

transactions under other conditions.26

       As I previously explained, an agreement to achieve a lawful goal is not the same as a

criminal conspiracy. Rather, a conspiracy is an agreement to violate the law. In addition, the

law that authorizes the Iranian Trade Sanctions Regulations, called the International Emergency

Economic Powers Act, provides that compliance with those regulations is a full acquittance and

discharge of any liability under the law, and that no person may be held liable in any court for




       24
            See id. at 831-32 (quoting Hammerschmidt v. United States, 265 U.S. 182, 188 (1924)).
       25
       Adapted from the charge of Hon. Richard M. Berman in United States v. Atilla, 15 Cr.
867 (RMB) (S.D.N.Y. Dec. 20, 2017)
       26
          See Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 380 (2000) (“Sanctions are
drawn not only to bar what they prohibit but to allow what they permit ....”); 31 C.F.R. Ch. 560
Part E (2008) (licenses authorizing certain classes of transactions); [add Federal Register entry
explaining general and specific licenses].
                                                27
anything done or omitted in good faith in connection with those regulations or the administration

of them.27

         Thus, to constitute a conspiracy to impair, impede or obstruct OFAC’s lawful and

legitimate enforcement of the Iranian Trade Sanctions Regulations, the agreement’s objective

must be to impair, impede, or obstruct OFAC’s enforcement of the prohibitions contained in

those regulations. Two or more individuals’ agreement to take action that they understand is

allowed under, or complies with, the Iranian Trade Sanctions Regulations is not an agreement to

impair or obstruct OFAC’s administration and enforcement of those regulations, and is not a

crime.


                                   GOVERNMENT’S POSITION

         The Government’s proposed language, in blue above, is consistent with the law of this

Circuit and the Government believes that it should be included in the Court’s charge. The

Second Circuit held in United States v. Ballistrea, 101 F.3d 827, 831-32 (2d Cir. 1996), that “so

long as deceitful or dishonest means are employed to obstruct governmental functions, the

impairment ‘need not involve the violation of a separate statute.’” Id. (quoting United States v.

Rosengarten, 857 F.2d 76, 78 (2d Cir. 1988)). The defendant’s proposal is entirely inconsistent

with Ballistrea. It is not a correct statement of the law that “two or more individuals’ agreement

to take action that they understand is allowed under, or complies with, the Iranian Trade

Sanctions Regulations is not an agreement to impair or obstruct OFAC’s administration and

enforcement of those regulations, and is not a crime.” It is clear from Ballistrea that a violation

of the ITSR is not required for a violation of Section 371. A defendant could comply with the




         27
              See 50 U.S.C. § 1702(3).
                                                 28
ITSR, but still obstruct OFAC’s lawful functions by, for example, concealing the true nature of

otherwise lawful transactions in order to avoid OFAC’s scrutiny. The portions of the

defendant’s proposed instructions in red therefore misstate the law.


                                  DEFENDANT’S POSITION


       1. Although the proposition contained in the last two sentences of the second

paragraph—that impairment of a lawful governmental function need not have “violated any other

law”—is common in this Circuit’s law of Klein conspiracies, see, e.g., United States v.

Rosengarten, 857 F.2d 76, 78 (2d Cir. 1988), Defendant objects to inclusion of that statement in

this case because it suggests that an agreement to engage in conduct that complies with

regulations issued under IEEPA could nonetheless still be an unlawful conspiracy to defraud

under Section 371. That interpretation would run afoul of 50 U.S.C. § 1702(3), which provides:

          Compliance with any regulation, instruction, or direction issued under [IEEPA]
          shall to the extent thereof be a full acquittance and discharge for all purposes
          of the obligation of the person making the same. No person shall be held
          liable in any court for or with respect to anything done or omitted in good faith
          in connection with the administration of, or pursuant to and in reliance on, this
          chapter, or any regulation, instruction, or direction issued under this chapter.

Such an interpretation would also run afoul of the principles that (i) “an agreement to achieve a

lawful goal is not the same as a criminal conspiracy – two or more individuals must have agreed

to commit a crime,” United States v. Lebedev, No. 15-cr-769, Dkt. 442, at 29, and (ii) the

“[s]anctions are drawn not only to bar what they prohibit but to allow what they permit.” Crosby

v. Nat’l Foreign Trade Council, 530 U.S. 363, 380 (2000).

       These three principles—that compliance is a full acquittance, that an agreement to

achieve a lawful goal is not a crime, and that the sanctions allow what they do not prohibit—are

essential to determining whether the conduct contemplated by Defendant and others with whom

                                                29
he may have acted was lawful or unlawful under IEEPA, and whether it was intended to

unlawfully frustrate OFAC’s enforcement of IEEPA through fraudulent or dishonest means.

They are set out in the remaining language the Defendant proposes, to which the government

objects.

       Defendant respectfully acknowledges this Court’s conclusion in the related context of 31

C.F.R. § 560.203 that one need not independently violate an IEEPA provision in order to

unlawfully attempt to evade or avoid those provisions. Opinion and Order at 10-11 (Dkt. No.

164). But to the extent that interpretation allows conviction for conduct that complies with

regulations under IEEPA, it conflicts with Section 1702(3)’s provision that compliance is “a full

acquittance and discharge for all purposes.” Where an interpretation of a regulation conflicts

with the authorizing statute, the statute controls. See, e.g., Chevron U.S.A. Inc. v. Natural

Resources Defense Council, 46 U.S. 837, 842-43 (1984) (“If the intent of Congress is clear, that

is the end of the matter ....”); Wachovia Bank v. Burke, 414 F.3d 305, 315 (2d Cir. 2005).

Moreover, if the regulation is ambiguous, in a criminal case, the Court resolves the ambiguity by

the rule of lenity. United States v. Banki, 685 F.3d 99, 109 (2d Cir. 2012).

       2. Defendant objects to the last sentence of the third paragraph because: (a) it is

unnecessary, as it is covered by the two preceding sentences; (b) the “instruct[ion], as a matter of

law,” that OFAC’s administration of the economic sanctions ... constitutes the legitimate

functioning of the government of the United States” amounts to an instruction that an element of

the offense has been satisfied, usurping the jury’s role as factfinder and violating Defendant’s

rights to jury determination of every element of guilt and to the presumption of innocence; (c)

the same language is slanted in favor of the prosecution and unduly suggestive of guilt; (d) the

language “against the Islamic Republic of Iran” is unnecessary here and unduly emphasizes the


                                                 30
idea that the sanctions are against Iran and, by extension, Iranian people including the defendant;

(e) that language further unnecessarily includes the word “Islamic,” injecting the possibility that

jurors may bring any feelings they may have about the Islamic religion into their consideration;

and (f) including the words “legitimate functioning” in an “instruct[ion] as a matter of law”

unduly casts the actions and views of the U.S. government (including the prosecution here) as

“legitimate.” All of this is unnecessary in light of the preceding two sentences, to which

Defendant does not object.




                                                31
                                GOVERNMENT’S REQUEST NO. 7.

                     Count One: Conspiracy to Defraud the United States

                                 (Membership in the Conspiracy)

       The Government must also prove beyond a reasonable doubt that the defendant

knowingly and willfully entered into the conspiracy, that is, that the defendant agreed to take part

in the conspiracy with knowledge of its unlawful purpose and in furtherance of its unlawful

objective.

       Now, as to this element, the terms knowingly and willfully mean that you must be

satisfied that in joining the conspiracy, assuming you find that the defendant did join the

conspiracy, the defendant knew what he was doing. That is, that he took the actions in question

deliberately and voluntarily.

       An act is done “knowingly” and “willfully” if it is done deliberately and purposefully;

that is, a defendant’s acts must have been the product of his conscious objective, rather than the

product of mistake, accident, mere negligence, or some other innocent reason.

       Now, knowledge is a matter of inference from the proven facts. Science has not yet

devised a manner of looking into a person’s mind and knowing what that person is thinking.

However, you do have before you the evidence of certain acts and conversations alleged to have

taken place involving the defendant or in his presence. You may consider this evidence in

determining whether the Government has proven beyond a reasonable doubt the defendant’s

knowledge of the unlawful purposes of the conspiracy.

       It is not necessary for the Government to show that a defendant was fully informed as to

all the details of the conspiracy in order for you to infer knowledge on his part. To have guilty

knowledge, a defendant need not have known the full extent of the conspiracy or all of the


                                                32
activities of all of its participants. It is not even necessary for a defendant to know every other

member of the conspiracy.

       Nor is it necessary that the defendant received any monetary benefit from his

participation in the conspiracy, or had a financial stake in the outcome. However, although proof

of a financial interest in the outcome of a scheme is not essential or determinative, if you find

that a defendant had a financial or other interest, that is a factor you may properly consider in

determining whether the defendant was a member of the conspiracy.

       The duration and extent of the defendant’s participation has no bearing on the issue of his

guilt. He need not have joined the conspiracy at the outset. A defendant may have joined it for

any purpose at any time in its progress, and he will be held responsible for all that was done

before he joined and all that was done during the conspiracy’s existence while he was a member.

       Each member of a conspiracy may perform separate and distinct acts and may perform

them at different times. Some conspirators may play major roles, while others play minor roles

in the scheme. An equal role or an important role is not what the law requires. In fact, even a

single act can be sufficient to make a defendant a participant in an illegal conspiracy.

       However, a person’s mere association with a member of the conspiracy does not make

that person a member of the conspiracy, even when that association is coupled with knowledge

that a conspiracy is taking place. Mere presence at the scene of a crime, even coupled with

knowledge that a crime is taking place, is not sufficient to support a conviction. In other words,

knowledge without agreement and participation is not sufficient. What is necessary is that a

defendant participate in the conspiracy with knowledge of its unlawful purposes, and with an

intent to aid in the accomplishment of its unlawful objectives.




                                                 33
       In sum, the defendant, with an understanding of the unlawful nature of the conspiracy,

may have intentionally engaged, advised or assisted in the conspiracy for the purpose of

furthering an illegal undertaking. The defendant thereby becomes a knowing and willing

participant in the unlawful agreement—that is to say, he becomes a conspirator.

       A conspiracy once formed is presumed to continue until its objective is accomplished or

until there is some affirmative act of termination by its members. So too, once a person is found

to be a participant in the conspiracy, that person is presumed to continue being a participant in

the venture until the venture is terminated, unless it is shown by some affirmative proof that the

person withdrew and dissociated himself from it.28




       28
           Adapted from the charges of the Honorable Richard J. Sullivan in United States v.
Hussain, 12 Cr. 45 (S.D.N.Y. 2013); the Honorable William H. Pauley III in United States v.
Davis et al., 06 Cr. 911 (WHP) (S.D.N.Y. 2010); the Honorable Lewis A. Kaplan in United
States v. Redden, 02 Cr. 1141 (S.D.N.Y. 2004); and the Honorable John F. Keenan, United States
v. Pa Smith, 02 Cr. 104 (JFK) (S.D.N.Y. 2002).
                                                34
                               DEFENDANT’S REQUEST NO. 7

                     Count One: Conspiracy to Defraud the United States
                    (Second Element: Knowing and Willful Participation)

       The second element that the Government must prove beyond a reasonable doubt is that

the defendant knowingly and willfully joined in the conspiracy. In determining whether

Mr. Sadr became a member of the conspiracy, you must determine not only whether he

participated in it, but also whether he did so willfully, with knowledge of its illegal objective. To

act knowingly means to act intentionally and voluntarily, and not because of ignorance, mistake,

accident, or carelessness. To act willfully means to act with knowledge that one’s conduct is

unlawful and with the intent to do something the law forbids, that is to say with the bad purpose

to disobey or disregard the law. You must determine: Did Mr. Sadr join the conspiracy knowing

of its unlawful aim and purpose and with the specific intent of furthering that unlawful purpose?

       Knowledge is a matter of inference from facts proved. To have guilty knowledge, a

defendant need not know the full extent of the conspiracy or even who all the co-conspirators

are. Similarly, a defendant need not know all of the activities of the conspiracy. Indeed, a single

act may be enough to bring one within the membership of the conspiracy, provided that the

defendant was aware of the conspiracy and knowingly associated himself with its criminal aims.

       Of course, mere association with a conspirator does not make one a member of the

conspiracy. Nor is knowledge without participation sufficient. What is necessary is that the

defendant participate in a conspiracy with knowledge of its unlawful purpose and with intent to

aid in the accomplishment of that unlawful end.29




       29
          Adapted from United States v. Ramirez, No. 12-cr-927-AJN (Dkt. 48), Instr. 25
(Participation in the Conspiracy) and Instr. 14 (definitions of knowingly and willfully).
                                                 35
       As I explained in the last instruction, to be illegal, the agreement must contemplate

violating the law—here, it must contemplate frustrating OFAC’s enforcement of prohibitions

under the Iranian Trade Sanctions Regulations. As I also explained there, the law provides that

compliance with those regulations is a full acquittance and discharge of any liability under the

law, and that no person may be held liable in any court for anything done or omitted in good

faith in connection with those regulations or the administration of them. Thus, for you to find

that Mr. Sadr had the required unlawful intent to frustrate OFAC’s enforcement of the sanctions,

you must find beyond a reasonable doubt that Mr. Sadr intended that the agreed actions violated

the sanctions in some way. If Mr. Sadr believed or intended that the agreed actions complied

with or were permitted under the sanctions, he may not be convicted.30

       It is not necessary that Mr. Sadr receive or even anticipate any financial benefit from

participating in the conspiracy as long as he participated in it in the way I have explained. That

said, while proof of a financial interest in the outcome of a scheme is not essential, if you find

that Mr. Sadr had such an interest, that is one factor which you may properly consider in

determining whether or not he was a member of the conspiracy charged in Count One.31



                                 GOVERNMENT’S POSITION

       The Government’s proposed instruction is a clear and accurate statement of the law taken

from multiple charges given by judges in this District, while the defendant’s proposed instruction

contains an incorrect statement of the law for the reasons discussed in the Government’s position

with respect to Request 6. The defendant’s proposed instruction also misleading fails to inform


       30
            See 50 U.S.C. § 1702(3); Req. No. 6-D, supra.
       31
         From United States v. Lebedev, No. 15-cr-769-AJN, Dkt. 442, Instr. 24 (at 36,
penultimate paragraph).
                                                 36
the jury that the duration and extent of the defendant’s involvement in the conspiracy does not

bear on guilt and that different members of the conspiracy may play different roles. These are

accurate statements of the law that the Government believes will be relevant to the jury’s

consideration of this element. The defendant is incorrect that these instructions are only relevant

to “large conspiracies such as drug conspiracies.” These principles apply to all conspiracies, and

are instructing the jury on these legal principles is entirely appropriate.

       The defendant is not correct that the Government’s proposed definition of “knowingly

and willfully” requires only volitional, non-mistaken conduct. The Government’s language

instructs that the defendant must have taken part in the conspiracy “with knowledge of its

unlawful purpose and in furtherance of its unlawful objectives” and “with an intent to aid in the

accomplishment of its unlawful objectives.”

                                   DEFENDANT’S POSITION

       1. Defendant objects that the Government’s Request No. 7 is cherry-picked and slanted

in favor of the prosecution. It cites no model instruction, but instead is adapted (in unspecified

ways) from the unpublished charges of five different judges in five different trials dating to 2002.

Because the Government has not provided those instructions or its adaptations, Defendant cannot

assess in what ways the Government’s request has been modified, or whether it is fair and even-

handed. See Defendant’s General Objection, following Req. No. 1, supra.

       Defendant offers instead an instruction based on this Court’s prior instruction in United

States v. Ramirez, No. 12-cr-927-AJN (Dkt. 48), which Defendant respectfully submits is

evenhanded. Defendant submits this Court should give Defense Request No. 7, or at least should

begin its consideration based on that draft, not the Government’s patchwork request.




                                                  37
       2. The Government’s proposed definition of “knowingly and willfully” (third paragraph)

requires only volitional, non-mistaken conduct, not even rising to intent to violate the law. That

would amount merely to a general intent crime, and would be insufficient to satisfy 50 U.S.C.

§ 1705(c), which provides that only willful violations of IEEPA are crimes. It also would not

satisfy the most common definition of “willful” in the criminal context: that “[a]n act is done

willfully if it is done with an intention to do something the law forbids, that is to say with the bad

purpose to disobey or disregard the law.” See, e.g., United States v. Ramirez, No. 12-cr-927-

AJN, Dkt. No. 48, Instr. 14; Bryan v. United States, 524 U.S. 184, 191 n.13 (1998) (quoting 1

Sand Instr. 3A.01, p. 3A-18(1997)).

       3. Much of the language in the Government’s request, instructing that the Defendant

need not know all the details of the conspiracy or all of its members, that it does not matter when

he joined, and that members’ differing major or minor roles do not matter, is directed at cases

involving low-level members of large conspiracies such as drug conspiracies. Those instructions

are unnecessary and inappropriate here, where the Government alleges that Mr. Sadr was a

leader of the alleged conspiracy, was in it from the beginning, and the case is not anticipated to

involve any contention that the alleged conspiracy had members or significant operational

aspects that were unknown to Mr. Sadr.




                                                 38
                             GOVERNMENT’S REQUEST NO. 8.

                     Count One: Conspiracy to Defraud the United States

                                            (Overt Act)

       For the crime of conspiracy as charged in Count One to have been committed, there must

be something more than an agreement; some overt step or action must have been taken by at

least one of the conspirators in furtherance of the conspiracy. In other words, the overt act

element is a requirement that the agreement went beyond the mere talking stage, or the mere

agreement stage.

       You need not find that the defendant in this case committed the overt act. It is sufficient

if you find that at least one overt act was in fact performed by at least one co-conspirator,

whether the defendant or another co-conspirator, to further the conspiracy within the time frame

of the conspiracy. Remember that the act of any member of the conspiracy done in furtherance

of the conspiracy becomes the act of all of the members. Nor is it necessary for the defendant to

commit an overt act in order to be a member of the conspiracy. An overt act must have been

knowingly and willfully done by at least one co-conspirator in furtherance of the object or

purpose of the conspiracy that is charged in the Indictment.

       In this regard, you should bear in mind that the overt act, standing alone, may be an

innocent, lawful act. Frequently, however, an apparently innocent act sheds its harmless

character if it is a step in carrying out, promoting, aiding or assisting the conspiratorial scheme.

You are therefore instructed that the overt act does not have to be an act which in and of itself is

criminal or constitutes an objective of the conspiracy. It must be an act that furthers the object of

the conspiracy. It is an element of the crime that the Government must prove beyond a

reasonable doubt.


                                                 39
       The Indictment charges that a number of particular overt acts were committed in

furtherance of the conspiracy.

             [The Court is respectfully requested to read the overt acts in the Indictment]

       It is not necessary for the Government to prove that any of the specified overt acts

charged in the Indictment were committed. Rather, the Government can prove any overt act,

even one that is not listed in the Indictment, provided that the overt act is committed by one of

the conspirators and is done to further the object of the conspiracy. It is sufficient if you find

beyond a reasonable doubt that any one overt act occurred while the conspiracy was still in

existence.

       Nor is it necessary for you to reach unanimous agreement on whether a particular overt

act was committed in furtherance of the conspiracy; you just need to all agree that at least one

overt act was so committed.32 I will instruct you later about the applicable statute of limitations

for the charges contained in the Indictment. For now, please keep in mind that you must also

conclude that at least one overt act was committed in furtherance of the conspiracy after March

19, 2013.




       32
           Adapted from the charges of the Honorable Alison J. Nathan in United States v.
Ramirez, 12 Cr. 927 (AJN) (S.D.N.Y. May 16, 2013) and the Honorable Victor Marrero, United
States v. Reese, 12 Cr. 629 (VM) (S.D.N.Y. Mar. 28, 2013); see also United States v. Kozeny,
667 F.3d 122, 131-32 (2d Cir. 2011) (“[T]he jury need not agree on a single overt act to sustain a
conspiracy conviction.”); United States v. Rutkoske, 506 F.3d 170, 175 (2d Cir. 2007) (“It is
well-established that the Government may satisfy this test ‘by proof of an overt act not explicitly
listed in the indictment, as long as a defendant has had fair and adequate notice of the charge for
which he is being tried, and he is not unduly prejudiced by the asserted variance in the proof.’”
(quoting United States v. Salmonese, 352 F.3d 608, 620 (2d Cir.2003)).
                                                  40
                               DEFENDANT’S REQUEST NO. 8

       The third element which the Government must prove beyond a reasonable doubt is that at

least one overt act was committed in furtherance of the conspiracy by at least one of the co-

conspirators. You need not find that Mr. Sadr committed the overt act. It is sufficient for the

Government to show that any of the co-conspirators committed an act in furtherance of the

conspiracy.

       You should bear in mind that the overt act, standing alone, may be an innocent, lawful

act. An apparently innocent act can shed its harmless character if it is a step in carrying out,

promoting, aiding, or assisting a conspiratorial scheme.33

       As I explained before, in order for you to find the overt act requirement satisfied, you

must find beyond a reasonable doubt that the overt act in furtherance of the conspiracy was

committed after March 18, 2013. Again, that is because under the relevant statute of limitations,

you cannot convict Mr. Sadr unless the conspiracy offense was committed within five years of

when the Indictment was returned on March 18, 2018. That means that, in order for you to

convict, you must be satisfied that the Government has proven beyond a reasonable doubt that

the overt act in furtherance of the conspiracy charged in Count One was committed after March

18, 2013. 34




       33
          Adapted from United States v. Ramirez, No. 12-cr-927-AJN, Dkt. 48, Instr. 26. Mr.
Sadr does not contend the overt act must be one specified in the Indictment, and accordingly has
omitted the second paragraph of the Ramirez instruction as unnecessary.
       34
          See 18 U.S.C. § 3282 (five-year statute of limitations); United States v. Salmonese, 352
F.3d 608, 614 (2d Cir. 2003) (conspiracy must have been still in existence within limitations
period, and overt act must have been committed within limitations period) (citing Grunewald v.
United States, 353 U.S. 391, 396-97 (1957)); see also 1 Sand Instr. 19-7 (citing Fitzwick v.
United States, 329 U.S. 211, 216 (1946)) (addressing statute of limitations in elements
instruction).
                                                 41
                                 GOVERNMENT’S POSITION

       The Government’s requested instruction includes a request that the Court read the overt

acts charged in the Indictment, consistent with Sand Instruction 19-7. This will aid in the jury’s

understanding of what types of actions may constitute overt acts in furtherance of the conspiracy.

The Government’s requested instruction also correctly instructs that the jury need not conclude

that the overt act have been alleged in the Indictment, see United States v. Shaoul, 41 F.3d 811,

814 (2d Cir. 1994) (affirming the instruction “It is sufficient if you find that any one overt act,

whether or not that overt act is charged in the indictment, was committed by any conspirator in

furtherance of the conspiracy.”); see also United States v. Kozeny, 667 F.3d 122, 131-32 (2d Cir.

2011) (“the government may plead one set of overt acts in the indictment and prove a different

set of overt acts at trial without prejudice to the defendant”), and that the jury does not need to be

unanimous as to which overt act was committed, see Kozeny, 667 F.3d at 131-32 (“[W]hich overt

act among multiple such acts supports proof of a conspiracy conviction is a brute fact and not

itself an element of the crime. The jury need not reach unanimous agreement on which

particular overt act was committed in furtherance of the conspiracy.”).


                                   DEFENDANT’S POSITION

       1. Defendant objects to the government’s patchwork instruction, and urges the Court to

give, or at least begin with, Defendant’s draft request based on the Court’s instruction in

Ramirez. See Defendant’s General Objection, supra.

       2. Defendant objects to the second half of the third paragraph of the Government’s

request as unnecessary. The point that the overt act itself need not be unlawful is adequately

covered in the first two sentences of the paragraph. See Ramirez, No. 12-cr-927-AJN, Dkt. 48,

Instr. 26, third paragraph (quoted in Def. Req. No. 8, second paragraph).

                                                 42
       3. Defendant does not contend that the overt act must be one specified in the Indictment,

and will not so argue. Accordingly, it is unnecessary to so instruct (Gov. Req. No. 8, fourth

through sixth paragraphs), and it is unnecessary to read the overt acts in the Indictment (id., fifth

paragraph). Doing so would be unnecessarily lengthy and would risk losing the attention of the

jury, on a point Defendant does not intend to raise.

       4. Defendant objects to instructing the jury that it may be non-unanimous as to the overt

act. (Gov. Req. No. 8, last paragraph.) The overt act is an element of the conspiracy offense,

and the jury must be unanimous on all elements. To the extent United States v. Kozeny, 667 F.3d

122, 131-32 (2d Cir. 2011) holds otherwise, we respectfully preserve this issue for further

review. We note, as the Second Circuit did in Kozeny, that the Eighth and Ninth Circuits have

approved instructions requiring unanimity as to the overt act.

       Mr. Sadr does not, however, seek a unanimity instruction specifically as to the overt act.

A general unanimity instruction is sufficient. See United States v. Shaoul, 41 F.3d 811, 817, 819

(2d Cir. 1994) (even if unanimity was required, it was sufficiently covered by the court’s general

unanimity instruction); see, e.g., Ramirez, No. 12-cr-927-AJN, Dkt. 48, Instr. 47 (Closing

Comments) (including general unanimity instruction: “Your verdict must be unanimous.”).

       The overt act must have been committed within the statute of limitations. See Salmonese,

352 F.3d at 614; Defendant’s Response regarding Request No. 4, supra. The jury should be so

instructed in the instruction on the overt act. Failure to do so may result in the jury overlooking

this requirement.




                                                 43
                                     PARTIES’ REQUEST NO. 9.

                     Count One: Conspiracy to Defraud the United States

                                     (Conscious Avoidance)

                                           [If applicable]

       Now, in instructing you this far with respect to conspiracy, I have talked to you about the

concept of knowledge. I need to say one more thing about that concept.

       In determining whether the defendant acted with the necessary knowledge, you may

consider whether the defendant deliberately closed his eyes to what otherwise would have been

clear. I told you before that acts done knowingly must be a product of a defendant’s conscious

intention, not the product of carelessness or negligence. A person, however, cannot willfully

blind himself to what is obvious and disregard what is plainly before him. A person may not

intentionally remain ignorant of facts that are material and important to his conduct in order to

escape the consequences of criminal law.

       If you find beyond a reasonable doubt that the defendant intentionally participated in a

conspiracy, but that the defendant deliberately and consciously avoided learning or confirming

certain facts about the specific objectives of the conspiracy, then you may infer from his willful

and deliberate avoidance of knowledge that the defendant understood the objectives or goals of

the conspiracy.

       Thus, if you find beyond a reasonable doubt that Mr. Sadr intentionally participated in an

agreement and was aware of a high probability that its objective was illegal, but took deliberate

action to avoid learning facts about the specific objectives of the agreement that would have




                                                 44
confirmed its illegality,35 then you may infer from his willful and deliberate avoidance of

knowledge that Mr. Sadr understood the objectives or goals of the conspiracy. But if you find

that Mr. Sadr actually believed that the objectives of the agreement were lawful, then he may not

be convicted.36

         We refer to this notion of blinding yourself to what is staring you in the face as

“conscious avoidance.” An argument of “conscious avoidance,” however, is not a substitute for

proof. It is simply another fact you may consider in deciding what the defendant knew.

         There is a difference between knowingly participating in a conspiracy, on the one hand,

and knowing the object or objects, or the purpose or purposes, of the conspiracy on the other.

Conscious avoidance cannot be used as a substitute for finding that the defendant knowingly

joined the conspiracy, that is, that the defendant knew that he was becoming a party to an

agreement to accomplish an alleged illegal purpose. It is, in fact, logically impossible for a

defendant to join a conspiracy unless he knows the conspiracy exists. The defendant must know

that the conspiracy is there.

         However, in deciding whether the defendant knew the objectives of the conspiracy, you

may consider whether the defendant was aware of a high probability that an objective of the

conspiracy was to commit the crime or crimes charged as the object of the conspiracy and

nevertheless participated in the conspiracy. You must judge from all the circumstances and all

the proof whether the Government did or did not satisfy its burden of proof beyond a reasonable

doubt.




         35
         See Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769 (2011); United States
v. Macias, 786 F.3d 1060, 1062-63 (7th Cir. 2015).
         36
              See, e.g., United States v. Kaiser, 609 F.3d 556, 566 (2d Cir. 2010) (collecting cases).
                                                    45
       So, in other words, if you find that the defendant was aware of a high probability that a

fact was so, and that the defendant acted with deliberate disregard of the facts, you may find that

the defendant acted knowingly. However, if you find that the defendant actually believed the fact

was not so, then he may not have acted knowingly with respect to whatever charge you are

considering.37

                                GOVERNMENT’S POSITION

       The Government’s requested instruction accurately states the law and was taken from

numerous charges in this district, including the charge in United States v. Atilla. The sourcing

for the defendant’s requested language is unclear.


                                  DEFENDANT’S POSITION


       1. The third paragraph of the Government’s request risks misleading the jury and inviting

a conscious avoidance inference without finding the factual predicate for one.

       A conscious avoidance inference may not be used unless the jury finds, beyond a

reasonable doubt, that the defendant “was aware of a high probability of [a fact showing guilt],”

and that he “consciously avoided confirming that fact,” United States v. Svoboda, 347 F.3d 471,

480 (2d Cir. 2003). But a conscious avoidance inference may not be used if the defendant

actually subjectively believed the fact that he is alleged to have avoided confirming. See, e.g.,

United States v. Kaiser, 609 F.3d 556, 566 (2d Cir. 2010) (collecting cases).


       37
          Adapted from the charges in United States v. Atilla, 15 Cr. 867 (RMB) (S.D.N.Y. Dec.
20, 2017); United States v. Ghailani, S10 98 Cr. 1023 (LAK) (2010); United States v.
Greenberg, et al., S1 05 Cr. 0888 (S.D.N.Y. 2008) (LAK); United States v. Rohan Cameron, 03
Cr. 1457 (JFK) (2004); United States v. Usama Bin Laden, et al., S7 98 Cr. 1023 (S.D.N.Y.
2001) (LBS); and from Sand et al., Modern Federal Jury Instructions, 3A-2. See also United
States v. Ghailani, 733 F.3d 29, 52-54 (2d Cir. 2013); United States v. Cuti, 720 F.3d 453, 462-
63 (2d Cir. 2013); United States v. Hopkins, 53 F.3d 533, 542 (2d Cir. 1995); United States v.
Feroz, 848 F.2d 359, 360 (2d Cir. 1988) (per curiam).
                                                46
       The third paragraph of the Government’s request tells the jury it may “infer from his

willful and deliberate avoidance of knowledge that the defendant understood the objectives or

goals of the conspiracy,” if it finds beyond a reasonable doubt that that “the defendant

deliberately and consciously avoided learning or confirming certain facts about the specific

objectives of the conspiracy.” This paragraph invites the possibility that the jury could reach a

conscious avoidance inference without ever reaching the core requirements for such a finding,

which are not addressed until later in the instruction.

       2. The Government’s request also refers only to “certain facts about the specific

objectives of the conspiracy,” without saying what those facts were or, critically, that they must

have shown the Defendant knew the agreement’s objectives were unlawful. Defendant’s request,

by contrast, states plainly what is at issue in the instruction: the Defendant’s alleged awareness

“of a high probability that its objective was illegal.”

       3. In the Government’s paragraph that does discuss high probability and disregard the

penultimate paragraph of its request), the request speaks only generally of “a fact” and

“deliberate disregard of the facts” generally. This does not accurately capture the requirement

that the defendant “consciously avoided confirming that fact,” i.e., “deliberately avoided

confirming that fact,” United States v. Svoboda, 347 F.3d 471, 480 (2d Cir. 2003) (quoting

United States v. Ferrarini, 219 F.3d 145, 154 (2d Cir. 2000), meaning the fact demonstrating

guilt—here, knowledge that the agreement’s objectives were unlawful. Defendant’s request (the

fourth paragraph above) focuses on that alleged fact.

       4. The penultimate paragraph of the Government’s request is also confusing and

potentially misleading. It tells the jury, “you may consider whether the defendant was aware of a

high probability that an objective of the conspiracy was to commit the crime or crimes charged


                                                  47
as the object of the conspiracy and nevertheless participated in the conspiracy,” and invites the

jury to “judge from all the circumstances ... whether the Government did or did not satisfy its

burden of proof,” without including the requirement that the defendant have consciously avoided

confirming the fact in question. The Government’s request does not address the requirement of

consciously avoiding the fact until the following (last) paragraph. The penultimate paragraph

thus creates the possibility the jury could convict on the conscious avoidance theory without

even finding conscious avoidance.

       5. The Government’s formulation in the last paragraph omits the Supreme Court’s more

recent formulation, requiring that the defendant “t[ook] deliberate action to avoid learning of

that fact.” Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769 (2011) (emphasis

added). Although at least one judge of the Second Circuit has opined that Global-Tech did not

change the Second Circuit’s pre-existing law of conscious avoidance, and so did not require

deliberate action, see United States v. Fofanah, 765 F.3d 141, 151 (2d Cir. 2014) (Leval, J.,

concurring), at least one other Circuit has emphasized “deliberate actions” as the requirement

under Global-Tech. See United States v. Macias, 786 F.3d 1060, 1062 (7th Cir. 2015). Mr. Sadr

submits this Court should instruct in the terms used by the Supreme Court.

       6. Finally, the Government’s proposed instruction dilutes the balancing language

required by the Second Circuit regarding a defendant’s actual subjective belief. If the defendant

actually believed the fact whose truth or falsity he is alleged to have consciously avoided

confirming, “he may not be convicted.” E.g., United States v. Kaiser, 609 F.3d 556, 566 (2d Cir.

2010) (collecting cases); see fourth paragraph, second sentence, supra (Defense request, citing

Kaiser). The Government’s request, however, states only that “if you find that the defendant

actually believed the fact was not so, then he may not have acted knowingly ....” This permissive


                                                48
instruction does not accurately convey that if the defendant actually subjectively believed his

version of the fact, the jury cannot convict on the conscious avoidance theory.




                                                49
                                PARTIES’ REQUEST NO. 10.

                                Count Two: IEEPA Conspiracy

                      (General Instructions and Statutory Background)

       Count Two of the Indictment charges Mr. Sadr with participating in a conspiracy, from at

least in or about 2006 up to and including in or about May 2014, to violate regulations or

prohibitions issued under the International Emergency Economic Powers Act, otherwise known

as the IEEPA.

       Specifically, Count Two charges:

               From at least in or about 2006, up to and including at least in or about
          May 2014, in the Southern District of New York, Turkey, Switzerland, Iran,
          and elsewhere, ALI SADR HASHEMI NEJAD, the defendant, and others
          known and unknown, knowingly and willfully did combine, conspire,
          confederate, and agree together and with each other to violate, and to cause a
          violation of, licenses, orders, regulations, and prohibitions issued under the
          International Emergency Economic Powers Act, Title 50, United States Code,
          Sections 1701 to 1707, Part 560 of Title 31, Code of Federal Regulations, and
          Part 561 of Title 31, Code of Federal Regulations.

               It was part and an object of the conspiracy that ALI SADR HASHEMI
          NEJAD, the defendant, and others known and unknown, would and did export,
          reexport, sell, and supply, and cause to be exported, reexported, sold, and
          supplied, directly and indirectly, from the United States, services, to wit,
          international financial transactions, to Iran and to the Government of Iran,
          without first obtaining the required approval of OFAC, in violation of Title 50,
          United States Code, Sections 1701 to 1707, Section 1705, and Title 31, Code
          of Federal Regulations, Section 560.204.

              It was further a part and an object of the conspiracy that ALI SADR
          HASHEMI NEJAD, the defendant, and others known and unknown, would
          and did engage in a transaction that evaded and avoided, had the purpose of
          evading and avoiding, caused a violation of, and attempted to violate one or
          more of the prohibitions. . . the prohibition[] set forth in Title 31, Code of
          Federal Regulations, Part 560 [Section 560.204], in violation of Title 50,
          United States Code, Sections 1701 to 1707 [Section 1705], and Title 31, Code
          of Federal Regulations, Section 560.203.




                                                50
       Under authority contained in IEEPA, in Title 50, Sections 1702 and 1703 of the United

States Code, the United States has adopted certain restrictions on transactions with or involving

Iran. These restrictions are referred to as economic sanctions or trade sanctions, and are

contained in the “Iranian Trade Sanctions Regulations” in Title 31, Part 560 of the Code of

Federal Regulations. Among other things, these sanctions prohibit causing the export of a

service directly or indirectly to Iran or the Government of Iran from the United States.

       Title 50, Section 1705 of the United States Code provides in relevant part:

          (a) Unlawful acts

              It shall be unlawful for a person to . . . conspire to violate . . . any . . .
          regulation[] or prohibition issued under [IEEPA].

               ....

          (c) Criminal Penalty

              A person who willfully . . . conspires to commit . . . an unlawful act
          described in subsection (a) shall, upon conviction, be [guilty of a crime].



                                 GOVERNMENT’S POSITION

       It is not necessary or appropriate to modify the language in the Indictment when reading

the Indictment to the jury. The Indictment correctly charges that the defendant and others

conspired to violate IEPPA, and goes on to identify the two objects of the conspiracy in the

paragraphs that follow. It is not clear why the defendant believes it’s necessary or the basis on

which he could be authorized to alter the manner in which the Grand Jury charged this

conspiracy. There is no risk of confusion or prejudice in the Court reading the Indictment as the

Grand Jury returned it where, as here, the objects of the conspiracy are clearly spelled out in the

paragraphs that follow.



                                                  51
                                   DEFENDANT’S POSITION

        Mr. Sadr has moved to strike, as surplusage, the Indictment’s broad references to the

entirety of IEEPA (Title 50, United States Code, Sections 1701 to 1707). See Ind. ¶ 18 (first

paragraph quoted above). 50 U.S.C. § 1705(c) is the only section of IEEPA that defines a

criminal offense, and Section 1705 is the section cited in the citation of authorities underlying

Count Two. See Ind. at 26 (following paragraph 21). In the explanation of the charge to the

jury, that is the statutory section that should be cited and explained to the jury; the rest of the

IEEPA statute is unnecessary, not supported by any allegations in the Indictment, and thus

misleading and confusing. It should be stricken. See Dkt. No. 94, at 10.

        Mr. Sadr further moved to strike from the Indictment the citation to the entirety of the

Iran Trade Sanctions Regulations, Parts 560 and 561 of Title 31, Code of Federal Regulations,

see Ind. ¶ 18 (quoted in the first paragraph above); Dkt. No. 94, at 9-11, and moved for a bill of

particulars specifying which regulations he is charged to have violated. At the pretrial motions

conference, the government tried to hold open its possibilities, because it had not yet decided its

presentation, i.e., its case theories (Nov. 7, 2012 Tr. at 56, 61-62)—precisely the possibility of

prosecutorial roaming that the requirements of a specific grand jury indictment is meant to

prevent. See Russell v. United States, 369 U.S. 749, 766, 770-71 (1962). Ultimately, however,

the government limited itself to violations of 31 C.F.R. §§ 560.203, 560.204, and 560.205. See

Nov. 7, 2012 Tr. at 59, 60; Opinion and Order at 35 (Dkt. 164).

        Of those, Sections .203 and .204 are the only sections that the Indictment alleges with any

specificity were objects of the Count Two conspiracy. See Ind. ¶¶ 19, 20. Section .205 is

mentioned only in the citation parenthetical on page 26; it is not cited in any factual paragraph of

the Indictment; nor does the Indictment allege any facts showing reexportation of services with


                                                  52
the knowledge required under Section .205. See generally Ind. ¶¶ 18-20. Nor is the only service

alleged in the Indictment—the provision of clearing transactions by U.S.-based intermediary

banks processing wire transfers between non-Iranian foreign banks—a service capable of being

reexported. See Pretrial Motion No. 1, at 11, 12 n.14 (Dkt. 82).

       Thus, the Indictment’s summary of the Count Two charge, and its quotation of Count

Two’s charging paragraphs, should be limited to the regulations charged to have been objects of

the conspiracy in Paragraphs 18 and 19—31 C.F.R. §§ 560.203 and 560.204. Citations to other

regulations—and in particular to the entirety of Parts 560 and 561 (which are nowhere else

mentioned or explained in the Indictment)—should be stricken. To instruct the jury on those

sections when the Indictment does not charge conspiracy to violate any of them would at best

confuse the jury, and at worst could potentially mislead them into convicting based in part on

consideration of regulations other than those charged to be the conspiracy’s objectives (in Ind.

¶¶ 18-19).




                                                53
                             GOVERNMENT’S REQUEST NO. 11.

                                 Count Two: IEEPA Conspiracy

                                      (Statutory Background)

        The object of the conspiracy charged in Count Two was to violate Section 1705 of Title

50 of the United States Code, which makes it a crime to willfully violate, attempt to violate,

conspire to violate, or cause a violation of a license, order, regulation, or prohibition issued

pursuant to the IEEPA.

        Under the authority of the IEEPA, the United States has adopted certain restrictions

called economic sanctions on transactions with or involving the Islamic Republic of Iran.

Among other things, these sanctions prohibit causing the export of a good or service directly or

indirectly to Iran or the Government of Iran from the United States or by a United States person.

In addition, during the relevant time period, the sanctions allowed penalties against foreign

financial institutions with bank accounts in the United States if those foreign financial

institutions violated certain rules on assisting transactions with or for the benefit of Iran.38




        38
          Adapted from the charges of the Hon. Richard M. Berman in United States v. Atilla, 15
Cr. 867 (RMB) (S.D.N.Y. Dec. 20, 2017); the Honorable Loretta A. Preska in United States v.
Olangian, 12 Cr. 798 (LAP) (S.D.N.Y. 2016); the Honorable Jan DuBois in United States v.
Vaghari, 08 Cr. 693 (E.D. Pa. 2010); the Honorable John F. Keenan in United States v. Banki, 10
Cr. 08 (S.D.N.Y. 2010); and the legal principles applied by the Honorable Richard J. Sullivan
during the bench trial in United States v. Safarha, 10 Cr. 625 (S.D.N.Y. 2011); see also Title 50
United States Code, Section 1705; 31 C.F.R. Parts 560 & 561, and Executive Orders 13059,
12959, and 12957.
                                                  54
                                 GOVERNMENT’S RESPONSE

       Providing the jury with a plain-language explanation of the sanctions laws before delving

into the details of the regulations the defendant is charged with conspiring to violate will assist in

the jury’s understanding of the relevant legal provisions. Judge Berman provided this instruction

in United States v. Atilla, and the Government believes it should also be provided here.


                                   DEFENDANT’S POSITION

       Mr. Sadr objects to this instruction, and has not proposed an alternative because the entire

instruction is unnecessary.

       All but the last sentence of this request is contained in Request No. 10 (first paragraph,

and paragraph following the quotation of the Indictment).

       The last sentence of this request is irrelevant, misleading, and confusing. The Indictment

does not contain any allegations concerning actual or potential penalties against foreign financial

institutions with bank accounts in the United States. The only services alleged to form the basis

of the Indictment’s charges of unlawful exportation from the United States are the clearing

services performed by United States-based intermediary banks, not foreign financial institutions.

This sentence should not be charged.




                                                 55
                                PARTIES’ REQUEST NO. 12.

                               Count Two: IEEPA Conspiracy

                                   (Elements of the Offense)

       Like Count One, Count Two charges a conspiracy. Therefore, the elements of Count

Two are similar to the elements of Count One, except that an overt act is not required. To

sustain its burden of proof with respect to the conspiracy charge in Count Two, the Government

must prove beyond a reasonable doubt each of the following elements:

       First, the Government must prove that the conspiracy charged in Count Two existed.

That is, that there was an agreement or understanding among at least two people to violate

regulations § 560.204 and § 560.203 of the Iranian Trade Sanctions Regulations, which were

issued under IEEPA, and that it continued to exist after March 18, 2013.39

       Second, the Government must prove that Mr. Sadr knowingly and willfully became a

member of that conspiracy, with knowledge of its unlawful objective.

       Each of these elements must be satisfied beyond a reasonable doubt.40




       39
         On the statute of limitations, see 18 U.S.C. § 3282; United States v. Salmonese, 352
F.3d 608, 614 (2d Cir. 2003) (citing Grunewald v. United States, 353 U.S. 391, 396-97 (1957)).
       40
          See generally 50 U.S.C. § 1705; United States v. Ayden, 2015 WL 927666, at *3 (N.D.
Ga. Mar. 3, 2015) (distinguishing conspiracy alleged under 50 U.S.C. § 1705 from conspiracy
alleged under 18 U.S.C. § 371 in that the former does not contain overt act requirement) (citing
Whitfield v. United States, 543 U.S. 209, 213–14 (2005)).
                                               56
                                 GOVERNMENT’S POSITION

        For the reasons discussed in the Government’s position with respect to Request 4, the

Government does not believe it is necessary or appropriate to include an instruction on the

statute of limitations as part of the Court’s instruction on this element of Count One.

                                  DEFENDANT’S POSITION

       To fall within the statute of limitations, the conspiracy must have continued to exist after

March 18, 2013. The jury should be so instructed. An instruction on the existence of the

conspiracy that omits the statute of limitations risks the jury’s convicting without finding that the

conspiracy was within the statute of limitations.




                                                 57
                                 PARTIES’ REQUEST NO. 13.

                                 Count Two: IEEPA Conspiracy

                          (First Element: Existence of the Conspiracy)

       The first element that the Government must prove beyond a reasonable doubt is that two

or more persons entered the unlawful agreement charged in Count Two of the Indictment – that

is, an agreement to violate, and to cause a violation of, regulations and prohibitions issued under

IEEPA.

       In Instruction No. __ on Count One, I instructed you on the principles of law you are to

apply to determine whether the Government has proven beyond a reasonable doubt that the

conspiracy charged in the relevant count of the Indictment existed—including the requirement

that it must have continued to exist after March 18, 2013 (the statute of limitations date).41

       You should apply the principles in that instruction here to determine whether the

unlawful agreement charged in Count Two, described above, existed after March 18, 2013.42



                                 GOVERNMENT’S POSITION

         For the reasons discussed in the Government’s response to Request 4, the Government

does not believe it is necessary or appropriate to include an instruction on the statute of

limitations as part of the Court’s instruction on this element of Count One.




       41
         On the statute of limitations, see 18 U.S.C. § 3282; United States v. Salmonese, 352
F.3d 608, 614 (2d Cir. 2003) (citing Grunewald v. United States, 353 U.S. 391, 396-97 (1957)).
       42
          United States v. Ramirez, No. 12-cr-927-AJN, Dkt. No. 48, Instr. 23; Req. No. __,
supra; Indictment Count Two, ¶ 18.
                                                 58
                                  DEFENDANT’S POSITION

       An instruction on the existence of the conspiracy that omits the statute of limitations risks

the jury’s convicting without finding that the conspiracy was within the statute of limitations.




                                                59
                            GOVERNMENT’S REQUEST NO. 14.

                                  Count Two: IEEPA Conspiracy

                                    (Object of the Conspiracy)

       As I have stated, the object of the conspiracy charged in Count Two is a substantive

violation of the IEEPA. As relevant here, a substantive violation of the IEEPA requires proof of

the following:

       First, that the defendant violated any license, order, regulation, or prohibition issued

pursuant to the IEEPA.

       I instruct you that the following orders, regulations, and prohibitions were in effect at all

times relevant to Count Two:

       First, at all times relevant to the charges in the Indictment, regulations issued pursuant to

the IEEPA provided that “the exportation, reexportation, sale, or supply, directly or indirectly,

from the United States, or by a United States person, wherever located, of any goods,

technology, or services to Iran or the Government of Iran is prohibited,” unless the transaction

was for the export of agricultural commodities, medicine, and medical devices, or was authorized

by a license from OFAC.43

       The prohibition on the exportation, reexportation, sale or supply of financial services to

Iran or the Government of Iran applies to: (1) The transfer of funds, directly or indirectly, from

the United States or by a U.S. person, wherever located, to Iran or the Government of Iran; and

(2) The provision, directly or indirectly, to Iran or the Government of Iran of . . . banking

services [and] money remittance services.44


       43
            31 C.F.R. § 560.204
       44
          See 31 C.F.R. §§ 560.204, 560.410; United States v. Sadr, 18 Cr. 224 (AJN), Dkt. No
164 at 6-7 (S.D.N.Y. Dec. 6, 2019) (explaining that while an indirect benefit is received in Iran
                                               60
       Second, at all times relevant to the charges in the Indictment, regulations issued pursuant

to the IEEPA prohibited “[a]ny transaction . . . that evades or avoids, has the purpose of evading

or avoiding, causes a violation of, or attempts to violate any of the prohibitions I have just

described as well as “[a]ny conspiracy formed to violate any of [those] prohibitions.”45

       I am now going to define some of the technical terms used in the regulations that I

have just instructed you about.

       The “Government of Iran” means the state and the Government of the Islamic Republic

of Iran, as well as any political subdivision, agency, or instrumentality of the government of the

Islamic Republic of Iran, including the Central Bank of Iran. The Government of Iran also

includes any entity or business owned or controlled, directly or indirectly, by the Government of

Iran and any person to the extent that the person acts or purports to act, directly or indirectly, for

or on behalf of the Government of Iran, and any person or entity that OFAC has determined

meets any of these criteria.




where a company incorporated in Iran receives the benefit of services from the United States in
Iran, through an intermediary or “middleman” located outside of Iran).

       45
          31 C.F.R. § 560.203. Adapted from the charges of the Hon. Richard M. Berman in
United States v. Atilla, 15 Cr. 867 (RMB) (S.D.N.Y. Dec. 20, 2017); Honorable Loretta A.
Preska in United States v. Olangian, 12 Cr. 798 (LAP) (S.D.N.Y. 2016); the Honorable Jan
DuBois in United States v. Vaghari, 08 Cr. 693 (E.D. Pa. 2010); the Honorable John F. Keenan
in United States v. Banki, 10 Cr. 08 (S.D.N.Y. 2010); and the legal principles applied by the
Honorable Richard J. Sullivan during the bench trial in United States v. Safarha, 10 Cr. 625
(S.D.N.Y. 2011); see also Title 50 United States Code, Section 1705; 31 C.F.R. Parts 560 & 561,
and Executive Orders 13059, 12959, 12957, 13622, and 13645.
                                                  61
       The supply of services “directly or indirectly to Iran” includes the supply of services

performed on behalf of a person, entity, or business in Iran, or where the benefit of such services

is otherwise received in Iran.46

       I described the prohibition on the “exportation, reexportation, sale, or supply of goods . . .

or services” to Iran or to the Government of Iran either from the United States or by a United

States person. I instruct you that the execution of money transfers from the United States to Iran

on behalf of another, whether or not performed for a fee, constitutes the exportation of a

service.47 Services may be provided indirectly, for example, if funds are transferred to Iran or on

behalf of an Iranian person or business through an intermediary, or if they are transferred to a

third party for the benefit of or on behalf of the Government of Iran, or if they are transferred to a

third party acting as an agent of the Government of Iran. The benefit of services performed

anywhere in the world on behalf of the Government of Iran is presumed to be received in Iran.48

       I described the prohibition on any transaction that “evades or avoids, [or] has the purpose

of evading or avoiding” other prohibitions. Under this provision, the Government must establish

that the conspirators agreed to engage in transactions for the purpose of avoiding the prohibition.

It is not necessary for the Government to prove that the conspirators’ only reason for agreeing to

engage in the transaction was to avoid the prohibition. It is sufficient if it was a dominant reason

for the conspirators to have agreed to engage in the transaction.



       46
          See United States v. Sadr, 18 Cr. 224 (AJN), Dkt. No 164 at 6-7 (S.D.N.Y. Dec. 6,
2019) (“A service is indirectly exported to Iran if it is performed outside Iran but the benefit of it
is ultimately received by persons or entities in Iran.”).
       47
          See United States v. Zarrab, 15 Cr. 867 (RMB), 2016 WL 6820737, at *7 (S.D.N.Y.
Oct. 17, 2016) (quoting United States v. Banki, 685 F.3d 99, 108 (2d Cir. 2012)).
       48
         See also id. at 16 (quoting United States v. Homa Int’l Trading Corp., 687 F.3d 144,
146 (2d Cir. 2004).
                                                  62
       By the same token, it is not necessary for the Secretary of the Treasury to have actually

sanctioned a foreign financial institution before the conspirators agreed to engage in the

transaction for the purpose of evading or avoiding the prohibitions that could result in the

imposition of sanctions. It is sufficient to satisfy this element if the conspirators believed that the

sanctions would be imposed and acted in that belief in agreeing to engage in a transaction or

transactions designed to avoid the imposition of those sanctions. In other words, avoiding the

imposition of sanctions by unlawfully concealing the true nature of a transaction would violate

the prohibition on evading or avoiding the prohibitions.49

       The second element required to prove a substantive IEPPA violation is that, at the time of

the transactions at issue, the defendant had not obtained a license authorizing the transaction

from OFAC.50

       I remind you that the crime of conspiracy is distinct from the underlying substantive

crime that the co-conspirators agreed to commit. It is the agreement itself that is the crime.

Accordingly, you need not find that a substantive violation of the IEEPA actually occurred, only




       49
           Adapted from the charges of the Hon. Richard M. Berman in United States v. Atilla, 15
Cr. 867 (RMB) (S.D.N.Y. Dec. 20, 2017); see also Sand, Modern Federal Jury Instructions,
Instr. 38-15 (2012) (instruction regarding meaning of “avoid” in the context of 18 U.S.C.
§ 1073’s prohibition on flight to “avoid prosecution”); United States v. Bando, 244 F.2d 833, 843
(2d Cir. 1957) (“The words ‘to avoid prosecution’ mean ‘to avoid being prosecuted.’ . . . It is
sufficient if the fleeing felon is ‘subject to prosecution.’”).
       50
          Adapted from the charges of the Hon. Richard M. Berman in United States v. Atilla, 15
Cr. 867 (RMB) (S.D.N.Y. Dec. 20, 2017); Honorable Loretta A. Preska in United States v.
Olangian, 12 Cr. 798 (LAP) (S.D.N.Y. 2016); the Honorable Jan DuBois in United States v.
Vaghari, 08 Cr. 693 (E.D. Pa. 2010); the Honorable John F. Keenan in United States v. Banki, 10
Cr. 08 (S.D.N.Y. 2010); and the legal principles applied by the Honorable Richard J. Sullivan
during the bench trial in United States v. Safarha, 10 Cr. 625 (S.D.N.Y. 2011); see also Title 50
United States Code, Section 1705.
                                                  63
that the defendant knowingly and willfully agreed with others to engage in conduct that would

result in a substantive violation of the IEEPA.51




       51
          Adapted from the charges of the Hon. Richard M. Berman in United States v. Atilla, 15
Cr. 867 (RMB) (S.D.N.Y. Dec. 20, 2017); the Honorable Loretta A. Preska in United States v.
Olangian, 12 Cr. 798 (LAP) (S.D.N.Y. 2016); the Honorable Jan DuBois in United States v.
Vaghari, 08 Cr. 693 (E.D. Pa. 2010); the Honorable John F. Keenan in United States v. Banki, 10
Cr. 08 (S.D.N.Y. 2010); and the legal principles applied by the Honorable Richard J. Sullivan
during the bench trial in United States v. Safarha, 10 Cr. 625 (S.D.N.Y. 2011); see also Title 50
United States Code, Section 1705; 31 C.F.R. Parts 560 & 561, and Executive Orders 13059,
12959, and 12957.
                                                64
                               DEFENDANT’S REQUEST NO. 14

       In order to find Mr. Sadr guilty of the conspiracy charged in Count Two, you must find

that the Government has proved beyond a reasonable doubt at least one of the two objects of the

conspiracy charged in Count Two.

       The first charged object was to export, reexport, sell, and supply, and cause to be

exported, from the United States, services – that is, financial transactions – to Iran and to the

Government of Iran, in violation of Title 31, Code of Federal Regulations, Section 560.204.52

The second charged object was to engage in a transaction that evaded and avoided, had the

purpose of evading and avoiding, caused a violation of, and attempted to violate Section 560.204

(described above), in violation of Title 31, Code of Federal Regulations, Section 560.203.53

       I will now instruct you on regulations and legal principles relevant to determining

violations of Sections 560.204 and 560.203. I remind you that the crime of conspiracy is distinct

from the underlying substantive crime that conspirators agree to commit. The essence of

conspiracy is an agreement to violate the law – to commit a crime. At the same time, an

agreement to engage in lawful conduct is not a criminal conspiracy. Accordingly, you need not

find that a substantive violation of IEEPA actually occurred, only that the defendant knowingly

and willfully agreed with others to engage in conduct intended to violate IEEPA. An agreement

to engage in conduct that complied with or was permitted by IEEPA is not a crime.




       52
            Indictment ¶ 19.
       53
            Indictment ¶ 20.
                                                 65
                                            Section 560.204

        Section 560.204 provides in relevant part:

           § 560.204 Prohibited exportation, reexportation, sale, or supply of . . .
           services to Iran.

        Except as otherwise authorized [under] this part, . . . the exportation, reexportation, sale,

or supply, directly or indirectly, from the United States . . . of any. . . services . . . to Iran or the

Government of Iran is prohibited . . . .

        Section 560.204 generally prohibits exportation or reexportation, directly or indirectly, of

services from the United States “to Iran or the Government of Iran.” Section 560.303 of the

regulations defines “Iran” as “the territory of Iran.” 31 C.F.R. § 560.303. Section 560.304

defines “Government of Iran”:

           § 560.304 Government of Iran.

           The term Government of Iran includes:

           (a) The state and the Government of Iran, as well as any political subdivision,
           agency, or instrumentality thereof, including the Central Bank of Iran;

           (b) Any person owned or controlled, directly or indirectly, by the foregoing;

           (c) Any person to the extent that such person is, or has been, since the
           effective date, acting or purporting to act, directly or indirectly, for or on
           behalf of the foregoing . . . .

        The services that the Indictment charges were exported from the United States are the

clearing services provided by U.S. intermediary banks in processing wire transfers of funds




                                                    66
between non-Iranian foreign banks.54 Such clearing services are “services” under Section

560.204.55 Section 560.204 does not prohibit the exportation of funds to Iran, only services.56

       [The export of a service “indirectly” to Iran includes exporting a service to a location

outside Iran intending to benefit a person or entity in Iran.57]

       The prohibition contained in Section 560.204 does not apply to transactions that are

“otherwise authorized” under the sanctions regulations (Part 560 of Title 31, Code of Federal

Regulations).58 From 1999 through October 2012, the sanctions regulations specifically

authorized certain “Payment and United States dollar clearing transactions involving Iran.”59

From 1999 through November 2008, this authorization (called a “general license”) provided:

            § 560.516 Payment and United States dollar clearing transactions
            involving Iran.

                (a) United States [banks] are authorized to process transfers of funds to or
            from Iran, or for the direct or indirect benefit of persons in Iran or the
            Government of Iran, if the transfer is covered in full by any of the following


       54
            Ind. ¶¶ 12-13.
       55
            See United States v. Banki, 685 F.3d 99, 107-08 (2d Cir. 2012).
       56
         See Banki, 685 F.3d at 111 (noting that “there is no general bar to the remissions of
funds” under the current 31 CF.R. Part 560).
       57
          See United States v. Sadr, 18 Cr. 224 (AJN), Dkt. No 164 at 6-7 (S.D.N.Y. Dec. 6,
2019) (“A service is indirectly exported to Iran if it is performed outside Iran but the benefit of it
is ultimately received by persons or entities in Iran.”).
        To be clear, Sadr objects to the above paragraph for the reasons explained in the briefing
on his motion to dismiss the sanctions counts (Pretrial Motion No. 1, Dkt. No. 82, at 12-18;
Reply re Pretrial Motion No. 1, Dkt. 110, at 7-8). He does not propose or invite its inclusion in
the instructions on Count Two, and he preserves his objection for further review. Respectfully
acknowledging the Court’s ruling, however, if the Court instructs consistently with its Opinion
and OFAC’s Interpretation, over Sadr’s objection, such instruction would fit here.
       58
         § 560.204 (“Except as otherwise authorized pursuant to this part, ...”); see Iranian
Transactions Regulations; Implementation of Executive Orders 12957 and 12959, 60 Fed. Reg.
47,061, 47062 (Sept. 11, 1995) (“Transactions otherwise prohibited by this part may be
authorized by a general license contained in subpart E ....”).
       59
            31 C.F.R. § 560.516.
                                                  67
          conditions and does not involve debiting or crediting a [U.S. account owned by
          someone in Iran]:

               (1) The transfer is by order of a [non-Iranian] foreign bank ... from its
          own account in a domestic bank ... to an account held by a domestic bank ...
          for a second [non-Iranian] foreign bank ....;

               ....

               (3) The transfer arises from an underlying transaction that is not
          prohibited by this part, such as a non-commercial remittance to or from Iran
          (e.g., a family remittance not related to a family-owned enterprise); a U.S.-
          related commercial transfer not prohibited by this part ...; or a third-country
          transaction not prohibited by this part ....

       Under this general license regulation, the type of transactions at issue in this case – U.S.

dollar clearing transactions by U.S. intermediary banks, processing funds transfers between non-

Iranian foreign banks, were legal—expressly authorized by the sanctions regulations—from

1999 through November 2008.

       In November 2008, Section 560.516 was amended. From November 2008 to October

2012, it provided:

          § 560.516 Payment and United States dollar clearing transactions
          involving Iran.

              (a) United States [banks] are authorized to process transfers of funds to or
          from Iran, or for the direct or indirect benefit of persons in Iran or the
          Government of Iran, if the transfer is covered in full by any of the following
          conditions and does not involve debiting or crediting a [U.S. account owned by
          someone in Iran]:

               ....

               (2) The transfer arises from an underlying transaction that is not
          prohibited by this part, such as a non-commercial remittance to or from Iran
          (e.g., a family remittance not related to a family-owned enterprise) .....

Although the November 2008 amendment removed the authorization for U.S. dollar clearing

transactions processing funds transfers between non-Iranian foreign banks (which have been

referred to as “U-Turn transfers”), the authorization for “transfer[s] aris[ing] from an underlying

                                                68
transaction that is not prohibited by this part” remained. Under that authorization in Section

560.516, the payment transactions charged in this case from November 2008 to October 2012

were legal. Because they were expressly authorized under Section 560.516, they were not

prohibited by Section 560.504.60

                                           Section 560.203

       Section 560.203, which was issued under IEEPA, provides in relevant part:

            § 560.203 Evasions; attempts; causing violations . . . .

                 (a) Any transaction . . . that evades or avoids, has the purpose of evading
            or avoiding, causes a violation of, or attempts to violate any of the prohibitions
            set forth in this part is prohibited.

       Under this provision, the Government must establish that the conspirators agreed to

engage in transactions for the purpose of evading or avoiding the prohibition on direct or indirect

exportation to Iran in Section 560.204. Importantly, however, complying with a regulation is not

evading or avoiding it. Instead, compliance is a full acquittance and discharge of any liability

under the regulation.61 Similarly, engaging in a transaction in the good-faith belief that it is

permitted under the regulations is not evasion or avoidance. Instead, any action done or not done

in good faith in connection with the administration of the regulations, or pursuant to and in

reliance on them, cannot be the basis for conviction.




       60
           We acknowledge the Court has rejected this interpretation of the post-2008 version of
Section 560.516, see Opinion and Order, Dkt. No. 164, at 14-16. We respectfully preserve the
issue for further review. Even setting aside the last two sentences, however, the statement that
precedes it—instructing that the post-2008 version of Section 560.516(a)(2) remained in effect—
should be charged to the jury. See Defendant’s Objection No. 4 to the Government’s Request
No. 14, infra.
       61
            50 U.S.C. § 1702(3).
                                                  69
       Thus, to find a willful purpose to evade or avoid the prohibitions in the sanctions

regulations, you must find beyond a reasonable doubt that the defendant, by his actions, intended

to evade or avoid the prohibition knowing his actions were unlawful.



                                GOVERNMENT’S POSITION

       The Government’s proposed charge is adapted from jury instructions that Judges in the

district have provided in similar cases, and is a clear and accurate statement of the law. The

defendant’s proposed charge is unclear, overly technical, and in several instances, inaccurate.

       In particular, the Government objects to any charge concerning the U-Turn provision (the

version of Section 560.516 in effect until November 2008). Both sides acknowledge that this

provision was revoked in November 2008, and the defense does not explain why the jury should

be instructed on law that did not apply when the allegedly illegal transactions occurred.

       The Government also specifically objects to the proposed instruction that under Section

560.516, the transactions “from November 2008 to October 2012 were legal.” As the defense

acknowledges, the Court has already rejected this strained interpretation Section 560.516.

Therefore, it is unclear why the defense included these sentences in their proposed jury charge—

other than as an indirect motion for the Court to reconsider its ruling— since doing so is clearly

not required to “preserve that issue” for appellate review.

                                  DEFENDANT’S POSITION


       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. First two paragraphs: Count Two charges only conspiracy, not a substantive offense.

See Ind. at 24 and ¶ 18. Defendant’s Request No. 9 (“Object of the Conspiracy”) correctly and

directly describes the two objects charged in the Indictment: conduct charged to have violated

                                                70
§ 204, Ind. ¶ 19, and conduct charged to have violated § .203, ¶ 20. It is unnececessary,

irrelevant, and potentially confusing and misleading to instruct on a purported “substantive

violation of IEEPA,” and to instruct broadly that the first element is “that the defendant violated

any license, order, regulation, or prohibition issued pursuant to the IEEPA.” Sections .203 and

.204 are the only such regulations charged to be objects of the conspiracy; all other “license[s],

order[s], regulation[s], [and] prohibition[s]” are at best red herrings (and at worst misleading

invitations to consider whether licenses, orders, regulations, or prohibitions other than .203 and

.204 can form the basis for conviction).

       3. Fourth paragraph: The language, “unless the transaction was for the export of

agricultural commodities, medicine, and medical devices, or was authorized by a license from

OFAC,” which is tellingly outside the quotation marks, is not contained in Section .204. It is

inaccurate, irrelevant and misleading.

       The Government tries, without citing those regulations, to suggest that unless a

transaction was for “the export of agricultural commodities, medicine, and medical devices”

under 31 C.F.R. § 560.530 (e.g., July 1, 2010 edition), or was “authorized by a [specific] license

from OFAC,” it was prohibited under § .204. In fact, however, the first words of § .204 are,

“Except as otherwise authorized pursuant to this part”—i.e., the entirety of Part 560. The rest of

Part 560 contains a wide array of licenses authorizing exports to Iran—not limited to specific

licenses from OFAC or the general license contained in § 560.530, but including all of the

general licenses contained in Part 560, Subpart E. See Iranian Transactions Regulations;

Implementation of Executive Orders 12957 and 12959, 60 Fed. Reg. 47,061, 47,062 (Sept. 11,

1995) (“Transactions otherwise prohibited by this part may be authorized by a general license

contained in Subpart E ....”). Subpart E contains a wide variety of general licenses, §§ 560.505


                                                 71
through 560.540 (e.g., July 1, 2010 ed.). It is thus inaccurate and misleading to instruct that

transactions are prohibited unless they fall within § 560.530 or are the subject of a specific

license from OFAC.

       4. Omission of § 560.516: One of those general licenses in Subpart E is 31 C.F.R.

§ 560.516, for “Payment and United States dollar clearing transactions involving Iran.” If a

funds transfer falls within the §.516 general license, it is authorized, and falls outside §.204’s

prohibition. See § 560.204 (“Except as otherwise authorized pursuant to this part”); 60 Fed. Reg.

at 47,062; Dkt. 82, at 18-23; Dkt. 110, at 2-6. This is true (within the relevant time frames

discussed in those briefs) even for “transfers of funds to or from Iran, or for the direct or indirect

benefit of persons in Iran or the Government of Iran.” § 560.516 (e.g., July 1, 2010 ed.).

Defendant objects to any instruction on § 560.204 under Count Two that does not include

instruction on the § 560.516 general license. See Def. Req. No. 9.

       Defendant respectfully acknowledges the Court’s denial of his motion to dismiss on this

ground, based on its conclusion, under the noscitur a sociis canon, that the § 560.516 license for

clearing transactions did not apply to commercial transactions. Op. & Order at 14-16 (Dkt. 164).

Defendant nonetheless respectfully submits that the Second Circuit’s decision in United States v.

Banki requires instruction on the § 560.516 clearing transaction license. In Banki, the district

court refused the defendant’s request for a jury instruction on this precise license, accepting the

government’s argument that § 560.516 did not cover the transactions at issue (there, because

§ 560.516 assertedly authorized transfers only by U.S. banks, and not direct remittances by

individuals). See 685 F.3d 99, 108-11 (2d Cir. 2012). The Second Circuit acknowledged

reasons both the Government’s and defendant’s interpretations were plausible, but ruled that “at

a minimum, the regulation is ambiguous in this respect.” Consequently, the Court interpreted the


                                                  72
regulation in the defendant’s favor under the rule of lenity, and vacated and remanded for a new

trial that included instruction on the § 560.516 general license. See id. at 109, 112. Banki

controls, and requires instruction on the § 560.516 general license.

        5. Fifth paragraph: The statement that the § 560.204 prohibition applies to “[t]he transfer

of funds” is wrong. Section 560.204 “prohibit[s] exportation of ‘goods, technology, or services’

to Iran, but not ... funds.” Banki, 685 F.3d at 111. Count Two charges only conspiracy to export

“services, to wit, international financial transactions,” not funds. Ind. ¶ 19.

        The statement that the § 560.204 prohibition applies to “money remittance services” is

irrelevant and misleading. This case does not involve money remittance services, as the cases

that the Government relies on did. The only services charged in the Indictment are the clearing

services provided by U.S. intermediary banks to process transfers between non-Iranian foreign

banks. See Ind. ¶¶ 12-13; Dkt. 82 at 1, 9; Dkt. 110 at 2.

        6. Ninth paragraph: Section 560.204’s prohibition, charged in Ind. ¶ 19, is defined in the

text of § 560.204. It does not include OFAC’s interpretation in 31 C.F.R.§ 560.410, and does not

require or permit explication by terms outside § 560.204. See Dkt. 82 at 13-18, Dkt. 110 at 7-8.

        7. Tenth paragraph: The entire tenth paragraph of the Government’s request is irrelevant

and misleading. The Indictment does not charge exportation by a United States person. Nor

does it charge “money transfers ... on behalf of another,” or through intermediaries, third parties,

or agents. The Indictment charges only the exportation “from the United States” of “services, to

wit, international financial transactions,” Ind. ¶ 19, i.e., U.S.-based clearing transactions, id.

¶¶ 12-13.62 Nor does the Indictment contain any allegation anywhere, other than in conclusory



        62
         These references to money transfers performed through intermediaries appear to be left
over from other cases such as Zarrab or Atilla.
                                                  73
quotation of regulatory charging language (¶ 19), of any exportation to, for the benefit of, or on

behalf of the Government of Iran.

       The Government’s requested instruction that “[t]he benefit of services performed

anywhere in the world on behalf of the Government of Iran is presumed to be received in Iran,”

however (echoing 31 C.F.R. § 560.410(b)), points up an additional reason that the interpretation

contained in § 560.410(a) (echoed in the ninth paragraph and in this Court’s Opinion and Order,

at 8-9) does not apply to all transactions charged to violate § 560.204. If any transaction fell

within § 560.204’s prohibition on indirect exportation if its benefit was felt within Iran, then

§ 410(b), making that explicit for transactions that benefit the Government of Iran, would be

“mere surplusage”—a result to be avoided. See Opinion and Order, at 10-11; Dkt. 82, at 16 &

n.17. In other words, the plain language of Section .410(b) shows that there must be services

performed outside Iran on behalf of non-Government parties whose benefit is not received in

Iran. Otherwise, there would be no reason for the presumption in §.410(b). Mr. Sadr has

addressed this in Defendant’s Request No. 14, by proposing (in the alternative, after preserving

his objection that the Court should give no instruction on the concept in § .410) that for a service

to be exported indirectly to Iran, the service must have been intended to benefit some person or

entity inside Iran (i.e., not merely to have incidentally benefited someone in Iran).

       8. Eleventh paragraph: To the extent this instruction instructs on “evading or avoiding”

other prohibitions under § 560.203, it needs to also include instruction that compliance with the

regulations is a “full acquittance and discharge” under 50 U.S.C. § 1702(3). Without such

instruction, instructing on “evading or avoiding” under § 560.203 will raise the risk that the jury

could convict for actions that complied with the regulations and therefore constituted a “full

acquittance and discharge” of any liability.


                                                 74
       9. Twelfth paragraph: The Indictment does not include any allegations involving

sanctions on foreign financial institutions. This paragraph is irrelevant, confusing, and

misleading.

       10. Thirteenth paragraph: Defendant repeats his objection that Request No. 14 concerns

the objects of the conspiracy charged in Paragraphs 19 and 20 of the Indictment, not “a

substantive violation of IEEPA” as though 50 U.S.C. § 1705(a), (c) were a “conspiracy to

commit an offense” statute in the form of 18 U.S.C. § 371. See Objection 2, supra.

       More important, the thirteenth paragraph is wrong and misleading. It is not an “element”

of a violation of § 560.204 that “the defendant had not obtained a license authorizing the

transaction from OFAC.” Section .204 makes no reference to obtaining a license from OFAC;

much less does it require such a specific license to avoid violating § .204. Instead, § .204 begins,

“Except as otherwise authorized ...”—a much broader exception that includes all of the general

licenses in Subpart E, including the general license for “U.S.-dollar clearing transactions”

contained in § 560.516. See Objections 3 and 4, supra.

       For all of the above reasons, Defendant submits his Request No. 14, and objects to the

Government’s Request No. 14.




                                                75
                                 PARTIES’ REQUEST NO. 15.

                                Count Two: IEEPA Conspiracy

                    (Second Element: Knowing and Willful Participation)

       The second element the Government must prove beyond a reasonable doubt is that

Mr. Sadr knowingly and willfully entered into the conspiracy, that is, that he agreed to take part

in the conspiracy with knowledge of its unlawful purpose and in furtherance of its unlawful

objective.

       In [Req. No. 7] on Count One, I instructed you on the principles to apply to determine

whether the defendant knowingly and willfully joined the charged conspiracy. You should apply

those principles here, to determine whether the Government has proved beyond a reasonable

doubt that Mr. Sadr knowingly and willfully joined the conspiracy charged in Count Two, with

knowledge of its illegal objective and intent to further that unlawful purpose.

       With respect to the conspiracy charged in Count Two only, a defendant’s conduct is not

willful if it was the result of a good-faith understanding that he was acting within the

requirements of the law. A defendant may not be held liable for a violation of IEEPA if the

defendant acted, or chose not to act, in a good-faith belief that he was complying with the

licenses, orders, regulations, or prohibitions issued pursuant to IEEPA. In other words, if you

find that the defendant acted in good faith, then he may not be convicted of a conspiracy to

violate IEEPA.63




       63
          Adapted from the charge of the Hon. Richard M. Berman in United States v. Atilla, 15
Cr. 867 (RMB) (S.D.N.Y. Dec. 20, 2017).
                                                 76
                                GOVERNMENT’S POSITION

       For the reasons set forth in the Government’s Response to the Defendant’s Objection to

Request 6, the Court should include a the IEPPA good faith instruction as part of its instruction

with respect to this request only. The defendant’s good faith belief that he was complying with

IEPPA would negate the willfulness requirement in Count Two and is appropriately included in

the Court’s willfulness instruction. As set forth above and below (with respect to the defendant’s

requested good faith instruction), the defendant’s good faith belief that he was complying with

IEPPA would not bear on his guilt as to any of the other counts charged in the Indictment.

                                  DEFENDANT’S POSITION

       1. Defendant included a proposed instruction on good faith and compliance under

IEEPA, 50 U.S.C. § 1702(3), in Requests No. 6 and 7, supra. The cross-reference back to Req.

No. 7 in this instruction should be sufficient to cover those requirements.

       2. Defendant does not object to additional instruction on good faith and compliance here,

but not to the exclusion of his proposed instructions elsewhere in his Requests to Charge.

       3. Defendant objects to the Government’s proposed limitation of good faith to Count

Two only. Every charge in the Indictment is derivatively based, in whole or in part, on the

allegation that Defendant conspired and intended to violate IEEPA. If Defendant followed the

regulations under IEEPA, or acted in good faith in connection with them and in reliance on them,

then he may not be held liable for violating or conspiring or attempting to violate them. That

undermines the basis for conviction on any of the six Counts.

       In addition, even independent of IEEPA’s specific good faith provision, good faith is a

defense to all charges in the Indictment. See Defendant’s Req. No. 36, infra; United States v.

Lebedev, No.15-cr-769, Dkt. 442, Instr. 40. This is so because good faith negates the required


                                                77
intent for every count in the Indictment: knowingly and willfully joining a conspiracy to defraud

with intent to defraud (Count One); knowingly and willfully joining a conspiracy to violate

prohibitions under IEEPA, which contains an express good faith provision (Count Two); intent

to defraud and/or intent to obtain money through false pretenses (Count Three); knowingly and

willfully joining a conspiracy to do the same (Count Four); intent to promote the offenses in

Counts Two through Four (Count Five), and knowingly and willfully joining a conspiracy to do

so (Count Six). Restricting a good-faith instruction to Count Two would mislead the jury and

unfairly prejudice Mr. Sadr by wrongly stating that good faith is not a defense to all charges in

the Indictment.




                                                78
                                 PARTIES’ REQUEST NO. 16.

                                 Count Two: IEEPA Conspiracy

                                   (No Overt Act Requirement)

       Although Count Two, like Count One of the Indictment, charges Mr. Sadr with

participating in a conspiracy, I instruct you that, unlike for Count One, it is not necessary for the

Government to prove the commission of any overt act in furtherance of the conspiracy alleged in

Count Two, as long as the Government proves that the conspiracy charged in Count Two existed,

and that the defendant was a knowing and willful member of the conspiracy.64

       You should not concern yourselves with why an overt act is required for Count One but

not Count Two. The difference arises from the different statutes that define the two different

offenses. It does not have anything to do with the facts of this case.

                                 GOVERNMENT’S POSITION

       The additional language the Government requested will aid the jury’s understanding of

Count Two’s elements.

                                   DEFENDANT’S POSITION

       Defendant objects that the highlighted language above is unnecessary, and potentially

confusing and misleading. The charge already contains detailed instructions on finding the

existence of a conspiracy, and whether the defendant was a knowing and willful member of the

conspiracy. Defendant is concerned that mentioning here that those two things are sufficient,

without a cross-reference back to those earlier instructions, could lead the jury to consider those



       64
          See generally 50 U.S.C. § 1705; United States v. Ayden, 2015 WL 927666, at *3 (N.D.
Ga. Mar. 3, 2015) (distinguishing conspiracy alleged under 50 U.S.C. § 1705 from conspiracy
alleged under 18 U.S.C. § 371 in that the former does not contain overt act requirement) (citing
Whitfield v. United States, 543 U.S. 209, 213–14 (2005)).
                                                 79
two issues freehand, without reference to those instructions. Even if such a risk is a small one,

Defendant urges the sentence be deleted to avoid it, because the sentence is unnecessary, and no

harm comes from deleting it.




                                                80
                                 PARTIES’ REQUEST NO. 17.

                                   Count Three: Bank Fraud

                                      (General Instructions)

       Count Three of the Indictment charges Mr. Sadr with committing bank fraud.

Specifically, Count Three charges:

               From at least in or about 2006, up to and including at least in or about
          May 2014, in the Southern District of New York, Turkey, Switzerland, Iran,
          and elsewhere, ALI SADR HASHEMI NEJAD, the defendant, and others
          known and unknown, did knowingly execute and attempt to execute a scheme
          or artifice to defraud a financial institution, the deposits of which were then
          insured by the Federal Deposit Insurance Corporation (“FDIC”), and to obtain
          moneys, funds, credits, assets, securities, and other property owned by and
          under the custody and control of such financial institution, by means of false
          and fraudulent pretenses, representations, and promises, and aided and abetted
          the same, to wit, inducing U.S. financial institutions to conduct financial
          transactions on behalf of and for the benefit of the Government of Iran and
          Iranian entities and persons using money and property owned by and under the
          custody and control of such financial institutions, by deceptive means.

       The bank fraud statute, Title 18, Section 1344 of the United States Code, provides:

               Whoever knowingly executes, or attempts to execute, a scheme or
          artifice—

              (1) to defraud a financial institution; or

              (2) to obtain any of the moneys, funds, credits, assets, securities, or other
          property owned by, or under the custody or control of, a financial institution,
          by means of false or fraudulent pretenses, representations, or promises;

          shall be [guilty of a crime].

       The statute thus sets out two different forms of bank fraud: (1) a scheme to defraud a

bank, and (2) a scheme to obtain money under the bank’s control by means of false

representations. Count Three of the Indictment charges both forms of bank fraud. I will instruct

you separately on each one.



                                                81
       You may find Mr. Sadr guilty of bank fraud if you find all the elements of one form of

bank fraud proven. You do not need to find both forms proven. But to find Mr. Sadr guilty, you

must be unanimous as to which theory of bank fraud you find, and you must find every element

of that theory proven beyond a reasonable doubt.



                                 GOVERNMENT’S POSITION


       The Government’s proposed instructions on the two prongs of bank fraud will

sufficiently alert the jury to the elements of each prong, and requires less repetition of

overlapping concepts than the defendant’s proposed language.


                                   DEFENDANT’S POSITION


       18 U.S.C. § 1344 contains two distinct forms of bank fraud. The Supreme Court has

been careful to analyze each prong of the statute separately, as each has different elements. See

Loughrin v. United States, 573 U.S. 351, 357, 359 (2014). For instance, prong (1) requires intent

to defraud the bank, see id. at 357, but does not specifically require a misrepresentation, whereas

prong (2) requires a misrepresentation, and an intent to obtain money from the bank’s custody or

control by means of that misrepresentation. See id. at 356-57, 363-64.

       Combining both prongs into the same set of instructions creates a high likelihood of juror

confusion and misapplication of the elements. For each prong, the jurors would have to consider

a different set of elements, see Gov. Req. 18, infra, and for each element, the jurors would have

to consider both a different type of scheme, see Gov. Req. 19, infra, and a different required

intent, see Gov. Req. 20, infra. Jurors would have to flip back and forth between the scheme and

intent instructions and the elements instruction to keep track of which elements applied to which


                                                 82
theory. The likelihood of confusion and error would be high. And with it, the likelihood of

unfair prejudice to Mr. Sadr would be high, if the jury erroneously convicted on a wrong set of

proofs. For example, if the jury mistakenly used the scheme instruction from prong (1) but the

intent instruction from prong (2), they could convict based on a scheme to defraud the bank,

without finding intent to defraud. On the other hand, if they combined the scheme instruction

from prong (2) with the intent instruction from prong (1), they could convict based on a scheme

to obtain bank property through misrepresentation, without the required nexus between a

misrepresentation and obtaining the property.

       Instructing the jury separately on each theory would prevent such error, by giving the

jury one set of instructions to follow, from beginning to end, on each theory. Defendant has tried

to make such instructions even easier to follow by making them shorter—giving just one

instruction on each theory that combines the elements of that theory with brief definitions of the

terms defining those elements. See Def. Req. Nos. 18.1, 18.2. Defendant submits that

instructing in this way is most likely to keep the jurors focused on the correct elements for each

theory, without confusion.




                                                83
                            GOVERNMENT’S REQUEST NO. 18.

                                   Count Three: Bank Fraud

                                           (Elements)

       The elements of the first type of bank fraud charged in Count Three, which is a scheme to

defraud a bank, are as follows:

       First, that there was a scheme to defraud a bank;

       Second, that the defendant executed or attempted to execute the scheme with the intent

either to defraud the bank; and

       Third, that the bank involved was federally insured by the Federal Deposit Insurance

Corporation, or “FDIC.”

       The elements of the second type of bank fraud, as charged in Count Three, which is a

scheme to obtain money from a bank by false pretenses, are as follows:

       First, that there was a scheme to obtain money owned by or under the custody or control

of a bank, by means of materially false or fraudulent pretenses, representations, or promises;

       Second, that the defendant executed or attempted to execute the scheme with the intent to

obtain money or funds owned by or under the custody or control of the bank; and

       Third, that the bank involved was federally insured by the Federal Deposit Insurance

Corporation, or “FDIC.”65




65
  Adapted from the charge of the Honorable Shira A. Scheindlin in United States v. Vasilevsky,
08 Cr. 903 (SAS) (S.D.N.Y. 2009); and from Sand, Modern Federal Jury Instructions, Instr. 44-
9. See 18 U.S.C. § 1344.
                                                84
                               GOVERNMENT’S POSITION

       The Government refers to its position on Request 17.

                                 DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Request No. 1, supra. Judge

Scheindlin’s charge in Vasilevsky, cited by the Government, was given in 2009, before the

Supreme Court’s 2014 decision in Loughrin emphasized the importance of considering the

elements of Section 1344’s two different prongs separately.

       2. See Defendant’s Response regarding Request No. 17, supra.




                                               85
                              DEFENDANT’S REQUEST NO. 18.1

                                     Count Three: Bank Fraud

                     (Elements—Scheme to Defraud a Financial Institution)

       In order to prove Mr. Sadr guilty of knowingly executing a scheme to defraud a bank

under Section 1344(1), the Government must establish each of the following elements beyond a

reasonable doubt:

       First, that there was a scheme to defraud a bank;

       Second, that the defendant executed or attempted to execute the scheme knowingly and

willfully, with the intent to defraud the bank; and

       Third, that at the time of the execution of the scheme, the bank had its deposits insured by

the Federal Deposit Insurance Corporation, or “FDIC.”66

       A “scheme to defraud” is defined as a pattern or course of conduct concerning a material

matter designed to deceive a federally insured bank into releasing property with the intent to

cause the bank to suffer an actual or potential loss.67

       To act “knowingly” means to act voluntarily and deliberately, rather than mistakenly or

inadvertently.

       To act “willfully” means to act knowingly and purposely, with an intent to do something

the law forbids, that is to say, with bad purpose either to disobey or to disregard the law.




       66
            2 L. Sand et al., Modern Federal Jury Instructions (Crim.) Instrs. 44-9, 44-10.
       67
          United States v. Stavroulakis, 952 F.2d 686, 694 (2d Cir. 1992) (“This much is clear: a
conviction under the ‘scheme to defraud’ clause of the bank fraud statute requires that the
defendant engage in or attempt to engage in a pattern or course of conduct designed to deceive a
federally chartered or insured financial institution into releasing property, with the intent to
victimize the institution by exposing it to actual or potential loss.”); 2 L. Sand et al., Modern
Federal Jury Instructions (Crim.) Instr. 44-10.
                                                  86
       To act with intent to defraud means to act willfully and with the specific intent to

deceive, for the purpose of causing some financial loss to the bank.

       It is not necessary for the government to prove that the defendant knew the identity of the

particular bank or that the defendant knew that the bank was insured by the FDIC. It must prove,

however, that the defendant intended to defraud a bank.

       The question of whether a person acted knowingly, willfully and with intent to defraud is

a question of fact for you to determine, like any other fact question. This question involves one’s

state of mind. Direct proof of knowledge and fraudulent intent is almost never available. It

would be a rare case where it could be shown that a person wrote or stated that as of a given time

in the past he committed an act with fraudulent intent. Such direct proof is not required. The

ultimate facts of knowledge and criminal intent, though subjective, may be established by a

person’s outward manifestations, his words, his conduct his acts and all the surrounding

circumstances disclosed by the evidence and the rational or logical inferences that may be drawn

therefrom. Circumstantial evidence, if believed, is of no less value than direct evidence. In

either case, the essential elements of the crime must be established beyond a reasonable doubt.68




       68
         2 L. Sand et al., Modern Federal Jury Instructions (Crim.) Instr. 44-11. The
penultimate paragraph, concerning knowledge that the bank was insured by the FDIC, is from 2
L. Sand et al., Modern Federal Jury Instructions (Crim.) Instr. 44-12.
                                                87
                            DEFENDANT’S REQUEST NO. 18.2

                                   Count Three: Bank Fraud

            (Elements—Scheme to Obtain Money or Property Under Bank’s Control)

       In order to prove Mr. Sadr guilty of knowingly executing a scheme to obtain money or

property under the bank’s control under Section 1344(2), the Government must prove each of the

following elements beyond a reasonable doubt:

       First, that there was a scheme to obtain money or property owned by or under the

custody or control of a bank by means of materially false or fraudulent pretenses, representations

or promises;

       Second, that the defendant executed or attempted to execute the scheme knowingly and

willfully and with the intent to obtain money or funds to which he was not entitled that were

owned or under the custody or control of the bank;

       Third, the defendant acted with intent to defraud69; and




       69
           See Pattern Criminal Jury Instructions of the Seventh Circuit 456 (2012 Ed.) (plus
2015-2017 and 2018 changes) (18 U.S.C. § 1344(2) Obtaining Bank Property By False or
Fraudulent Pretenses—Elements, and Comm. Cmt.); 8th Cir. Model Criminal Jury Instructions,
Instr. 6.18.1344 & Notes on Use, at 438-439 (Bank Fraud) (2017 ed.); 9th Cir. Model Criminal
Jury Instructions, Instr. 8.127 & Cmt. (Bank Fraud—Scheme to Defraud By False Promises);
11th Cir. Criminal Pattern Jury Instructions, Instr. O52 (Jan. 2019).
        In Loughrin v. United States, 573 U.S. 351 (2014), the Supreme Court made clear that
under prong (2) of the bank fraud statute, the defendant need not “have intent to deceive a bank.”
Id. at 356-57; accord United States v. Lebedev, 932 F.3d 40, 49 (2d Cir. 2019). But to commit
bank fraud, even under the “bank custody/false statements” prong, a defendant still must have
“intended to defraud ... someone.” 11th Cir. Instr. O52, supra (emphasis added). Though
Loughrin and similar cases make clear a defendant may be liable for using misrepresentations to
obtain others’ money, to which he is not entitled, from a bank’s custody (even if it is not the
bank’s money), we remain unaware of a case where a defendant has been liable for bank fraud
for obtaining his or its own money, to which it was entitled, from the bank through a voluntary
payment transaction. See Reply Br. Supp. Mot. to Dismiss Bank Fraud Counts, Dkt. No. 112, at
5-6.
                                                88
       Fourth, that at the time of the execution of the scheme, the bank had its deposits insured

by the Federal Deposit Insurance Corporation, or “FDIC.”70

       A representation is fraudulent if it was falsely made with the intent to deceive. Deceitful

statements of half truth, the concealment of material facts that the defendant has a duty to

disclose,71 and the expression of an opinion not honestly entertained may constitute false or

fraudulent representations under the statute.

       The deception need not be premised upon spoken or written words alone. The

arrangement of the words, or the circumstances in which they are used may convey a false and

deceptive appearance. If there is intentional deception, the manner in which it is accomplished

does not matter.

       A fraudulent representation must relate to a material fact or matter. A material fact is one

that would reasonably be expected to be of concern to a reasonable and prudent person in relying

upon the representation or statement in making a decision. This means that if you find a

particular statement of fact to have been false, you must determine whether that statement was

one that a reasonable person might have considered important in making his or her decision. It

does not matter whether the bank actually relied on the misrepresentation; however, the

misrepresentation had to be capable of influencing the bank.72




       70
         2 L. Sand et al., Modern Federal Jury Instructions (Crim.) Instrs. 44-9, 44-10; see
United States v. Lebedev, No. 15-cr-769-AJN, Dkt. 442, Instr. 35.
       71
           See, e.g., United States v. Autuori, 212 F.3d 105, 118 (2d Cir. 2000) (“The fraud
statutes are violated” only “by omissions of material information that the defendant has a duty to
disclose.”) (emphasis added).
       72
         See Lebedev, Dkt. 442, Instr. 32, at 49; Neder v. United States, 527 U.S. 1, 25
(1999);Rodriguez, 140 F.3d at 167 (2d Cir. 1998) (“A misrepresentation is material if it’s
capable of influencing the bank’s actions.”).
                                                89
       The same principle applies to fraudulent half truths or omissions of material facts where

there was a duty to disclose.73

       I instructed you on “knowingly,” “willfully,” the requirement of knowledge that the bank

was insured by the FDIC, and that the ultimate facts of knowledge and criminal intent, though

subjective, may be established by circumstantial evidence, in the previous instruction. You

should follow those instructions here.74




       73
         Adapted from 2 Sand Instr. 44-9, 44-10; see Lebedev, No. 15-cr-769, Dkt. No. 442, at
56; Autuori, 212 F.3d at 118 (quoted in note 71, supra).
       74
            See Req. No. 16-D, supra; Lebedev, Dkt. 442, Instr. 37.
                                                 90
                               GOVERNMENT’S REQUEST NO. 19.

                                      Count Three: Bank Fraud

                                  (Existence of a Scheme or Artifice)

           The first element of bank fraud is that that there was a scheme to defraud a bank or a

scheme to obtain money owned by or under the custody or control of a bank, by means of

materially false or fraudulent pretenses, representations, or promises.

           This element requires proof of the existence of only one of these. That is, that there

existed a scheme to defraud a bank or a scheme to obtain property under the custody or control

of a bank by means of materially fraudulent pretenses, representations, or promises.

           In order to prove the first theory of bank fraud, that there was a “scheme to defraud a

bank,” the Government must prove beyond a reasonable doubt that there was a pattern or course

of conduct concerning a material matter designed to deceive a bank into releasing property. A

“scheme or artifice” is simply a plan, device, or course of conduct to accomplish an objective.

           In order to prove the second theory of bank fraud, that there was a “scheme to obtain

money owned by or under the custody or control of a bank,” the Government must prove beyond

a reasonable doubt that there was a scheme to obtain money or property owned by or under the

custody and control of a bank by means of false or fraudulent pretenses, representations or

promises. A representation is fraudulent if it was falsely made with the intent to deceive.

Deceitful statements of half truth, the concealment of material facts, and the expression of an

opinion not honestly entertained may constitute false or fraudulent representations under the

statute.

           The deception need not be premised upon spoken or written words alone. The

arrangement of the words, the omission of words, or the circumstances in which they are used


                                                    91
may convey a false and deceptive appearance. If there is intentional deception, the manner in

which it is accomplished does not matter.

          A fraudulent representation must relate to a material fact or matter. A material fact is one

that would reasonably be expected to be of concern to a reasonable and prudent person in relying

upon the representation or statement in making a decision. This means that if you find a

particular statement of fact to have been deceptive or false, you must determine whether that

statement was one that a reasonable person might have considered important in making his or her

decision. The same principle applies to fraudulent half truths or omissions of material facts.75

          In considering this element of bank fraud, it is unimportant whether a bank actually relied

on a misrepresentation. It is sufficient if the misrepresentation is one that is merely capable of

influencing the bank’s decision.76

          With respect to the first prong of bank fraud, which is the scheme to defraud, it is not

necessary for the Government to prove that the financial institutions actually lost money or

property as a result of the scheme, or that the defendant intended for the financial institutions to

lose money or property. A scheme to defraud a bank also exists when a bank is provided false or

fraudulent information that, if believed, would prevent the bank from being able to make

informed economic decisions about what to do with its money or property. For example, if the

Government proves beyond a reasonable doubt that the intent of scheme was that the financial




75
     Adapted from Sand, Modern Federal Jury Instructions, Instr. 44-10.
76
  See Neder v. United States, 527 U.S. 1, 25 (1999) (holding that federal fraud statutes do not
incorporate a reliance element); United States v. Shapiro, 29 F. App'x 33, 35 (2d Cir. 2002)
(“[A]ctual reliance is not an element of bank fraud.”); United States v. Rodriguez, 140 F.3d 163,
167 (2d Cir.1998) (“A misrepresentation is material if it's capable of influencing the bank's
actions.”).
                                                   92
institutions would conduct transactions they would otherwise not have conducted, then the

Government will have met its burden of proof as to this element.77

       Furthermore, it does not matter whether the bank might have discovered the fraud had it

probed further, or that the bank did discover the fraud prior to conducting a transaction. If you

find that a scheme or artifice existed, it is irrelevant whether you believe that any bank involved

was careless, gullible, or even negligent.78

                                 GOVERNMENT’S POSITION

       First, first, the defendant’s proposed instruction 18.1 incorrectly states that the defendant

must have intended to include financial loss to the bank. This is plainly inconsistent with the

Supreme Court’s holding in Shaw v. United States, 137 S. Ct. 462, 467 (2016).

       Second, the defendant’s proposed instruction 18.2 incorrectly adds as an element to the

second prong of bank fraud that the defendant acted with the intent to defraud. This is not

consistent with Sand or the law of this circuit. The only source the defendant cites in support of

adding this element is in the Eleventh Circuit.




77
   See Shaw v. United States, 137 S. Ct. 462, 467 (2016) (The bank fraud “statute, while insisting
upon ‘a scheme to defraud,’ demands neither a showing of ultimate financial loss nor a showing
of intent to cause financial loss. Many years ago Judge Learned Hand pointed out that ‘[a] man
is none the less cheated out of his property, when he is induced to part with it by fraud,’ even if
‘he gets a quid pro quo of equal value.’ That is because ‘[i]t may be impossible to measure his
loss by the gross scales available to a court, but he has suffered a wrong; he has lost,’ for
example, ‘his chance to bargain with the facts before him.’” (quoting United States v. Rowe, 56
F.2d 747, 749 (2d Cir. 1932)); United States v. Regent Office Supply Co., 421 F.2d 1174, 1181-
82 (2d Cir. 1970) (“[A] wrong has been suffered when a man is deprived of his chance to bargain
with the facts before him where the absent facts are facts material to the bargain he is induced
thereby to enter.”).
       78
         Adapted from the charges of the Honorable Shira A. Scheindlin in United States v.
Abakporo, 12 Cr. 340 (SAS) (2013), United States v. Vasilevsky, 08 Cr. 903 (SAS) (S.D.N.Y.
2009); and United States v. Persaud, 09 Cr. 958 (SAS) (S.D.N.Y. 2010); see also Sand, Modern
Federal Jury Instructions, Instr. 44-10.
                                                  93
       Third, the Government’s proposed bank fraud instruction attempts to track Sand, which

does not provide two separate sets of instructions for each form of bank fraud. Providing two

separate instructions would require the Court to repeat several concepts that are applicable to

both prongs of bank fraud. The Government has sought to avoid such unnecessary repetition in

its proposed charges.

       Fourth, the Government submits that its proposed instruction regarding the right to

control theory of bank fraud is consistent with this Court’s December 6, 2019 opinion and order

at pages 29 to 30. The defendant’s proposed instructions misleadingly omit any reference to this

valid legal theory.

                                  DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. See Defendant’s Response to Req. No. 17, supra.

       3. With regard to “the concealment of material facts” in the fourth paragraph, Defendant

objects that concealment of facts is not a misrepresentation that will support bank fraud unless

the Defendant had a duty to disclose those facts. See Def. Req. No. 18.2, supra, sixth paragraph.

       4. Defendant objects to the last paragraph of the Government’s request, for the reasons

explained in Dkt. No. 88, at 9-17, and Dkt. 112, at 6-10. Defendant acknowledges the Court’s

ruling in its Opinion and Order, at 28-30 (Dkt. 164), and respectfully preserves his objections.

       5. In addition, the Government’s proposed right-to-control instruction is fundamentally

wrong as a matter of bank fraud law and right-to-control law, in three ways.

       First, the Government cites Shaw v. United States, 137 S. Ct. 462, 467 (2016), for the

proposition that “[t]he bank fraud statute, while insisting upon a ‘scheme to defraud,’ demands

neither a showing of ultimate financial loss nor a showing of intent to cause financial loss.” But


                                                94
the defendant in Shaw was convicted of bank fraud under prong (1), “scheme to defraud a

[bank].” See Shaw, 137 S. Ct. at 465-66. The Government cites Shaw, however, to establish a

proposition about the intent to violate prong (2), which was not at issue in Shaw. This error

illustrates the danger of combining prong (1) and prong (2) into a single set of bank fraud

instructions as the Government proposes. See Defendant’s Response to Req. No. 17, supra.

       Second, the Government proposes to instruct that if it proves “that the intent of the

scheme was that the financial institutions would conduct transactions they would otherwise not

have conducted, then the Government will have met its burden of proof as to this element.” This

is flatly wrong under Second Circuit right-to-control jurisprudence. A scheme that does “no

more than cause [its] victim[] to enter into transactions [it] would otherwise avoid” is not right-

to-control fraud. United States v. Shellef, 507 F.3d 82, 108 (2d Cir. 2007); accord United States

v. Binday, 804 F.3d 558, 569 (2d Cir. 2015). “[M]isrepresentations or non-disclosure of

information cannot support a conviction under the ‘right to control’ theory unless those

misrepresentations or non-disclosures can or do result in tangible economic harm.” United

States v Finazzo, 850 F.3d 94, 111 (2d Cir. 2017) (citing United States v. Mittelstaedt, 31 F.3d

108, 1217 (2d Cir. 1994)).

       Third, under Shaw, the Government does have to prove the defendant acted with the

“knowledge that he would likely harm the bank’s property interest.” 137 S. Ct. at 468. Reducing

the mens rea from purpose to knowledge, id., does not make harm to the bank, or Sadr’s

awareness of harm, irrelevant. Moreover, in the quoted passage from Shaw, the harm question

was different—because the banks were insured, and suffered no unreimbursed loss, the issue was

whether the bank suffered actual or intended “ultimate financial loss,” id. (emphasis added), not

whether any harm to the bank was ever contemplated by the defendant. See id.


                                                 95
       Should the Court nonetheless decide to instruct the jury on right-to-control theory, Mr.

Sadr reserves the opportunity to submit a proposed instruction that comports with the Second

Circuit’s right-to-control jurisprudence.

       5. Defendant further objects that (a) the right-to-control theory is inconsistent with the

fraud statutes’ requirements of deprivation of property, see McNally v. United States, 483 U.S.

350, 360 (1987); Cleveland v. United States, 531 U.S. 12, 19 (2000); Sekhar v. United States,

570 U.S. 729, 740 (2013) (Alito, Kennedy, Sotomayor, JJ., concurring); United States v. Sadler,

750 F.3d 585, 591 (6th Cir. 2014); United States v. Bruchhausen, 977 F.2d 464, 470 (9th Cir.

1992); (b) accurate information or “potentially valuable economic information” is not property in

the victim’s hands, see Cleveland, 531 U.S. at 26; Carpenter v. United States, 484 U.S. 19, 25

(1987); (c) such information is not “obtainable money or property,” see NOW v. Scheidler, 537

U.S. 393, 404-05 (2003); Sekhar, 570 U.S. at 732, 734.




                                                96
                            GOVERNMENT’S REQUEST NO. 20.

                                   Count Three: Bank Fraud

                                       (Intent to Defraud)

       The second element of bank fraud is that the defendant executed, attempted to execute, or

participated in the scheme or artifice knowingly, willfully, and with the intent to defraud the

bank or that the defendant executed or attempted to execute the scheme knowingly and willfully

and with the intent to obtain money or funds owned or under the custody or control of the bank.

       A person acts “knowingly” if he acts voluntarily and deliberately and not mistakenly or

inadvertently. In determining whether the defendant acted knowingly, you may also consider

whether the defendant consciously avoided guilty knowledge, in other words, whether he was

willfully blind to the nature of the scheme. I have already instructed you about those terms in

connection with Count One, and you should rely on them here as well. A person acts “willfully”

and “intentionally” if he acts purposely and voluntarily and with the specific intent to disobey or

disregard the law.

       This element requires that the defendant engaged in, or participated in, the scheme

alleged with an understanding of its fraudulent or deceptive character and with an intention to

help it succeed. It is not required that the defendant participate in or have knowledge of all the

operations of the scheme. The guilt of the defendant is not governed by the extent of his

participation. It also is not necessary that the defendant originated the scheme to defraud, or that

the defendant participated in the alleged scheme from the beginning. A person who comes in at

a later point with knowledge of the scheme’s general operation, although not necessarily all of its

details, and intentionally acts in a way to further the unlawful goals, becomes a member of the




                                                 97
scheme and is legally responsible for all that may have been done in the past in furtherance of the

criminal objective and all that is done thereafter.

       Even if the defendant participated in the scheme to a lesser degree than others, he is

nevertheless guilty, so long as the defendant became a member of the scheme to defraud with

knowledge of its general scope and purpose.

       The questions of whether a person acted knowingly, willfully, and with intent to defraud

are questions of fact for you to determine, like any other fact question. These questions involve

the state of mind of the defendant.

       Direct proof of knowledge and fraudulent intent is often unavailable. Indeed it is not

typical that a person writes or states that as of a given time in the past he or she committed an act

with fraudulent intent. Such direct proof is not required. The ultimate facts of knowledge and

criminal intent, though subjective, may be established by circumstantial evidence, based upon a

person’s outward manifestations, words, conduct, acts, and all the surrounding circumstances

disclosed by the evidence and the rational or logical inferences that may be drawn therefrom.

       When deciding whether the defendant possessed or lacked an intent to defraud, you need

not limit yourself to just what the defendant said, but you may also look at what the defendant

did and what others did in relation to the defendant and, in general, everything that occurred.79




79
  Adapted from the charges of the Honorable Shira A. Scheindlin in United States v. Vasilevsky,
08 Cr. 903 (SAS) (S.D.N.Y. 2009); Sand, Modern Federal Jury Instructions, Instrs. 44-5, 44-11.
See also United States v. Schwartz, 924 F.2d 410, 420 (2d Cir. 1991) (“It need not be shown that
the intended victim of the fraud was actually harmed it is enough to show defendants
contemplated doing actual harm, that is, something more than merely deceiving the victim.”);
United States v. King, 860 F.2d 54, 55 (2d Cir. 1988) (same); United States v. Karro, 257 F.3d
112, 118 (2d Cir. 2001) (defendant who intentionally provides false information to lender about
her identity to obtain credit card has intent to defraud, whether or not she intended to repay
debts).
                                                 98
                           GOVERNMENT’S POSITION

See the Government’s position with respect to Requests 17 and 19.

                            DEFENDANT’S POSITION

1. See Defendant’s General Objection following Req. No. 1, supra.

2. See Defendant’s Response to Req. No. 17, supra.




                                      99
                             GOVERNMENT’S REQUEST NO. 21.

                                    Count Three: Bank Fraud

                             (Federally Insured Financial Institution)

       The third element of the substantive crime of bank fraud, as charged in Count Three, is

that a financial institution in question was federally insured at the time of the scheme. This

simply means that the financial institution was a bank insured by the Federal Deposit Insurance

Corporation during the time frame alleged in the Indictment. The Government need not show

that the defendant knew that a financial institution was federally insured to satisfy this third

element.80



                                 GOVERNMENT’S POSITION

       The Government’s proposed instruction is an accurate statement of the law. The

defendant’s proposed instructions do not contain an instruction with respect to this element of

bank fraud.

                                   DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. See Defendant’s Response to Req. No. 17, supra.




       80
            See Sand, Modern Federal Jury Instructions, Instr. 44-11.
                                                 100
                                PARTIES’ REQUEST NO. 22.

                                   Count Three: Bank Fraud

                                     (Aiding and Abetting)

                                         [If Applicable]

       In connection with the substantive crime of bank fraud charged in Count Three, Mr. Sadr

is also charged with aiding and abetting the commission of that crime. Mr. Sadr can be

convicted either if he committed the crime himself, or if another person committed the crime and

Mr. Sadr aided and abetted that person to commit that crime.

       A person who aids and abets another to commit an offense is just as guilty of that offense

as if he had committed it himself. Therefore, if you find that the Government has proven beyond

a reasonable doubt that another person actually committed the bank fraud offense charged in

Count Three, and that Mr. Sadr aided and abetted that person in the commission of the offense,

then you may find Mr. Sadr guilty of that crime.

       In order to convict on an aiding and abetting theory, you must first find that another

person has committed the crime charged in Count Three. Obviously, no one can be convicted of

aiding and abetting the criminal acts of another if no crime was committed by the other person.

But if you do find that someone committed the crime of bank fraud charged in Count Three, then

you must consider whether Mr. Sadr aided or abetted the commission of the crime.

       In order to aid and abet another in committing a crime, it is necessary that the

Government prove that Mr. Sadr knowingly and willfully associated himself in some way with

the crime, and that he knowingly and willfully sought by some act to help make the crime

succeed. To establish that the defendant knowingly and willfully associated himself with the

crime, the government must establish that the defendant knew of the scheme to defraud the bank


                                               101
and intended to defraud the bank, or knew of the scheme to obtain money from the bank’s

custody and intended to do so by means of false statements.

       Participation in a crime is willful if action is taken voluntarily and intentionally, or, in the

case of a failure to act, with the specific intent to fail to do something the law requires to be

done—that is to say, with a bad purpose either to disobey or to disregard the law.

       The mere presence of the defendant where a crime is being committed, even coupled with

knowledge by the defendant that a crime is being committed, or merely associating with others

who were committing a crime is not sufficient to establish aiding and abetting. One who has no

knowledge that a crime is being committed or is about to be committed but inadvertently does

something that aids in the commission of that crime is not an aider and abettor. An aider and

abettor must know that the crime is being committed and act in a way that is intended to bring

about the success of the criminal venture.

       In sum, to determine whether Mr. Sadr aided and abetted bank fraud as charged in Count

Three, the Government must prove that Mr. Sadr: (1) participated in either the scheme to defraud

the bank or the scheme to obtain property from the bank’s custody through false representations

as something he wished to bring about; (2) associated himself with that crime knowingly,

deliberately, and willfully; and (3) intended by his actions to make that crime succeed. If the

Government has proved these three things beyond a reasonable doubt, then the Defendant is an

aider and abettor and guilty of the crime charged. If the Government’s proof has failed to prove

these three things, then Mr. Sadr is not an aider and abettor and you must find him not guilty of

the crime charged in Count Three.81



       81
         Adapted from 1 L. Sand et al., Modern Federal Jury Instructions (Crim.), Instr. 11-2,
and Lebedev, No. 15-cr-769-AJN, Dkt. No. 442, Instr. 64-65; see Rosemond v. United States,
572 U.S. 65 (2014) (to be guilty of aiding and abetting, defendant must have known of every
                                               102
       Under the statute, another way a defendant may be found guilty of aiding and abetting the

criminal acts of another is if the defendant intentionally caused another person to physically

commit the crime. Specifically, the statute provides that whoever “willfully causes an act to be

done which if directly performed by him or another” would be an offense, is punishable as a

principal. Thus, with respect to Count Three, if the defendant willfully caused another to commit

bank fraud, then the defendant is guilty of the crime charged in Count Three just as if he had

physically committed the crime himself.82



                                GOVERNMENT’S POSITION

       The Government charged that the defendant aided and abetted others under both prongs

of 18 U.S.C. § 2, and both prongs therefore should be included in the Court’s instructions. The

Government’s proposed language is consistent with Sand Instruction 11-3 in all material

respects.

                                  DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. Defendant objects to the last paragraph of the Government’s request, charging a

theory of “willfully causing” under 18 U.S.C. § 2(b), because the Indictment does not charge any

theory of “willfully causing.” See Ind. ¶ 23. (By contrast, Count Three does contain an express


element that made the conduct criminal before the commission of the crime (in time to walk
away), and must have intended, with that knowledge, to further that crime) (cited in commentary
to 1 Sand Instr. 11-2).
82
  See Sand, Modern Federal Jury Instructions, Instr. 11-2, 11-3; see also United States v.
Gabriel, 125 F.3d 89, 99 (2d Cir. 1997) (“Generally, to establish a conviction through the use of
section 2(b), the government must prove that the defendant had the mental state necessary to
violate the underlying criminal statute and that the defendant ‘willfully caused’ another to
commit the necessary act.”).

                                               103
charge that Mr. Sadr “aided and abetted” bank fraud offense. See id. If the Court does instruct

on “willfully causing,” Defendant requests Sand Instr. 11-3 in place of the Government’s

incomplete, patchwork request.




                                              104
                                PARTIES’ REQUEST NO. 23.

                      Count Four: Conspiracy to Commit Bank Fraud

                                     (General Instructions)

       Count Four charges Mr. Sadr with conspiracy to commit the bank fraud offenses charged

in Count Three.

       Specifically, Count Four alleges that:

               From at least in or about 2006, up to and including at least in or about
          May 2014, in the Southern District of New York, Turkey, Switzerland, Iran,
          and elsewhere, ALI SADR HASHEMI NEJAD, the defendant, and others
          known and unknown, knowingly and willfully did combine, conspire,
          confederate, and agree together and with each other to commit bank fraud, in
          violation of Title 18, United States Code, Section 1344.

               It was a part and an object of the conspiracy that ALI SADR HASHEMI
          NEJAD, the defendant, and others known and unknown, would and did
          knowingly execute and attempt to execute a scheme or artifice to defraud a
          financial institution, the deposits of which were then insured by the FDIC, and
          to obtain moneys, funds, credits, assets, securities, and other property owned
          by and under the custody and control of such a financial institution, by means
          of false and fraudulent pretenses, representations, and promises, in violation of
          Title 18, United States Code, Section 1344.

       Title 18, Section 1344 of the United States Code defines the crime of bank fraud, as I

instructed you under Count Three.

       Title 18, Section 1349 of the United States Code provides:

               Any person who ... conspires to commit any offense under this chapter
          [including bank fraud under Section 1344] shall be [guilty of a crime].




                                                105
                                PARTIES’ REQUEST NO. 24.

                      Count Four: Conspiracy to Commit Bank Fraud

                                           (Elements)

       Like Counts One and Two, Count Four charges a conspiracy. Again, the elements of

Count Four are similar to the elements of Count One, except that an overt act is not required. To

sustain its burden of proof with respect to the conspiracy charge in Count Four, the Government

must prove beyond a reasonable doubt each of the following elements:

       First, the Government must prove that the conspiracy charged in Count Four existed.

That is, that there was an agreement or understanding among at least two people to commit bank

fraud, as charged in Count Three

       Second, the Government must prove that Mr. Sadr knowingly and willfully became a

member of that conspiracy, with knowledge of its unlawful objective.

       Each of these elements must be satisfied beyond a reasonable doubt.83




       83
          See generally 50 U.S.C. § 1705; United States v. Ayden, 2015 WL 927666, at *3 (N.D.
Ga. Mar. 3, 2015) (distinguishing conspiracy alleged under 50 U.S.C. § 1705 from conspiracy
alleged under 18 U.S.C. § 371 in that the former does not contain overt act requirement) (citing
Whitfield v. United States, 543 U.S. 209, 213–14 (2005)).
                                              106
                                PARTIES’ REQUEST NO. 25.

                      Count Four: Conspiracy to Commit Bank Fraud

                          (Existence and Object of the Conspiracy)

       The first element that the Government must prove beyond a reasonable doubt is that two

or more persons entered the unlawful agreement charged in Count Four of the Indictment – that

is, an agreement to commit bank fraud as charged in Count Three.

       In [Requests No. 5 - 7] on Count One, I instructed you on the principles of law you are to

apply to determine whether the Government has proven beyond a reasonable doubt that the

conspiracy charged in the relevant count of the Indictment existed.

       You should apply those principles here to determine whether the unlawful agreement

charged in Count Four, described above, existed.84




       84
          United States v. Ramirez, No. 12-cr-927-AJN, Dkt. No. 48, Instr. 23; Req. No. __,
supra; Indictment Count Four, ¶ 25.
                                               107
                               PARTIES’ REQUEST NO. 26.

                      Count Four: Conspiracy to Commit Bank Fraud

                   (Knowing and Willful Participation in the Conspiracy)

       In order to find Mr. Sadr guilty of the conspiracy charged in Count Four, the second

element you must find that the Government has proved beyond a reasonable doubt is that

Mr. Sadr knowingly and willfully participated in the conspiracy to commit bank fraud charged in

Count Four, knowing of and intending to further its unlawful purpose. I have already explained

the elements of bank fraud, including the required knowledge and intent, when discussing Count

Three. You should rely on those instructions in determining whether Mr. Sadr participated in the

bank fraud conspiracy charged in Count Four with the required knowledge and intent.




                                              108
                                 PARTIES’ REQUEST NO. 27.

                                Count Five: Money Laundering

                                      (General Instructions)

       Count Five charges Mr. Sadr with international money laundering, by unlawfully

transporting (or attempting to transport) funds or monetary instruments into the United States

with an intent to promote the offenses of “illegal export of services to Iran as charged in Count

Two” and “bank fraud as charged in Counts Three and Four,” in violation of 18 U.S.C.

§ 1956(a)(2)(A).

       Specifically, Count Five charges:


               From at least in or about 2006, up to and including at least in or about
          May 2014, in the Southern District of New York, Turkey, Switzerland, Iran,
          and elsewhere, ALI SADR HASHEMI NEJAD, the defendant, and others
          known and unknown, together with others known and unknown, in an offense
          involving and affecting interstate and foreign commerce, did knowingly
          transport, transmit, and transfer, and attempted to transport, transmit, and
          transfer, monetary instruments and funds to places in the United States from
          and through places outside the United States, in amounts exceeding $10,000,
          and aided and abetted the same, with the intent to promote the carrying on of
          specified unlawful activity, to wit, (i) the illegal export of services to Iran as
          charged in Count Two of this Indictment, and (ii) bank fraud as charged in
          Counts Three and Four of this Indictment.

       Section 1956(a)(2) of Title 18, United States Code, provides in relevant part:

               Whoever transports, transmits, or transfers, or attempts to transport,
          transmit, or transfer a monetary instrument or funds ... to a place in the United
          States from or through a place outside the United States—

               (A) with the intent to promote the carrying on of specified unlawful
          activity ...

          shall be [guilty of a crime].




                                                109
                                  PARTIES’ REQUEST NO. 28.

                                Count Five: Money Laundering

                                            (Elements)

       In order to prove the crime of money laundering as alleged in Count Five, the

Government must prove the following two elements beyond a reasonable doubt:

       First, that the defendant transported, transmitted, or transferred, or attempted to transport,

transmit, or transfer, a monetary instrument or funds to a place in the United States from or

through a place outside the United States; and

       Second, that the defendant did so with the intent to promote the carrying on of specified

unlawful activity.85




       85
         Adapted from Sand et al., Modern Federal Jury Instructions, 50A-12 and the charge of
the Hon. Richard M. Berman in United States v. Atilla, 15 Cr. 867 (RMB) (S.D.N.Y. Dec. 20,
2017).
                                                 110
                                  PARTIES’ REQUEST NO. 29.

                                 Count Five: Money Laundering

            (Transportation of a Monetary Instrument or Funds to the United States)

       The first element which the Government must prove beyond a reasonable doubt is that

the defendant transported, transmitted, or transferred, or attempted to transport, transmit, or

transfer, a monetary instrument or funds to a place in the United States from or through a place

outside the United States.

       The term “monetary instrument” includes, among other things, currency or a coin of the

United States, for example U.S. dollars, or any other country, money orders, and other negotiable

instruments.

       The term “funds” refers to money or negotiable paper which can be converted into

currency.

       “Transport,” “transmit,” and “transfer” are not words that require definitions. They are

words which have an ordinary, everyday meaning. The Government need not prove that the

defendant physically carried the funds or monetary instrument in order to prove that he is

responsible for transporting, transmitting, or transferring it. All that is required is proof that the

defendant caused the funds or monetary instrument to be transported, transmitted, or transferred.

       To satisfy this element, the Government must also prove that the funds or monetary

instruments were transported to someplace in the United States from or through someplace

outside the United States.86



       86
          Adapted from the charges of the Hon. Richard M. Berman in United States v. Atilla, 15
Cr. 867 (RMB) (S.D.N.Y. Dec. 20, 2017); Honorable Vernon S. Broderick in United States v. Ng
Lap Seng, 15 Cr. 706 (S.D.N.Y. 2017); and Sand et al., Modern Federal Jury Instructions, 50A-
13.
                                                 111
                                 PARTIES’ REQUEST NO. 30.

                                 Count Five: Money Laundering

                        (Intent to Promote Specified Unlawful Activity)

       The second element which the Government must prove beyond a reasonable doubt is that

Mr. Sadr acted with intent to promote the carrying on of specified unlawful activity.

       I instruct you, as a matter of law, that the term “specified unlawful activity” includes

(i) conspiracy to violate the IEEPA as charged in Count Two; and (ii) bank fraud and bank fraud

conspiracy, as charged in Counts Three and Four. I have already explained to you the elements

of those specified unlawful activities in connection with Counts Two, Three, and Four.

       To act intentionally means to act deliberately and purposefully, not by mistake or

accident, with the purpose of promoting, facilitating or assisting the carrying on of these

specified unlawful activities. If you find that the defendant acted with the intention or deliberate

purpose of promoting, facilitating, or assisting in the carrying on of either or both of these

specified unlawful activities, then the third element is satisfied. You need not find that these

activities actually occurred, but merely that the defendant acted to promote, facilitate, or assist

them to occur.87




       87
          Adapted from the charges of the Honorable Vernon S. Broderick in United States v. Ng
Lap Seng, 15 Cr. 706 (S.D.N.Y. 2017); Hon. Richard M. Berman in United States v. Atilla, 15
Cr. 867 (RMB) (S.D.N.Y. Dec. 20, 2017); and Sand et al., Modern Federal Jury Instructions,
50A-14.
                                                 112
                                PARTIES’ REQUEST NO. 31.

                               Count Five: Money Laundering

                                    (Aiding and Abetting )

       As with Count Three, Mr. Sadr can be convicted of Count Five either if he committed the

crime himself, or if another person committed the crime and Mr. Sadr aided and abetted that

person to commit that crime. I have already instructed you as to the requirements of aiding and

abetting in connection with Count Three. You should follow those instructions here as well.




                                              113
                                PARTIES’ REQUEST NO. 32.

                   Count Six: Conspiracy to Commit Money Laundering

                                     (General Instructions)

       Count Six charges Mr. Sadr with conspiracy to commit the money laundering offense

charged in Count Five.

       Specifically, Count Six alleges that:

              From at least in or about 2006, up to and including at least in or about
          May 2014, in the Southern District of New York, Turkey, Switzerland, Iran,
          and elsewhere, ALI SADR HASHEMI NEJAD, the defendant, and others
          known and unknown, together with others known and unknown, willfully and
          knowingly did combine, conspire, confederate, and agree together and with
          each other to violate Title 18, United States Code, Section 1956(a)(2)(A).

               It was a part and an object of the conspiracy that ALI SADR HASHEMI
          NEJAD, the defendant, and others known and unknown, in an offense
          involving and affecting interstate and foreign commerce, would and did
          transport, transmit, and transfer, and attempt to transport, transmit, and
          transfer, monetary instruments and funds to places in the United States from
          and through places outside the United States, in amounts exceeding $10,000,
          with the intent to promote the carrying on of specified unlawful activity, to wit,
          the illegal export of services to Iran as charged in Count Two of this
          Indictment and bank fraud as charged in Counts Three and four of this
          Indictment, in violation of Section 1956(a)(2)(A) of Title 18, United States
          Code.

       Title 18, Section 1956(h) of the United States Code provides:

               Any person who conspires to commit any offense defined in this section ...
          shall be [guilty of a crime].




                                               114
                                  PARTIES’ REQUEST NO. 33.

                      Count Six: Conspiracy to Commit Money Laundering

                                            (Elements)

       Like Counts One, Two, and Four, Count Six charges a conspiracy. Again, the elements

are similar to Count One, except that an overt act is not required. As I said with respect to

Counts One, Two, and Four, a conspiracy and the substantive crime are distinct and independent

offenses, and you may find the defendant guilty of the crime of conspiracy – even if you find that

he never actually committed the substantive crime that was the object of the conspiracy. By the

same token, you can find the defendant guilty of committing the substantive crime, even if you

find him not guilty of conspiracy. To sustain its burden of proof with respect to the conspiracy

charge in Count Six, the Government must prove beyond a reasonable doubt each of the

following elements:

       First, the Government must prove that the conspiracy charged in Count Six existed. That

is, that there was an agreement or understanding among at least two people to commit unlawful

transportation of monetary instruments or funds to promote the specified unlawful activities of

illegal export of services to Iran in violation of IEEPA (as charged in Count Two) and bank fraud

(as charged in Counts Three and Four), and that that agreement continued to exist after March

18, 2013.88

       Second, the Government must prove that Mr. Sadr knowingly and willfully became a

member of that conspiracy, with knowledge of its unlawful objective.

       Each of these elements must be satisfied beyond a reasonable doubt.




       88
            See note __, supra.
                                                115
                                 GOVERNMENT’S POSITION

       For the reasons discussed in the Government’s response to Request 4, the Government

does not believe it is necessary to repeat the statute of limitations throughout the charge

(including multiple times for a given count). The Government instead proposes one instruction

that will apply to each of the relevant counts.


                                  DEFENDANT’S POSITION

       To fall within the statute of limitations, the conspiracy must have continued to exist after

March 18, 2013. The jury should be so instructed. An instruction on the existence of the

conspiracy that omits the statute of limitations risks the jury’s convicting without finding that the

conspiracy was within the statute of limitations.




                                                  116
                                 PARTIES’ REQUEST NO. 34.

                    Count Six: Conspiracy to Commit Money Laundering

                            (Existence and Object of the Conspiracy)

       The first element that the Government must prove beyond a reasonable doubt is that two

or more persons entered the unlawful agreement charged in Count Six of the Indictment – that is,

an agreement to commit money laundering by unlawful transportation of monetary instruments

and funds, with intent to promote the illegal exportation of services to Iran as charged in count

18-Two, and bank fraud as charged in Counts Three and four.

       In Instructions No. __-__ on Count One, I instructed you on the principles of law you are

to apply to determine whether the Government has proven beyond a reasonable doubt that the

conspiracy charged in the relevant count of the Indictment existed—including the requirement

that it must have continued after the statute of limitations date.

       You should apply those principles here to determine whether the unlawful agreement

charged in Count Six, described above, existed after March 18, 2013.89



                                 GOVERNMENT’S POSITION

       For the reasons discussed in the Government’s response to Request 4, the Government

does not believe it is necessary to repeat the statute of limitations throughout the charge

(including multiple times for a given count). The Government instead proposes one instruction

that will apply to each of the relevant counts.




       89
          United States v. Ramirez, No. 12-cr-927-AJN, Dkt. No. 48, Instr. 23; Req. No. __,
supra; Indictment Count Six, ¶ 31.
                                                  117
                                  DEFENDANT’S POSITION


       To fall within the statute of limitations, the conspiracy must have continued to exist after

March 18, 2013. The jury should be so instructed. An instruction on the existence of the

conspiracy that omits the statute of limitations risks the jury’s convicting without finding that the

conspiracy was within the statute of limitations.




                                                118
                               PARTIES’ REQUEST NO. 35.

                   Count Six: Conspiracy to Commit Money Laundering

                   (Knowing and Willful Participation in the Conspiracy)

       In order to find Mr. Sadr guilty of the conspiracy charged in Count Six, the second

element you must find that the Government has proved beyond a reasonable doubt is that

Mr. Sadr knowingly and willfully participated in the conspiracy to commit money laundering

charged in Count Six, knowing of and intending to further its unlawful purpose.

       I have already explained the elements of the charged money laundering offense,

including the required knowledge and intent, when discussing Count Five. You should rely on

those instructions in determining whether Mr. Sadr participated in the money laundering

conspiracy charged in Count Six with the required knowledge and intent.




                                              119
                               DEFENDANT’S REQUEST NO. 36.

                                             Good Faith

       As to each count, I have instructed you as to what state of mind the Government must

prove Mr. Sadr had to be guilty of that charged crime. You are to assess each Count separately,

and in each case review the instructions as to that specific Count.

       Nevertheless, let me advise you that a defendant’s good faith is a complete defense to all

of the charges in this case. If a defendant believed in good faith that he was acting properly,

even if he was mistaken in that belief, there would be no crime. The burden of establishing

criminal intent and lack of good faith rests upon the Government. Mr. Sadr is under no burden to

prove his good faith; rather, for each Count in the Indictment, the Government must prove bad

faith by Mr. Sadr beyond a reasonable doubt.90

       This is especially so in the context of trade sanctions regulations enacted under the

International Emergency Economic Powers Act. That statute, which provides the authority for

the entire Iranian trade sanctions regime, also provides:

            No person shall be held liable in any court for or with respect to anything done
            or omitted in good faith in connection with the administration of, or pursuant
            to and in reliance on, this chapter, or any regulation, instruction, or direction
            issued under this chapter.

Title 50, Section 1702(3), United States Code.91

       All of the charges in the Indictment are derived from allegations that Sadr conspired to

violate the Iranian trade sanctions regulations issued under IEEPA. If the Government does not

meet its burden to prove beyond a reasonable doubt that Mr. Sadr did not act in good faith in




       90
            United States v. Lebedev, No. 15-cr-769, Dkt. 442, Instr. 40.
       91
            50 U.S.C. § 1702(3).
                                                 120
connection with those regulations and OFAC’s administration of them, you must acquit Mr. Sadr

of all charges.



                                 GOVERNMENT’S POSITION

       Government objects to the inclusion of this instruction and to its form. The mental state

instructions for each of the charges make clear that the Government must prove that the

defendant acted knowingly and willfully. Adding this instruction, particularly at this point in the

charge, will only serve to confuse the jury about the mental state instructions it has already

received.

       The Government further objects to the inclusion of the second two paragraphs in the

requested instruction. This is a clear misstatement of the law for which the defendant has

provided no support. As discussed below in the Government’s position with respect to Request

6, it is not accurate that the defendant’s good faith belief that he was complying with IEPPA

would require acquittal on any count other than Count Two. The Government has already

explained why this is the case with respect to Count One. For Counts Three and Four, the

defendant did not need to violate or conspire to violate IEPPA in order to defraud banks by, for

example, hiding material facts from the banks about the nature of the transactions he was

conducting. In order to protect themselves and enforce their anti-money laundering provisions,

banks at times will stop transactions involving Iranian individuals or entities even if the

transactions technically do comply with IEPPA. By obscuring the true beneficiary of the

transfers at issue in this case, the defendant defrauded the banks by withholding facts material to

the banks’ decision making processes. Because the money laundering charges in Counts Five




                                                121
and Six are premised on Count Two as well as on Counts Three and Four, the defendant

similarly can be convicted on Counts Five and Six even if he is acquitted on Count Two.

                                  DEFENDANT’S POSITION

       The first two paragraphs of Mr. Sadr’s proposed good faith instruction are as given in

United States v. Lebedev, No. 15-cr-769, Dkt. 442, Instr. 40. Even independent of IEEPA’s

statutory good faith provision, good faith is a defense to all charges in the Indictment, because

good faith negates the required intent for every count: knowingly and willfully joining a

conspiracy to defraud with intent to defraud (for conspiracy to defraud, Count One); knowingly

and willfully joining a conspiracy to violate prohibitions under IEEPA, which contains an

express good faith provision (conspiracy to violate regulations under IEEPA, Count Two); intent

to defraud and/or intent to obtain money through false pretenses (bank fraud, Count Three);

knowingly and willfully joining a conspiracy to do the same (bank fraud conspiracy, Count

Four); intent to promote the offenses in Counts Two through Four (money laundering,, Count

Five), and knowingly and willfully joining a conspiracy to do so (money laundering conspiracy,

Count Six).

       On top of that ordinary good faith charge, good faith action in connection with or in

reliance on any IEEPA regulation is a full defense. 50 U.S.C. § 1702(3) (providing that “[n]o

person shall be held liable in any court”). Every charge in the Indictment is derivatively based,

in whole or in part, on the allegation that Defendant conspired and intended to violate

IEEPA. Count One, conspiracy to defraud the United States by unlawfully impairing OFAC’s

enforcement of IEEPA through fraudulent means, depends on intent to violate IEEPA—because

compliance with IEEPA is a lawful objective that would not amount to an unlawful conspiracy

or unlawful frustration of enforcement. Counts Three and Four, bank fraud, are based in


                                                122
significant part on the allegation that Mr. Sadr induced banks to conduct financial transactions by

means of deception to conceal supposed violations of IEEPA. And Counts Five and Six are

expressly premised on Mr. Sadr’s alleged intent to promote specified unlawful activity including

violations of IEEPA. If Mr. Sadr acted in good faith in connection with the IEEPA regulations

and in reliance on them, then he may not be held liable for violating or conspiring to violate

them, and every one of these predicates consequently fails. Accordingly, good faith under 50

U.S.C. 1702(3) is an independent defense to the IEEPA predicate underlying every count, in

addition to Mr. Sadr’s good faith negating the intent required for every count. To give effect to

the full legal implications of good faith in this case, both components of Mr. Sadr’s proposed

good faith instruction should be given.




                                                123
                                 PARTIES’ REQUEST NO. 37.

                                              Venue

       In addition to all of the elements I have described, for each Count, you must consider the

issue of venue, namely, whether any act in furtherance of each of the crimes occurred within the

Southern District of New York. The Southern District of New York includes Manhattan, the

Bronx, and Westchester, Rockland, Putnam, Dutchess, Orange, and Sullivan counties.

       It is sufficient to satisfy the venue requirement if any act in furtherance of the crimes

charged occurred within the Southern District of New York as I have described it to you. In this

regard, the Government need not prove that the entire crime charged was committed in the

Southern District of New York or that the defendant or any alleged co-conspirator was even

physically present here in the Southern District of New York.

       I should note that the Government need not prove venue beyond a reasonable doubt, but

only by a preponderance of the evidence. Thus, the Government has satisfied its burden on this

issue if you conclude that it is more likely than not that venue exists. But I remind you that the

Government must prove all other elements of each and every one of the offenses charged here

beyond a reasonable doubt.92




92
  Adapted from the charge of the Hon. Colleen McMahon in United States v. Omar Gonzalez,
10 Cr. 588 (S.D.N.Y. 2010), and from Sand, Modern Federal Jury Instructions, Instr. 3-11.
                                                124
                             GOVERNMENT’S REQUEST NO. 38.

                                       Statute of Limitations

        The statute of limitations applicable to Counts One, Two, Five, and Six is five years. If

you find that Mr. Sadr engaged in the crimes charged in each of those Counts but that no aspect

of the particular crime occurred after March 19, 2013, then you must acquit on that charge

because it is barred by the statute of limitations.

        If, on the other hand, you find that any aspect of the crime you are considering continued

on or after March 19, 2013, then the statute of limitations as to that charge has been complied

with.

        With respect to Count One, only, in order to find that the statute of limitations as to that

charge has been complied with, you must also conclude that an overt act was committed in

furtherance of the conspiracy charged in Count One on or after March 19, 2013.93



                                  GOVERNMENT’S POSITION

        For the same reasons that Courts routinely provide one venue instruction that relates to

each count charged in the Indictment, the Court should provide one statute of limitations

instruction that will relate to each count charged in the Indictment with a five-year statute of

limitations. Repetition of the statue of limitations throughout the Court’s instructions is

unnecessarily repetitive, and may incorrect suggest that the statute of limitations is an element of

the offenses rather than an affirmative defense.




        93
          Adapted from the charge of the Hon. Valerie E. Caproni in United States v. Silver, 15
Cr. 93 (S.D.N.Y. 2015).
                                                 125
                                  DEFENDANT’S POSITION

       Defendant objects that the jury should be instructed as to the statute of limitations in

connection with the required elements of each count, as he has requested.

       Failure to include a limitations instruction with respect to each count risks that the jury

will overlook that requirement and fail to apply it to some of all of the counts to which it applies.




                                                126
                              DEFENDANT’S REQUEST NO. 39.

                                      Theory of the Defense

                 [To be submitted by Sadr at the conclusion of the evidence.]



                                GOVERNMENT’S POSITION

       The Government reserves the right to object in the event that the defendant requests an

instruction on the defense theory of the case.




                                                 127
                             GOVERNMENT’S REQUEST NO. 40.

                                         Variance in Dates

       Each Count of the Indictment alleges an approximate date range. It is sufficient if you

find that the charged conduct that you are considering occurred around the dates set forth in the

Indictment.

       This is also a good opportunity to instruct you that it does not matter if a specific event or

transaction is alleged to have occurred on or about a certain date, and the evidence indicates that

in fact it occurred on another date. The law only requires a substantial similarity between the

dates alleged in the Indictment and the dates established by the testimony and other evidence.94



                                 GOVERNMENT’S POSITION

       It is a correct statement of the law that “it does not matter if the indictment charges that a

specific act occurred on or about a certain date, and the evidence indicates that in fact, it was on

another date.” Sand Instr. 3-12. There is no basis to omit this standard instruction in this case.

                                  DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. Defendant objects to the inclusion of the sentence “This is also a good opportunity to

instruct you that it does not matter if a specific event or transaction is alleged to have occurred on

or about a certain date, and the evidence indicates that in fact it occurred on another date”

because it is unnecessary in light of the remainder of the instruction. Compare, e.g., United

States v. Lebedev, No. 15-cr-769-AJN, Dkt. No. 442, Instr. 43.



94
 Adapted from the charges given in United States v. Alvarado- Matriller, 94 Cr. 723 (JGK), and
United States v. Martinez, 97 Cr. 313 (HB).
                                                 128
       3. In addition, Defendant objects that the sentence has the potential to confuse and

mislead. Defendant is aware that this Court sometimes instructs juries that it does not matter if

the date is off by a matter of days, weeks, or a month. See, e.g., United States v. Ramirez, No.

12-cr-927-AJN, Dkt. 48, Instr. 27. This case, however, involves potential discrepancies of years:

the Indictment alleges that Sadr participated in unlawful conspiracies beginning at least as early

as 2006, based on transactions that undisputedly would have been legal up through November

2008, and that Defendant submits were expressly legal under the general license in 31 C.F.R.

§ 560.516 up through October 2012. In these circumstances, Defendant objects to any sentence

that says “it does not matter” in connection with variances in dates, and submits that the

sentence should be deleted because it is unnecessary in any event.




                                               129
                           GOVERNMENT’S REQUEST NO. 41.

                      Particular Investigative Techniques Not Required

       You may have heard reference to the fact that certain investigative techniques were or

were not used by the Government. There is no legal requirement that the Government prove its

case through any particular means. Your concern is to determine whether, on the evidence or

lack of evidence, the defendant’s guilt has been proven beyond a reasonable doubt.95



                                GOVERNMENT’S POSITION

       The Government requests this instruction regardless of the defendant’s arguments. Jurors

who watch certain TV shows may expect certain types of evidence not relevant to this case. This

instruction is crucial in disabusing jurors of any mis-held notions they may have about what

evidence the Government should introduce at a trial.

                                 DEFENDANT’S POSITION

       Defendant does not intend to make any argument that calls for this instruction.




95
  Adapted from the charge of Hon. Alison J. Nathan in United States v. McGeer, 16 Cr. 553
(AJN) (S.D.N.Y. Mar. 14, 2018).
                                              130
                            GOVERNMENT’S REQUEST NO. 42.

                     Charts and Summaries – Not Admitted As Evidence

                                          [If Applicable]

       There have been a number of summary charts and exhibits that were shown to you but

not admitted into evidence. At the time they were shown to you, I have noted this fact to you. For

these charts and exhibits that were not admitted into evidence, they serve merely as summaries

and analyses of testimony and documents in the case and are here to act as visual aids for you. It

is the underlying evidence and the weight which you attribute to it that gives value and

significance to these charts. To the extent that the charts conform to what you determine the

underlying facts to be, you should accept them. To the extent that the charts differ from what you

determine the underlying evidence to be, you may reject them.96



                                GOVERNMENT’S POSITION

       The Government has no objection to the Court giving its standard instruction, but has

provided the proposed language above in the event that it is helpful to the Court. In particular,

the language instructing the jurors to accept charts and summaries that they believe accurately

reflect the evidence may be useful to the jurors.

                                  DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. The Defendant objects to the Government’s proposed instruction and requests that the

Court give its standard instruction. See, e.g., United States v. Ramirez, No. 12-cr-927-AJN, Dkt.



       96
          Adapted from the charge of the Hon. Richard J. Sullivan in United States v. Peirce, 06
Cr. 1032 (S.D.N.Y. 2008), and Sand, et al., Modern Federal Jury Instructions, Instr. 5-13.
                                                131
48, Instr. 41.

        3. The Government’s request omits the key concepts, “They are no better than the

testimony or the documents on which they are based,” “You are to give no greater consideration

to these charts or summaries than you would give to the evidence upon which they are based.”

and “It is for you to decide whether the charts or summaries correctly present the information on

which they are based.” See id.




                                               132
                                   PARTIES’ REQUEST NO. 43.

                          Charts and Summaries – Admitted as Evidence

                                             [If Applicable]

        Now, some of the exhibits that were admitted into evidence were in the form of charts

and summaries. For these charts and summaries that were admitted into evidence, you should

consider them as you would any other evidence, which includes assessing the accuracy of the

information contained in those charts or summaries.97




        97
             Sand, et al., Modern Federal Jury Instructions, Instr. 5-12. See also Fed. R. Evid.
1006.


                                                  133
                                 PARTIES’ REQUEST NO. 44.

                            Testimony of Law Enforcement Officers

                                          [If Applicable]

       You have heard testimony of law enforcement officers. The fact that a witness may be

employed by the Government as a law enforcement official does not mean that his or her

testimony is necessarily deserving of more or less consideration or greater or lesser weight than

of an ordinary witness.

       At the same time, it is legitimate for defense counsel to try to attack the credibility of a

law enforcement witness on the grounds that his or her testimony may be colored by a personal

or professional interest in the outcome of the case.

       It is your decision, after reviewing all the evidence, whether to accept the testimony of

the law enforcement witnesses and to give that testimony whatever weight, if any, you find it

deserves.98




98
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 7-16 and the charge of Hon.
Alison J. Nathan in United State v. McGeer, 16 Cr. 553 (AJN) (S.D.N.Y. Mar. 14, 2018).
                                                134
                             GOVERNMENT’S REQUEST NO. 45.

                     Formal / Informal Immunity of Government Witnesses

                                           [If applicable]

         You have heard the testimony of witnesses who have testified under a grant of immunity

from this Court (formal immunity), or who have been promised by the Government in written

agreements that in consideration for their truthful testimony and cooperation with the

Government, they will not be prosecuted for any crimes which they may have admitted either

here in court or in interviews with the prosecutors (informal immunity). With respect to both

categories of witnesses, what this means is that the testimony of the witness may not be used

against him or her in any criminal case, except a prosecution for perjury, giving a false

statement, or otherwise failing to comply with the immunity order of this court.

         You are instructed that the Government is entitled to call, as a witness, a person who has

been granted immunity by Order of this Court. Similarly, the Government is permitted to enter

into non-prosecution agreements and is entitled to call as witnesses people to whom these

promises have been given. You may convict a defendant on the basis of such a witness’s

testimony alone, if you find that the testimony proves the defendant guilty beyond a reasonable

doubt.

         However, the testimony of a witness who has been granted immunity by the Court, or

who has been given a written non-prosecution agreement by the Government, should be

examined by you with greater care than the testimony of an ordinary witness. You should

scrutinize it closely to determine whether or not it is colored in such a way as to place guilt upon

the defendant in order to further the witness’s own interests; for, such a witness, confronted with

the realization that he can win his own freedom by helping to convict another, has a motive to


                                                135
falsify his testimony.

        Such testimony should be scrutinized by you with great care and you should act upon it

with caution. If you believe it to be true, and determine to accept the testimony, you may give it

such weight, if any, as you believe it deserves.99



                                   GOVERNMENT’S POSITION

        The Government’s proposed instruction accurately reflects Sand Instructions 7-8 and 7-9.

It will obviate the need for the Court to read two nearly identical instructions on two closely

related topics.

                                    DEFENDANT’S POSITION

        Defendant objects to the Government’s proposed hybrid instruction. Defendant requests

that if any immunized witness testifies, the Court give either Sand Instr. 7-8 (statutory immunity)

or 7-9 (informal immunity), as appropriate.




        99
             Adapted from Sand, et al., Modern Federal Jury Instructions, Instr. 7-8.


                                                  136
                             GOVERNMENT’S REQUEST NO. 46.

                                     Cooperating Witnesses

                                          [If Applicable]

       You have heard from a witness [or witnesses] who testified that he was [or they were]

actually involved in committing certain crimes with the defendant. You have heard that the

witnesses pleaded guilty to charges arising out of some of the same facts as in this case. You are

instructed that you are to draw no conclusions or inferences of any kind about the guilt of the

defendant on trial from the fact that a prosecution witness pled guilty to similar charges. A

witness’s decision to plead guilty is a personal decision about his or her own guilt. It may not be

used by you in any way as evidence against or unfavorable to the defendant on trial here.

       There has been a great deal said about these so-called accomplices or cooperating

witnesses in the summations of counsel and about whether you should believe them. Experience

will tell you that the Government frequently must rely on the testimony of witnesses who admit

to participating in committing crimes. The Government must take its witnesses as it finds them

and frequently must use such testimony in a criminal prosecution, because otherwise it would be

difficult or impossible to detect and prosecute wrongdoers.

       You may properly consider the testimony of such accomplices. If accomplices could not

be used, there would be many cases in which there was real guilt and conviction should be had,

but in which convictions would be unobtainable.

       Indeed, it is the law in federal courts that the testimony of a single accomplice witness

may be enough in itself for conviction, if the jury believes that the testimony establishes guilt

beyond a reasonable doubt.




                                                137
        However, because of the possible interest an accomplice may have in testifying, an

accomplice’s testimony should be scrutinized with special care and caution. The fact that a

witness is an accomplice can be considered by you as bearing upon his or her credibility. It does

not follow, however, that simply because a person has admitted participating in one or more

crimes, that he or she is incapable of giving a truthful version of what happened.

        Like the testimony of any other witness, accomplice witness testimony should be given

such weight as it deserves in light of the facts and circumstances before you, taking into account

the witness’s demeanor and candor, the strength and accuracy of his or her recollection, his or

her background, and the extent to which the testimony is or is not corroborated by other evidence

in the case.

        You may consider whether an accomplice witness—like any other witness called in this

case—has an interest in the outcome of the case, and if so, whether it has affected his or her

testimony.

        You heard testimony about various agreements between the Government and the

witnesses. I caution you that it is no concern of yours why the Government made an agreement

with a witness. Your sole concern is whether a witness has given truthful testimony here in this

courtroom before you.

        In evaluating the testimony of accomplice witnesses, you should ask yourselves whether

these accomplices would benefit more by lying, or by telling the truth. Was their testimony

made up in any way because they believed or hoped that they would somehow receive favorable

treatment by testifying falsely? Or did they believe that their interests would be best served by

testifying truthfully? If you believe that the witness was motivated by hopes of personal gain,




                                                138
was the motivation one that would cause him to lie, or was it one that would cause him to tell the

truth? Did this motivation color his testimony?

       If you find that the testimony was false, you should reject it. However, if, after a cautious

and careful examination of an accomplice witness’s testimony and demeanor on the witness

stand, you are satisfied that the witness told the truth, you should accept it as credible and act

upon it accordingly.

       As with any witness, let me emphasize that the issue of credibility need not be decided in

an all-or-nothing fashion. Even if you find that a witness testified falsely in one part, you still

may accept his or her testimony in other parts, or you may disregard all of it. That is a

determination entirely for you.100



                                 GOVERNMENT’S POSITION

       The Government’s proposed instruction is an accurate statement of the law that contains

several features missing from Sand Instruction 7-5. Among them are the instruction that the jury

should not draw any conclusion about the defendant’s guilt from the fact that a witness has pled

guilty to similar charges, and an instruction to the jury regarding cooperation agreements with

the Government. The proposed instruction will also assist the jury in understanding that it need

not accept all or none of the witness’ testimony.




       100
          Adapted from the charge of the Honorable Gerard E. Lynch in United States v.
Michael Jones, 02 Cr. 674 (S.D.N.Y. 2002), and Sand, Modern Federal Jury Instructions, Instr.
7-5.
                                                 139
                                  DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. The Defendant objects to the Government’s proposed instruction, and requests that the

Court give its standard instruction, or Sand Instruction 7-5.




                                                140
                            GOVERNMENT’S REQUEST NO. 47.

                                      Testimony of Experts

                                           [If Applicable]

        You have heard testimony from what we call [an] expert witness[es]. An expert is

someone who by education or experience has acquired learning or experience in a science or a

specialized area of knowledge. Such a witness is permitted to give his or her opinions as to

relevant matters in which he or she professes to be expert and give his or her reasons for his

opinions. Expert testimony is presented to you on the theory that someone who is experienced in

the field can assist you in understanding the evidence or in reaching an independent decision on

the facts.

        Now, your role in judging credibility applies to experts as well as to other witnesses.

You should consider the expert opinions that were received in evidence in this case and give

them as much or as little weight as you think they deserve. If you should decide that the opinion

of an expert was not based on sufficient education or experience or on sufficient data, or if you

should conclude that the trustworthiness or credibility of an expert is questionable for any

reason, or if the opinion of the expert was outweighed, in your judgment, by other evidence in

the case, then you might disregard the opinion of the expert entirely or in part.

        On the other hand, if you find that the opinion of an expert is based on sufficient data,

education and experience, and the other evidence does not give you reason to doubt his

conclusions, you would be justified in relying on his or her testimony.101




101
   Adapted from the charges of the Hon. Pierre N. Leval in United States v. Mucciante, 91 Cr.
403 (S.D.N.Y. 1992) and the Hon. Michael B. Mukasey in United States v. Mensah, 91 Cr. 705
(S.D.N.Y. 1991).
                                                141
                                GOVERNMENT’S POSITION

       The Government’s proposed instruction is an accurate statement of the law and, with one

exception (defining “expert”), tracks the substance of Sand with slightly simpler language.

                                  DEFENDANT’S POSITION

       1. See Defendant’s General Objection, following Req. No. 1, supra.

       2. The Defendant objects to the Government’s proposed instruction, and requests that the

Court give its standard instruction, or Sand Instruction 7-21.




                                                142
                                    PARTIES’ REQUEST NO. 48.

                                           Stipulations

                                          [If Applicable]

       You have heard some evidence in the form of what are called “stipulations.” A

stipulation of fact is an agreement among the parties that a certain fact is true. And you must

regard such agreed facts as true.

       A stipulation of testimony is an agreement among the parties that, if called, a witness

would have given certain testimony. You must accept as true the fact that the witness would have

given the testimony. However, it is for you to determine the effect or weight to give that

testimony.102




       102
           Adapted from the charge of Hon. Alison J. Nathan in United State v. McGeer, 16 Cr.
553 (AJN) (S.D.N.Y. Mar. 14, 2018) and Hon. Stephen C. Robinson, Jury Charge, United States
v. Leight, 04 Cr. 1372 (S.D.N.Y. 2006); see also Sand, Modern Federal Jury Instructions, Instr.
5-6.
                                                143
                              GOVERNMENT’S REQUEST NO. 49.

                                    Preparation of Witnesses

                                          [If Applicable]

       You heard evidence during the trial that witnesses had discussed the facts of the case and

their testimony with the lawyers before the witnesses appeared in court.

       Although you may consider that fact when you are evaluating a witness’s credibility, I

instruct you that there is nothing either unusual or improper about a witness meeting with

lawyers before testifying so that the witness can be aware of the subjects he will be questioned

about, focus on those subjects, and have the opportunity to review relevant exhibits before being

questioned about them. Such consultation helps conserve your time and the Court’s time. In

fact, it would be unusual for a lawyer to call a witness without such consultation.

       Again, the weight you give to the fact or the nature of the witness’s preparation for his or

her testimony and what inferences you draw from such preparation are is a matters completely

within your discretion.103

                                GOVERNMENT’S POSITION

       The Government’s proposed instruction is an accurate statement of the law and is

consistent with this Court’s instruction in United States v. McGeer. There is good reason to

instruct the jury as to the reasons lawyers and witnesses meet in advance of the witness’

testimony. Omitting the language above in blue risks juror speculation as to the purpose and

subjects of those meetings.




       103
           Adapted from the charge of Hon. Michael B. Mukasey in United States v. Abdul Latif
Abdul Salam, 98 Cr. 208 (S.D.N.Y. 1999) and the charge of Hon. Alison J. Nathan in United
State v. McGeer, 16 Cr. 553 (AJN) (S.D.N.Y. Mar. 14, 2018).
                                                144
                                  DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. Defendant objects that the highlighted language may be stricken for brevity.

       3. Defendant objects that the highlighted language is inserted to bolster witness

credibility and blunt any challenge to a witness’s credibility based on the extent of his

preparation with one side. Defendant submits that that matter is fact- and witness-specific, is a

matter for the jury, and should be left to argument without instruction.




                                                145
                            GOVERNMENT’S REQUEST NO. 50.

                                      Persons Not On Trial

                                          [If Applicable]

       You may not draw any inference, favorable or unfavorable, towards the government or

the defendant from the fact that any person was not named as a defendant in this case, and you

may not speculate as to the reason why other persons are not on trial before you now. Those

matters are wholly outside your concern and have no bearing on your function as jurors.104

                                GOVERNMENT’S POSITION

       This is a standard instruction, which accurately states the law, provided to juries to ensure

that they not speculate as to why the defendant but not others are on trial. This prevents the jury

from speculating as to whether others were charged and pled guilty, or were not charged, and

why that may have been the case. The Government anticipates that it will be applicable, as the

jury will hear testimony about co-conspirators not on trial.

                                  DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. Defendant reserves position on this request, depending on the facts at trial, while

noting the instruction is drawn from a 42-year-old unpublished charge.

       3. In place of this charge, if applicable, Defendant Requests 1 Sand Instr. 2-18, (Jury to

Consider Only This Defendant).




       104
          Adapted from Hon. Henry Werker, United States v. Barnes, 77 Cr. 190 (S.D.N.Y.
1977) and the charge of Hon. Alison J. Nathan in United State v. McGeer, 16 Cr. 553 (AJN)
(S.D.N.Y. March 14, 2018).
                                                146
                             GOVERNMENT’S REQUEST NO. 51.

                                                Motive

        Proof of motive is not a necessary element of any of the crimes with which the defendant

is charged. Proof of motive does not establish guilt, nor does the lack of proof of motive

establish that the defendant is not guilty. If the guilt of the defendant is shown beyond a

reasonable doubt, it is immaterial what the defendant’s motive or motives for the crime or crimes

may be, or whether the defendant’s motive was shown at all. The presence or absence of motive

is, however, a circumstance which you may consider as bearing on the intent of the defendant.105



                                  GOVERNMENT’S POSITION


        The requested instruction contains an accurate statement of the law. Jurors may be

attuned to consider motive based on their everyday exposure to criminal law. This instruction

will clarify for the jurors that motive is not in fact an element that they need to determine in

reaching their verdict.


                                   DEFENDANT’S POSITION

        1. Defendant objects to any motive instruction being given. As the instruction notes,

motive is not an element, and does not establish guilt or lack thereof—indeed, “it is immaterial.”

As such , it not relevant or helpful to the jury.

        2. At the same time, a motive instruction has potential to “create[] confusion far greater

than any clarification an instruction might accomplish.” Federal Criminal Jury Instructions of




        105
         Adapted from the charge of Hon. Alison J. Nathan in United State v. McGeer, 16 Cr.
553 (AJN) (S.D.N.Y. Mar. 14, 2018).
                                                    147
the Seventh Circuit, Instr. No. 3.19 (1999). For that reason, the Seventh Circuit Committee

“recommends that no instruction be given” on motive. Id.

       The Second Circuit does not hold that a motive instruction is required or even proper.

See United States v. Simon, 425 F.2d 796, 808 (2d Cir. 1969); see also United States v. Gupta,

No. 07-cr-177, Dkt. No. 119 (S.D.N.Y. May 31, 2014) (Judge Patterson reversing course and

refusing, over Government objection, to instruct on motive).




                                              148
                            GOVERNMENT’S REQUEST NO. 52.

                            Uncalled Witnesses—Equally Available

                                          [If Applicable]

       There are several people whose names you have heard during the course of the trial but

who did not appear here to testify. I instruct you that each party had an equal opportunity, or

lack of opportunity, to call any of these witnesses. Therefore, you should not draw any

inferences or reach any conclusions as to what they would have testified to had they been called.

Their absence should not affect your judgment in any way.

       You should, however, remember my instruction that the law does not impose on a

defendant in a criminal case the burden or duty of calling any witness or producing any

evidence.106

                                GOVERNMENT’S POSITION

       The requested instruction contains an accurate statement of the law and is a standard

instruction given in criminal trials. The Government cannot anticipate any circumstance in

which this instruction would not be applicable and necessary.

                                  DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. The defendant reserves its position on this instruction pending the evidence at trial.




       106
           Adapted from Sand, Modern Federal Jury Instructions, Instr. 6-7 and the charge of
Hon. Alison J. Nathan in United State v. McGeer, 16 Cr. 553 (AJN) (S.D.N.Y. Mar. 14, 2018);
see United States v. Super, 492 F.2d 319, 323 (2d Cir. 1974) (proper to instruct jury that no
inference should be drawn from the absence of a witness who was equally unavailable to both
sides); accord United States v. Brown, 511 F.2d 920, 925 (2d Cir. 1975).
                                               149
                              DEFENDANT’S REQUEST NO. 53.

                     Missing Witnesses Not Equally Available to Defendant

                                           [If Applicable]

       You have heard evidence about witnesses who have not been called to testify including

[list of relevant international witnesses not called by prosecution]. The defense has argued that

the witnesses could have given material testimony in this case and that the government was in

the best position to produce these witnesses.

       If you find that these uncalled witnesses could have been called by the government and

would have given important new testimony, and that the government was in the best position to

call them, but failed to do so, you are permitted, but you are not required, to infer that the

testimony of the uncalled witnesses would have been unfavorable to the government.

       In deciding whether to draw an inference that the uncalled witness would have testified

unfavorably to the government, you may consider whether the witness’s testimony would have

merely repeated other testimony and evidence before you.107



                                 GOVERNMENT’S POSITION

       The Government objects to the inclusion of this proposed instruction. The Government is

unaware of any factual basis for the requested instruction. With trial in just over two months, the

defendant has not requested that the Government assist in securing the presence of any potential

foreign witnesses.




       107
           1 Sand 6-5 (adapted to include a list of witnesses not available due to the international
nature of this prosecution and the government’s threat to prosecute witnesses who enter the
United States].
                                                 150
151
                            GOVERNMENT’S REQUEST NO. 54.

                              Evidence Obtained from Searches

       You heard testimony in this case about the evidence seized in connection with searches

conducted by law enforcement officers. Evidence obtained from the searches was properly

admitted in this case and may be properly considered by you. Such searches were entirely

appropriate law enforcement actions.

       Whether you approve or disapprove of how the evidence was obtained should not enter

into your deliberations, because I instruct you that the Government’s use of the evidence is

entirely lawful. You must therefore, regardless of your personal opinions, give this evidence full

consideration along with all the other evidence in the case in determining whether the

Government has proven the defendant’s guilt beyond a reasonable doubt.108



                                GOVERNMENT’S POSITION

       The requested instruction contains an accurate statement of the law and is a standard

instruction given in criminal trials. Jurors may have preconceived views about the propriety of

searches and uncertainty as to whether the search was proper, or pursuant to a search warrant.

This instruction will appropriately dispel any such concerns.

                                 DEFENDANT’S POSITION

       Defendant objects to this proposed instruction as unnecessary (because he does not intend

to challenge the propriety of the government’s seizures before the jury), and because the




       108
          Adapted from the charge of Hon. William H. Pauley III in United States v. Meregildo,
11 Cr. 576 (S.D.N.Y. Nov. 28, 2012) and the charge of Hon. Alison J. Nathan in United States v.
McGeer, 16 Cr. 553 (AJN) (S.D.N.Y. Mar. 14, 2018).
                                               152
instruction is unfairly weighted in favor of bolstering Government’s evidence obtained through

seizure.

       If the Court includes the instruction, Defendant objects to the word “entirely” in the last

sentence of the first paragraph, as overly slanted in favor of the Government.




                                               153
                                  PARTIES’ REQUEST NO. 55.

                                            Translations

                                           [If Applicable]

        Translations of certain documents that were in foreign languages have been admitted into

evidence, and these translations also embody [the testimony of translators called by the parties to

testify / whose testimony was set forth in a stipulation / have been stipulated to by the parties].

The evidence you are to consider and on which you must base your decision is only the English-

language translation. Although some of you may know the non-English languages used, you

must disregard any meaning of the non-English words that differs from the official translation.

        [In some instances, there are two translations of a foreign language audio recording or

foreign language document because there is a difference of opinion as to what is said or written.

To the extent that you accept or reject the testimony of any translator, however, you may accept

or reject the transcript or translation itself. Let me say again that you the jury are the sole judges

of the facts.]




                                                 154
                                PARTIES’ REQUEST NO. 56.

                                           Interpreters

                                        [If Applicable]
        As you have seen throughout the trial, on some occasions interpreters were used to aid

testifying witnesses. These interpreters were provided by the court and translated the witness's

testimony into English for the benefit of the jury. You must not draw any inference or make any

assumptions about a witness based upon the use of an interpreter to assist that witness.

        With respect to the testimony of witnesses who testified in a language other than English,

I instruct you that you must rely on and accept the interpreter’s English language interpretation

of that testimony, even if you understand the foreign language in which the witness testified.

        You should consider the translated testimony as you would any other evidence in the

case.




                                               155
                                 PARTIES’ REQUEST NO. 57.

                                Redaction of Evidentiary Items

                                          [If Applicable]

       We have, among the exhibits received in evidence, some documents that are redacted.

“Redacted” means that part of the document [or tape] was taken out. Material may be redacted

for any number of reasons, including that it’s not relevant to the issues you must decide in this

case, among other reasons. You are to concern yourself only with the part of the item that has

been admitted into evidence. I instruct you that the omitted portion of the material was

appropriately redacted, and you should not consider any possible reason for the redactions.109




       109
         Adapted from the charge of Hon. Alison J. Nathan in United States v. McGeer, 16 Cr.
553 (AJN) (S.D.N.Y. Mar. 14, 2018).
                                                156
                             GOVERNMENT’S REQUEST NO. 58.

                                      Defendant’s Testimony

                               [Requested only if Mr. Sadr testifies]

       The defendant in a criminal case never has any duty to testify or come forward with any

evidence. This is because, as I have told you, the burden of proof beyond a reasonable doubt

remains on the Government at all times, and the defendant is presumed innocent. In this case,

Mr. Sadr did testify and he was subject to cross-examination like any other witness. You should

examine and evaluate the testimony just as you would the testimony of any witness with an

interest in the outcome of the case.110

                                  GOVERNMENT’S POSITION

       The Government’s proposed instruction is consistent with the language approved in

Gaines. The first two sentences of the proposed instruction emphasize that the defendant has no

burden. The final sentence, which the Government believes to be the sentence the defendant

takes issue with, is identical to the language provided in Sand, which the Second Circuit in

Gaines quoted approvingly. See Sand Instr. 7-4 (“You should examine and evaluate his

testimony just as you would the testimony of any witness with an interest in the outcome of this

case.”); see also United States v. Gaines, 457 F.3d 238, 249 (2d Cir. 2006) (citing approvingly to

Sand Instruction 7-4).




       110
             See United States v. Gaines, 457 F.3d 238, 249 & n.9 (2d Cir. 2006).


                                                157
                                  DEFENDANT’S POSITION

       The defendant objects to this instruction. It does not object to the form of the instruction,

but objects on the basis that it places a burden on the defendant’s credibility. See United States

v. Gaines, 457 F.3d 238, 249 (2d Cir. 2006).




                                                158
                                PARTIES’ REQUEST NO. 59.

                                Defendant’s Right Not to Testify

                                    [If requested by defense]

       The defendant did not testify in this case. Under our Constitution, a defendant has no

obligation to testify or to present any evidence, because it is the Government’s burden to prove

the defendant guilty beyond a reasonable doubt. That burden remains with the Government

throughout the entire trial and never shifts to the defendant. A defendant is never required to

prove that he is innocent.

       You may not attach any significance to the fact that the defendant did not testify. No

adverse inference against him may be drawn by you because he did not take the witness stand.

You may not consider this against the defendant in any way in your deliberations in the jury

room.111




       111
          Sand, Modern Federal Jury Instructions, Instr. 5-21; the charge of Hon. Alison J.
Nathan in United State v. McGeer, 16 Cr. 553 (AJN) (S.D.N.Y. Mar. 14, 2018).
                                               159
                            GOVERNMENT’S REQUEST NO. 60.

                                       Character Witnesses

                                          [If applicable]

       You have heard testimony that the defendant has a reputation for [insert character trait

testified to, e.g., honesty and truthfulness] in the community where the defendant lives and

work(s). That testimony bears on the defendant’s character. Character testimony should be

considered together with all of the other evidence in the case in determining the guilt or

innocence of a defendant. If on all the evidence, including the character evidence, you are

satisfied beyond a reasonable doubt that a defendant is guilty, a showing that he previously

enjoyed a reputation of good character does not justify or excuse the offense and you should not

acquit the defendant merely because you believe he is a person of good repute.

       The testimony of a character witness is not to be taken by you as the opinion by the

witness as to the guilt or innocence of a defendant. The guilt or non-guilt of a defendant is for

you alone to determine, and should be based on all the evidence you have heard in the case.112




112
   Adapted from Sand et al., Modern Federal Jury Instructions, Instr. 5-15, and the charge in
United States v. Pujana-Mena, 949 F.2d 24, 27-31 (2d Cir. 1991) (specifically approving
charge). A defendant is not entitled to a charge that character evidence “standing alone” is
enough for acquittal. United States v. Pujana-Mena, 949 F.2d at 27-31 (strongly criticizing such
charges as “potentially misleading and confusing”). The Second Circuit notes that “[I]t might be
helpful in some cases to instruct the jury as to the purpose or purposes for which [character
evidence] is admitted. Character evidence is admissible principally to show that, because of his
or her good reputation, the defendant is less likely to have committed the charged crime. In
cases where the defendant testifies, character evidence may also be used by the jury to help it
determine whether the defendant was truthful on the stand.” Id. at 30 (citations omitted).
                                                160
                                GOVERNMENT’S POSITION

       The requested instruction contains an accurate statement of the law and is provided in the

event that it is helpful to the Court. The Government has no objection to the Court providing any

standard instruction it may have.


                                    DEFENDANT’S POSITION

       1. See Defendant’s General Objection following Req. No. 1, supra.


       2. The defendant objects to the Government’s requested instruction as not even handed,

and requests the Court’s standard instruction.




                                                 161
                               DEFENDANT’S REQUEST NO. 61.

                             Witness Credibility – Bias and Hostility

                                            [If Applicable]

         In connection with your evaluation of the credibility of the witnesses, you should

specifically consider evidence of resentment or anger which some government witnesses may

have toward Mr. Sadr.

         In this case, [insert facts relevant to specific witness(es) for whom potential bias or

hostility has been shown].

         Evidence that a witness is biased, prejudiced, or hostile toward any defendant requires

you to view that witness’ testimony with caution, to weigh it with care, and subject it to close

and searching scrutiny.113



                                  GOVERNMENT’S POSITION

         The Government objects to the form of this proposed instruction insofar as it invites the

Court to direct the jury to witnesses the defendant believes have exhibited bias. To the extent the

Court gives this instruction, the jury should determine whether any witnesses exhibited bias on

its own. The Government reserves the right to object to its inclusion based on the evidence at

trial.




         113
            1 L. Sand, et al., Modern Federal Jury Instructions, Instr. 7-2 (2009). The Comment
to Sand Instr. 7-2 states, “It is also appropriate to tailor the requested instruction to the specific
facts involved,” and gives an example of instructing on the particular source of bias or hostility
as to a particular witness that may be shown at trial.
                                                  162
                             GOVERNMENT’S REQUEST NO. 62.

                       Punishment Is Not To Be Considered By The Jury

       You should not consider the question of possible punishment of the defendant. That is to

say, the question of punishment in the event you were to determine that the defendant is guilty.

Under our system, sentencing or punishment is exclusively the function of the Court. It is not

your concern and you should not give any consideration to that issue in determining what your

verdict will be. Therefore, I instruct you not to consider punishment or possible punishment at all

in your deliberations in this case.



                                 GOVERNMENT’S RESPONSE

       The requested instruction contains an accurate statement of the law and is provided in the

event that it is helpful to the Court. The Government has no objection to the Court providing any

standard instruction it may have.


                                  DEFENDANT’S OBJECTION

       1. See Defendant’s General Objection following Req. No. 1, supra.

       2. The defendant objects to the Government’s proposed instruction and requests that the

Court give its standard instruction.




                                               163
                                  PARTIES’ REQUEST NO. 63.

                           Right To See Exhibits and Hear Testimony

       Now, ladies and gentlemen, you are about to go into the jury room and begin your

deliberations. All of the exhibits will be given to you at the start of deliberations. If you want any

of the testimony read back, you may also request that. Please remember that if you do ask for

testimony, the reporter must search through his or her notes and the lawyers must agree on what

portions of testimony may be called for, and if they disagree I must resolve those disagreements.

That can be a time-consuming process. So please try to be as specific as you possibly can in

requesting portions of the testimony, if you do. Your requests for testimony — in fact any

communication with the Court — should be made to me in writing, signed by your foreperson,

and given to one of the Marshals. In any event, do not tell me or anyone else how the jury stands

on any issue until after a verdict is reached.




                                                 164
       In submitting these requests to charge, the parties reserve the right to submit

additional or modified requests at or near the close of evidence.


Dated: New York, New York
       December 20, 2019


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:             /s/
                                              Jane Kim
                                              Michael Krouse
                                              Stephanie Lake
                                                Assistant United States Attorneys
                                              Garrett Lynch
                                                Special Assistant United States Attorney




                                               165
